EXECUTION VERSION




AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1, dated as of February 15, 2018 (this “Amendment”), by and among
VIRTUS INVESTMENT PARTNERS, INC., a Delaware corporation (the “Borrower”), the
Subsidiary Loan Parties as of the date hereof (each a “Guarantor”), MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent (the “Administrative
Agent”), and the lenders party hereto, to the Credit Agreement, dated as of June
1, 2017 (the “Existing Credit Agreement”), among the Borrower, the
Administrative Agent, and the Lenders from time to time party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower has requested Commitments (the “Amendment No. 1 Additional
Term Commitments”) for $105,000,000 of delayed draw Additional Term Loans (the
“Amendment No. 1 Additional Term Loans”), pursuant to and on the terms set forth
in Section 2.20 of the Credit Agreement as provided for herein;
WHEREAS, each Person set forth on Schedule I hereto (each, an “Amendment No. 1
Additional Term Lender”) hereby agrees to provide Amendment No. 1 Additional
Term Commitments to the Borrower in the amount set forth next to such Amendment
No. 1 Additional Term Lender’s name on Schedule I hereto, on the terms and
conditions set forth herein and in the Credit Agreement;
WHEREAS, the Borrower has requested certain additional changes to the Existing
Credit Agreement as provided for herein;
WHEREAS, each Lender under the Existing Credit Agreement (collectively, the
“Existing Lenders”) that executes and delivers an affirmative Consent (as
defined below) or indicates its affirmative consent online in accordance with
instructions in a posting memorandum to the Existing Lenders will be deemed to
have consented to this Amendment (each, a “Consenting Lender” and collectively,
the “Consenting Lenders”);
WHEREAS, each Existing Lender that either (x) indicates that it has declined to
consent to this Amendment on its Consent, or (y) fails to return the applicable
Consent(s) to the Administrative Agent prior to the deadline specified by the
Borrower in a posting memorandum to the Existing Lenders, so long as the
Consenting Lenders constitute the Required Lenders under the Existing Credit
Agreement (as determined immediately prior to giving effect to this Amendment),
shall constitute a “Non-Consenting Lender” as defined in and under the Existing
Credit Agreement and shall be required to assign and delegate, without recourse
(in accordance with Section 9.02(c) of the Existing Credit Agreement), all its
interests, rights and obligations under the Loan Documents to an Eligible
Assignee (each such Eligible Assignee that takes such assignment, a “Replacement
Lender” and, together, the “Replacement Lenders”; the Replacement Lender that
takes an assignment of Initial Term Loans on the Amendment No. 1 Effective Date
(as defined below), the “Term Loan Replacement Lender;” and each Replacement
Lender that takes an assignment of Initial Revolving Commitments on the
Amendment No. 1 Effective Date, an “RC Replacement Lender”); and
WHEREAS, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and JPMorgan
Chase Bank, N.A. are acting as the joint lead arrangers and joint bookrunners
for this Amendment and the Amendment No. 1 Additional Term Loans (in such
capacities, the “Amendment No. 1 Arrangers”).





--------------------------------------------------------------------------------





NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Additional Term Commitments
Section 1.1.    Additional Term Loans. The Borrower has requested Additional
Term Commitments for Amendment No. 1 Additional Term Loans in the aggregate
principal amount of $105,000,000 from the Amendment No. 1 Additional Term
Lenders. Once funded, the Amendment No. 1 Additional Term Loans will constitute
Term Loans and, together with all Term Loans outstanding prior to the Amendment
No. 1 Effective Date, will constitute a single Class of Term Loans (referred to
in the Credit Agreement as “Initial Term Loans”). This Amendment is an
“Additional Credit Extension Amendment” referred to in the Credit Agreement.
Section 1.2.    Agreements of Additional Term Lenders. Each Amendment No. 1
Additional Term Lender agrees that, on a Business Day after the Amendment No. 1
Effective Date and on or prior to the Amendment No. 1 Additional Term Loan
Expiration Date, subject to the satisfaction or waiver of the conditions set
forth in Article III of this Amendment, such Amendment No. 1 Additional Term
Lender will provide, on a several and not joint basis, Amendment No. 1
Additional Term Loans in the amount set forth next to such Amendment No. 1
Additional Term Lender’s name on Schedule I attached hereto. On the Amendment
No. 1 Effective Date, any Amendment No. 1 Additional Term Lender not a Lender
prior to the Amendment No. 1 Effective Date will become a Lender for all
purposes of the Credit Agreement.
ARTICLE II

Amendments; Waiver
Section 2.1.    Amendments. Subject to the occurrence of the Amendment No. 1
Effective Date, (a) the Existing Credit Agreement is hereby amended in the form
of Exhibit A hereto (as so amended, the “Credit Agreement”), and (b) the
Revolving Commitments set forth in Schedule 2.05 to the Original Credit
Agreement are deleted in their entirety and replaced with the Revolving
Commitments set forth in Schedule I attached hereto.
Section 2.2.    Waiver. Subject to the occurrence of the Amendment No. 1
Effective Date, each Consenting Lender hereby agrees to waive the payment of any
breakage costs pursuant to Section 2.16 of the Credit Agreement in connection
with the resetting of Interest Periods on the Amendment No. 1 Effective Date and
on the Amendment No. 1 Additional Term Loan Funding Date.
ARTICLE III

Conditions Precedent


-2-

--------------------------------------------------------------------------------





Section 3.1.    Conditions to Effectiveness of Amendment No. 1. This Amendment
shall become effective on the date (the “Amendment No. 1 Effective Date”) on
which the following conditions are satisfied:
(a)    The Administrative Agent shall have received (i) counterparts to this
Amendment duly executed and delivered by the Borrower, each Guarantor, the
Administrative Agent, each Amendment No. 1 Additional Term Lender, each Term
Loan Replacement Lender, each RC Replacement Lender, each Revolving Lender and
each Issuing Bank, and (ii) consents, in the form attached hereto as Exhibit B-1
and/or Exhibit B-2, as applicable (each, a “Consent”), executed and delivered by
Existing Lenders constituting the Required Lenders (as determined immediately
prior to giving effect to this Amendment).
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date hereof or on such earlier date, as the case may be.
(c)    No Default or Event of Default shall have occurred and be continuing or
shall result from the borrowing of the Amendment No. 1 Additional Term Loans.
(d)    The Administrative Agent shall have received from the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, a certificate
dated the Amendment No. 1 Effective Date signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Section 3.1(b) and (c) are
satisfied.
(e)    The Administrative Agent shall have received a certificate dated the
Amendment No. 1 Effective Date from the chief financial officer of the Borrower
substantially in the form of Exhibit F to the Credit Agreement certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis as of
the Amendment No. 1 Effective Date.
(f)     The Administrative Agent shall have received a copy of (i) a certificate
as to the good standing of each Loan Party as of a recent date, from the
Secretary of State or a similar Governmental Authority of the state of its
incorporation, organization or formation and (ii) a certificate of a Responsible
Officer of each Loan Party dated the Amendment No. 1 Effective Date and
certifying (I) to the effect that (A) attached thereto is a true and complete
copy of the certificate or articles of incorporation, organization or formation
of such Loan Party certified as of a recent date by the Secretary of State (or
similar official) of the state of its incorporation, organization or formation,
or in the alternative (other than in the case of the Borrower), certifying that
such certificate or articles of incorporation, organization or formation have
not been amended since the Closing Date, and that the certificate or articles
are in full force and effect, (B) attached thereto is a true and complete copy
of the by-laws or operating agreements or equivalent documents of each Loan
Party as in effect on the Amendment No. 1 Effective Date, or in the alternative
(other than in the case of the Borrower), certifying that such by-laws or
operating agreements or equivalent documents have not been amended since the
Closing Date, and that such by-laws or operating agreements or equivalent
documents are in full force and effect and (C) attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors,


-3-

--------------------------------------------------------------------------------





board of managers or member, as the case may be, of each Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such Loan
Party is a party, and that such resolutions have not been modified, rescinded or
amended, and that such resolutions are in full force and effect, and (II) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this paragraph (f).
(g)    The Administrative Agent shall have received a written opinion dated the
Amendment No. 1 Effective Date from Morgan, Lewis & Bockius LLP in form and
substance reasonably satisfactory to the Administrative Agent.
(h)    The Administrative Agent shall have received results of Uniform
Commercial Code searches of a recent date listing all effective financing
statements that name any Loan Party as debtor and that are filed in those state
jurisdictions in which any Loan Party is organized, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Encumbrances).
(i)    The Borrower and each of the Guarantors shall have provided at least
three Business Days prior to the Amendment No. 1 Effective Date all
documentation and other information to the Administrative Agent and the Lenders
that are required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act, to the extent the Borrower shall have
received written requests therefor at least five Business Days prior to the
Amendment No. 1 Effective Date.
(j)    The Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Amendment No. 1 Arrangers due and payable on or
prior to the Amendment No. 1 Effective Date, including to the extent invoiced at
least one Business Day prior to the Amendment No. 1 Effective Date, reasonable
fees and disbursements of their counsel.
(k)    The Borrower shall have paid to the Administrative Agent on the Amendment
No. 1 Effective Date, for the ratable account of the Lenders immediately prior
to the Amendment No. 1 Effective Date, all accrued and unpaid interest and fees
on all outstanding Loans and Commitments to, but not including, the Amendment
No. 1 Effective Date.
(l)    Commitments satisfactory to the Term Loan Replacement Lender shall have
been obtained from financial institutions permitted by Section 9.04 of the
Existing Credit Agreement to be assignees of all Initial Term Loans of
Non-Consenting Lenders.
(m)    Each Non-Consenting Lender shall have been paid or, concurrent with the
effectiveness of this Amendment, shall be paid amounts due and payable to such
Non-Consenting Lender pursuant to Section 9.02(c) of the Existing Credit
Agreement (or the Administrative Agent shall have received such amounts on
behalf of the Non-Consenting Lenders).
(n)    The Borrower shall have paid to the Administrative Agent (on behalf of
the Non-Consenting Lenders) any other amounts (other than the Purchase Price (as
defined below)) payable to the Non-Consenting Lenders under the Loan Documents
as of the Amendment No. 1 Effective Date (including any amounts that have been
notified to the Borrower by any Non-


-4-

--------------------------------------------------------------------------------





Consenting Lender (or the Administrative Agent on behalf of such Non-Consenting
Lender) as being due and payable pursuant to Section 9.03 of the Existing Credit
Agreement) (such amounts, the “Other Amounts”).
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date.
Section 3.2.    Conditions to Borrowing of Amendment No. 1 Additional Term
Loans. The obligations of the Amendment No. 1 Additional Term Lenders to make
Amendment No. 1 Additional Term Loans shall be subject to the satisfaction (or
waiver by the Amendment No. 1 Additional Term Lenders and, in the case of the
conditions in Section 3.2(d) and (e) below, the Required Lenders) of the
following conditions (the date of such funding of Amendment No. 1 Additional
Term Loans is referred to herein as the “Amendment No. 1 Additional Term Loan
Funding Date”):
(a)    The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of the Credit Agreement.
(b)    The borrowing of Amendment No. 1 Additional Term Loans shall occur prior
to 12:00 noon, New York City time, on the Amendment No. 1 Additional Term Loan
Expiration Date.
(c)    The Amendment No. 1 Target Representations shall be accurate in all
material respects (without duplication of any materiality qualifier set forth
therein). The Specified Representations shall be accurate in all material
respects.
(d)    No Event of Default under Section 7.01(a), (b), (h) or (i) of the Credit
Agreement shall have occurred and be continuing or would result therefrom.
(e)    The Amendment No. 1 Acquisition shall have been consummated, or
substantially simultaneously with the Amendment No. 1 Additional Term Loan
Funding Date, shall be consummated, in accordance with the Amendment No. 1
Acquisition Agreement, in each case without giving effect to any modifications,
consents, amendments or waivers thereto that are materially adverse to the
Lenders or the Amendment No. 1 Arrangers. The Borrower shall have provided to
the Amendment No. 1 Arrangers a copy of all modifications, consents, amendments
or waivers to the Amendment No. 1 Acquisition Agreement that are or would
reasonably be expected to be materially adverse to the interests of the Lenders
or the Amendment No. 1 Arrangers.
(f)    The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form of Exhibit F to the
Credit Agreement certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Amendment No. 1
Transactions.
(g)    Since February 1, 2018, there shall not have occurred any Material
Adverse Effect (as defined in the Amendment No. 1 Acquisition Agreement).
(h)    The Administrative Agent shall have received from the Borrower all fees
and other amounts previously agreed in writing to be due and payable on or prior
to the funding of the Amendment No. 1 Additional Term Loans.


-5-

--------------------------------------------------------------------------------





(i)    The Administrative Agent shall have received a completed supplement to
the Perfection Certificate dated the Amendment No. 1 Additional Term Loan
Funding Date and signed by a Responsible Officer of the Borrower with respect to
the equity interests in the Amendment No. 1 Target to be acquired in the
Amendment No. 1 Acquisition.
(j)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Additional Term Loan Funding Date, executed by any Responsible
Officer of the Borrower certifying that the conditions specified in paragraphs
(c), (d), (e) and (g) above are satisfied.
(k)    The Borrower shall have paid to the Administrative Agent on the Amendment
No. 1 Additional Term Loan Funding Date, for the ratable account of the Term
Lenders immediately prior to the Amendment No. 1 Additional Term Loan Funding
Date, all accrued and unpaid interest and fees on all outstanding Initial Term
Loans to, but not including, the Amendment No. 1 Additional Term Loan Funding
Date.


ARTICLE IV
Fees
Section 4.1.    Upfront Fee. The Borrower agrees to pay to the Administrative
Agent, for the ratable account of the Amendment No. 1 Additional Term Lenders as
of the Amendment No. 1 Effective Date, an amount equal to 0.25% of the aggregate
amount of the Amendment No. 1 Additional Term Commitments as of the date hereof
(the “Term Upfront Fee”).  The Term Upfront Fee shall be due and payable on the
earlier of (x) the Amendment No. 1 Additional Term Loan Funding Date and (y) the
date of termination of the Amendment No. 1 Additional Term Commitments.  At the
option of the Amendment No. 1 Arrangers, the Upfront Fee may be structured as
original issue discount.
Section 4.2.    Ticking Fee. The Borrower agrees to pay to the Administrative
Agent, for the ratable account of the Amendment No. 1 Additional Term Lenders, a
ticking fee (the “Ticking Fee”) accruing for the period (i) from the date which
is 31 days after Amendment No. 1 Effective Date to the date which is 60 days
after the Amendment No. 1 Effective Date, at 1.25% per annum and
(ii) thereafter, at 2.50% per annum, in each case, calculated in respect of the
aggregate amount of the Amendment No. 1 Additional Term Commitments during such
period. The Ticking Fee shall be calculated on the basis of actual number of
days elapsed in a year of 360 days, shall accrue until the date that is the
earlier of (i) the Amendment No. 1 Additional Term Loan Funding Date and (ii)
the date of termination of the Amendment No. 1 Additional Term Commitments. The
Ticking Fee will be payable on the last business day of each calendar quarter
and on the earlier of (i) the Amendment No. 1 Additional Term Loan Funding Date
and (ii) the date of termination of the Amendment No. 1 Additional Term
Commitments.
ARTICLE V

Assignments; Adjustments to Loans and Commitments


Section 5.1.    Non-Consenting Lenders.
(a)    The Borrower hereby elects, pursuant to Section 9.02(c) of the Existing
Credit Agreement, to replace each Non-Consenting Lender with a Replacement
Lender as of the Amendment No. 1 Effective Date;


-6-

--------------------------------------------------------------------------------





(b)    Pursuant to Section 5.1(a) hereof and Section  9.02(c) of the Existing
Credit Agreement, on the Amendment No. 1 Effective Date, each Non-Consenting
Lender shall, upon notice from the Borrower to such Non-Consenting Lender and
the Administrative Agent, be deemed to have assigned and delegated all of such
Non-Consenting Lender’s rights, interests and obligations under the Credit
Agreement to a Replacement Lender, as assignee, at a purchase price equal to
100% of the outstanding principal amount of such Non-Consenting Lender’s Loans
and unreimbursed participations in LC Disbursements, if any (the “Purchase
Price”). On and as of the Amendment No. 1 Effective Date, immediately after
giving effect to the provisions of Section 5.1(a) hereof, each Replacement
Lender shall pay to the applicable Non-Consenting Lender the Purchase Price for
the Loans and unreimbursed participations in LC Disbursements, if any, acquired
by such Replacement Lender. By receiving such Purchase Price, together with
accrued and unpaid interest and fees and any applicable Other Amounts, each
Non-Consenting Lender shall automatically be deemed to have assigned its Loans,
unreimbursed participations in LC Disbursements, if any, Initial Revolving
Commitments, if any, and all of its other rights, interests and obligations
under the Credit Agreement to such Replacement Lender pursuant to the terms of
an Assignment and Assumption, and accordingly no other action by such
Non-Consenting Lender shall be required in connection therewith. Upon payment to
a Non-Consenting Lender of the applicable Purchase Price, together with accrued
and unpaid interest and fees and any applicable Other Amounts, such
Non-Consenting Lender shall automatically cease to be a Lender under the
Existing Credit Agreement.
(c)    Subject to the terms and conditions set forth herein, on the Amendment
No. 1 Effective Date, (i) the Term Loan Replacement Lender, as assignee, agrees
to acquire by assignment from the Non-Consenting Lenders, at the applicable
Purchase Price, Initial Term Loans in an aggregate principal amount not to
exceed the amount set forth on the Term Loan Replacement Lender’s signature
page hereto, and (ii) each RC Replacement Lender, as assignee, agrees to acquire
by assignment from each Non-Consenting Lender that is a Revolving Lender, at the
applicable Purchase Price, Revolving Loans and unreimbursed participations in LC
Disbursements, if any, and the Initial Revolving Commitments of such
Non-Consenting Lender, provided that after giving effect to any such assignment,
each RC Replacement Lender’s Revolving Commitment does not exceed the amount set
forth opposite its name on Schedule I hereto.
(d)    Each Replacement Lender, by delivering its signature page to this
Amendment and acquiring by assignment Initial Term Loans, unreimbursed
participations in LC Disbursements, if any, and/or Initial Revolving
Commitments, as applicable, in accordance with this Section 5.1, shall be deemed
to have acknowledged receipt of, and consented to and approved, this Amendment
and each other Loan Document required to be approved by any Lenders on the
Amendment No. 1 Effective Date.
(e)    The transactions described in this Section 5.1 will be deemed to satisfy
the requirements of Section 9.02(c) and Section 9.04(b) of the Existing Credit
Agreement in respect of the assignment of Initial Term Loans, unreimbursed
participations in LC Disbursements, if any, and Initial Revolving Commitments,
by Non-Consenting Lenders and this Amendment will be deemed to be an Assignment
and Assumption with respect to such assignments.
(f)    Each of the parties hereto hereby agrees that each Replacement Lender
shall have all the rights and obligations of a Lender under the Credit
Agreement.


-7-

--------------------------------------------------------------------------------





Section 5.2.    Consenting Lenders Requesting Paydown and Reallocation. Solely
for purposes of facilitating certain Consenting Lenders, any Initial Term Loan
Lender consenting to the Amendment by selecting “Consent to Amendment on a
Paydown and Reallocate basis” (each, a “Consenting Non-Cashless Roll Term
Lender”) shall be temporarily replaced and the Initial Term Loans outstanding
immediately prior to the Amendment No. 1 Effective Date held by such Consenting
Non-Cashless Roll Term Lender shall be purchased and assumed by the Term Loan
Replacement Lender upon the Term Loan Replacement Lender’s execution of this
Amendment and payment by the Term Loan Replacement Lender of the applicable
Purchase Price for such Consenting Non-Cashless Roll Term Lender’s Initial Term
Loans outstanding immediately prior to the Amendment No. 1 Effective Date. The
execution of the Consent by a Consenting Non-Cashless Roll Term Lender and of
this Amendment by the Term Loan Replacement Lender shall be deemed to be the
execution of an Assignment and Assumption, and the execution of this Amendment
by the Administrative Agent and the Borrower shall be deemed to be the consent
of the Administrative Agent and the Borrower (to the extent such consent is
required under the Credit Agreement).
Section 5.3.    Adjustment of Revolving Commitments of Continuing Revolving
Lenders. On the Amendment No. 1 Effective Date, the Revolving Commitments and
Revolving Loans of the Consenting Lenders that are Revolving Lenders (the
“Continuing Revolving Lenders”) shall be reduced or increased, as applicable,
and the RC Replacement Lenders, as assignee, shall acquire Revolving Commitments
and Revolving Loans, such that after giving effect to such assignments, the
Revolving Commitments of the Continuing Revolving Lenders are as set forth in
Schedule I hereto and any outstanding Revolving Loans are held by such
Continuing Revolving Lenders pro rata in accordance with their respective
Revolving Commitments set forth in Schedule I hereto. The transactions described
in this Section 5.3 will be deemed to satisfy the requirements of
Section 9.04(b) of the Credit Agreement with respect to the assignment of
Revolving Loans and Revolving Commitments. The execution of this Amendment by
each Revolving Lender shall be deemed to be the execution of an Assignment and
Assumption, and the execution of this Amendment by the Administrative Agent and
the Borrower shall be deemed to be the consent of the Administrative Agent and
the Borrower (to the extent such consent is required under the Credit
Agreement).
ARTICLE VI
Miscellaneous


-8-

--------------------------------------------------------------------------------





Section 6.1.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 6.2.    Reaffirmation. Each of the undersigned Guarantors (each, a
“Reaffirming Party”) hereby acknowledges this Amendment and the transactions
contemplated thereby. Each Reaffirming Party hereby reaffirms all obligations
and liabilities of such Reaffirming Party under the Loan Documents to which it
is a party, as such obligations and liabilities have been amended by this
Amendment, and confirms that such obligations and liabilities shall continue to
be in full force and effect and shall continue to apply to the Credit Agreement
and each other Loan Document.
Section 6.3.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 6.4.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 6.5.    Tax Matters. For U.S. federal income tax purposes, the parties
hereto intend to treat the Amendment No. 1 Additional Term Loans as a “qualified
reopening” (within the meaning of Treasury Regulations Section 1.1275-2(k)) of
the existing Term Loans.  Unless otherwise required by law (including the good
faith resolution of a tax audit), no Borrower, Administrative Agent or Lender
shall take any U.S. federal, state or local income tax position inconsistent
with the preceding sentence.
Section 6.6.    Effect of Amendment. On and after the Amendment No. 1 Effective
Date, each reference to the Credit Agreement in any Loan Document (including to
any exhibit or schedule attached thereto) shall be deemed to be a reference to
the Credit Agreement as amended by this Amendment. Except as expressly set forth
in this Amendment, nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement as in effect immediately prior to the Amendment No. 1 Effective Date
or any other Loan Document in similar or different circumstances. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.
[Remainder of this page intentionally left blank]






-9-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
VIRTUS INVESTMENT PARTNERS, INC.,
as Borrower
 
By:
/s/ Michael A. Angerthal
 
Name: Michael A. Angerthal  
 
Title: Executive Vice President, Chief Financial Officer & Treasurer





CEREDEX VALUE ADVISORS LLC
NEWFLEET ASSET MANAGEMENT, LLC
RAMPART INVESTMENT MANAGEMENT COMPANY, LLC
SEIX INVESTMENT ADVISORS LLC
SILVANT CAPITAL MANAGEMENT LLC
VIRTUS FUND ADVISERS, LLC
VIRTUS INTERMEDIATE HOLDINGS LLC
VIRTUS RETIREMENT INVESTMENT ADVISERS, LLC
VIRTUS PARTNERS, INC.,
as Guarantors
 
By:
/s/ Michael A. Angerthal
 
Name: Michael A. Angerthal  
 
Title: Executive Vice President and Chief Financial Officer





DUFF & PHELPS INVESTMENT MANAGEMENT CO.
VIRTUS ALTERNATIVE INVESTMENT ADVISERS, INC.
VIRTUS FUND SERVICES, LLC,
as Guarantors
 
By:
/s/ Michael A. Angerthal
 
Name: Michael A. Angerthal  
 
Title: Executive Vice President and Treasurer






--------------------------------------------------------------------------------







KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC,
as a Guarantor
 
By:
/s/ Michael A. Angerthal
 
Name: Michael A. Angerthal  
 
Title: Executive Vice President and Chief Financial Officer





VIRTUS INVESTMENT ADVISERS, INC.,
as a Guarantor
 
By:
/s/ Michael A. Angerthal
 
Name: Michael A. Angerthal  
 
Title: Executive Vice President and Chief Financial Officer
















--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
    as Administrative Agent
By:    /s/ Wissam Kairouz    
    Name: Wissam Kairouz
    Title: Authorized Signatory





--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
    as the Term Loan Replacement Lender
By:    /s/ Wissam Kairouz    
    Name: Wissam Kairouz
    Title: Authorized Signatory
Maximum Aggregate Principal Amount of Initial Term Loans to be Assigned to the
Term Loan Replacement Lender:
$10,945,000







--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as a Revolving Lender, RC Replacement Lender and Issuing Bank
By:
/s/ Wissam Kairouz    
    Name: Wissam Kairouz
    Title: Authorized Signatory

    







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
    as the Amendment No. 1 Additional Term Lender
By:    /s/ Wissam Kairouz    
    Name: Wissam Kairouz
    Title: Authorized Signatory





--------------------------------------------------------------------------------









BARCLAYS BANK PLC, as a Revolving Lender, RC Replacement Lender and Issuing Bank
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Vice President
 
 








--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as a Revolving Lender, RC Replacement Lender and
Issuing Bank
 
By:
/s/ Jay Cyr
 
Name: Jay Cyr
 
Title: Executive Director JP Morgan
 
 








--------------------------------------------------------------------------------









INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Revolving
Lender
 
By:
/s/ Guoshen Sun
 
Name: Guoshen Sun
 
Title: Managing Director












--------------------------------------------------------------------------------














--------------------------------------------------------------------------------




Exhibit A


CREDIT AGREEMENT
dated as of
June 1, 2017,


as amended as of February 15, 2018


among


VIRTUS INVESTMENT PARTNERS, INC.,
as Borrower,
The Lenders Party Hereto
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent




BARCLAYS BANK PLC,
as Syndication Agent
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Documentation Agent
MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------





Table of Contents


ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms    1

Section 1.02
Classification of Loans and Borrowings    49

Section 1.03
Terms Generally    49

Section 1.04
Accounting Terms; GAAP    49

Section 1.05
Effectuation of Transactions    50

Section 1.06
Letter of Credit Amounts    50

Section 1.07
Limited Condition Transactions    50

Section 1.08
Reclassification; Allocation    51

ARTICLE II
THE CREDITS
Section 2.01
Commitments    51

Section 2.02
Loans and Borrowings    52

Section 2.03
Requests for Borrowings    52

Section 2.04
[Reserved]    53

Section 2.05
Letters of Credit    53

Section 2.06
Funding of Borrowings    58

Section 2.07
Interest Elections    59

Section 2.08
Termination and Reduction of Commitments    60

Section 2.09
Repayment of Loans; Evidence of Debt    60

Section 2.10
Amortization of Term Loans    61

Section 2.11
Prepayment of Loans    62

Section 2.12
Fees    64

Section 2.13
Interest    65

Section 2.14
Alternate Rate of Interest    66

Section 2.15
Increased Costs    66

Section 2.16
Break Funding Payments    67

Section 2.17
Taxes    68

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    71

Section 2.19
Mitigation Obligations; Replacement of Lenders    72

Section 2.20
Increase in Commitments    73

Section 2.21
Extended Term Loans and Extended Revolving Commitments    75

Section 2.22
Refinancing Term Loans    77

Section 2.23
Replacement Revolving Commitments    79

Section 2.24
Defaulting Lenders    80

Section 2.25
Illegality    82

Section 2.26
Discounted Prepayment Offers    82






--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01
Organization; Powers    86

Section 3.02
Authorization; Enforceability    86

Section 3.03
Governmental Approvals; No Conflicts    86

Section 3.04
Financial Condition; No Material Adverse Effect    87

Section 3.05
Properties    87

Section 3.06
Litigation and Environmental Matters    88

Section 3.07
Compliance with Laws and Agreements    88

Section 3.08
Investment Company Status    88

Section 3.09
Taxes    88

Section 3.10
ERISA; Labor Matters    89

Section 3.11
Disclosure    90

Section 3.12
Subsidiaries    90

Section 3.13
Intellectual Property; Licenses, Etc.    90

Section 3.14
Solvency    90

Section 3.15
Senior Indebtedness    91

Section 3.16
Federal Reserve Regulations    91

Section 3.17
Use of Proceeds    91

Section 3.18
Sanctions    91

Section 3.19
PATRIOT Act    91

Section 3.20
Perfection, Etc.    91

Section 3.21
Certain Regulatory Matters    92

ARTICLE IV
CONDITIONS
Section 4.01
Closing Date    92

Section 4.02
Each Credit Event After the Closing Date    95

ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01
Financial Statements and Other Information    96

Section 5.02
Notices of Material Events    98

Section 5.03
Information Regarding Collateral    99

Section 5.04
Existence; Conduct of Business    99

Section 5.05
Payment of Taxes, Etc.    99

Section 5.06
Maintenance of Properties    100

Section 5.07
Insurance    100

Section 5.08
Books and Records; Inspection and Audit Rights    100

Section 5.09
Compliance with Laws    101

Section 5.10
Use of Proceeds and Letters of Credit    101

Section 5.11
Additional Subsidiaries    101

Section 5.12
Further Assurances    102

Section 5.13
Designation of Subsidiaries    103






--------------------------------------------------------------------------------





Section 5.14
Certain Post-Closing Obligations    103

Section 5.15
Margin Stock    103

Section 5.16
Maintenance of Rating of Facilities    104

Section 5.17
Lender Conference Calls    104

ARTICLE VI
NEGATIVE COVENANTS
Section 6.01
Indebtedness; Certain Equity Securities    104

Section 6.02
Liens    106

Section 6.03
Fundamental Changes    109

Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions    110

Section 6.05
Asset Sales    112

Section 6.06
Sale and Leaseback Transactions    114

Section 6.07
Restricted Payments    114

Section 6.08
Certain Payments of Indebtedness    115

Section 6.09
Transactions with Affiliates    116

Section 6.10
Restrictive Agreements    116

Section 6.11
Amendment of Junior Indebtedness    117

Section 6.12
Financial Performance Covenant    117

Section 6.13
Changes in Fiscal Periods    117

Section 6.14
Organizational Documents    117

Section 6.15
Use of Proceeds    117

ARTICLE VII
EVENTS OF DEFAULT
Section 7.01
Events of Default    118

ARTICLE VIII
ADMINISTRATIVE AGENT
Section 8.01
Appointment and Authorization of Agents    121

Section 8.02
Rights as a Lender    122

Section 8.03
Exculpatory Provisions    122

Section 8.04
Reliance by Administrative Agent    123

Section 8.05
Delegation of Duties    123

Section 8.06
Indemnification    123

Section 8.07
Resignation of Administrative Agent    124

Section 8.08
Non-Reliance on Agents and Other Lenders    124

Section 8.09
Administrative Agent May File Proofs of Claim    125

Section 8.10
Withholding Taxes    125

Section 8.11
Binding Effect    126

Section 8.12
Additional Secured Parties    126

Section 8.13
Secured Cash Management Obligations and Secured Swap Obligations    126

Section 8.14
Certain ERISA Matters.    127






--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS
Section 9.01
Notices    128

Section 9.02
Waivers; Amendments    130

Section 9.03
Expenses; Indemnity; Damage Waiver    133

Section 9.04
Successors and Assigns    135

Section 9.05
Survival    138

Section 9.06
Counterparts; Integration; Effectiveness    139

Section 9.07
Severability    139

Section 9.08
Right of Setoff    139

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process    140

Section 9.10
WAIVER OF JURY TRIAL    140

Section 9.11
Headings    141

Section 9.12
Confidentiality    141

Section 9.13
USA Patriot Act    142

Section 9.14
Judgment Currency    142

Section 9.15
Release of Liens and Guarantees    142

Section 9.16
No Advisory or Fiduciary Responsibility    143

Section 9.17
Interest Rate Limitation    144

Section 9.18
Form of Execution    144

Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    145

Section 9.20
Flood Matters    145








--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1.01(a)
-    Broker-Dealer Subsidiaries

Schedule 1.01(b)
-    Introducing Broker Subsidiaries

Schedule 2.01
-    Commitments

Schedule 3.06(a)
-    Litigation

Schedule 3.10(d)
-    ERISA; Labor Matters

Schedule 3.21
-    Membership in FINRA

Schedule 4.01(b)
-    Local Counsels

Schedule 5.14
-    Certain Post-Closing Obligations

Schedule 6.01
-    Existing Indebtedness

Schedule 6.02
-    Existing Liens

Schedule 6.04(e)
-    Existing Investments

Schedule 6.09
-    Existing Affiliate Transactions

Schedule 6.10
-    Existing Restrictions

Schedule 9.01
-    Notices

EXHIBITS:
Exhibit A
-    Form of Assignment and Assumption

Exhibit B
-    Form of Guarantee Agreement

Exhibit C-1
-    Form of Perfection Certificate

Exhibit C-2
-    Form of Section 5.03 Certificate

Exhibit D
-    Form of Collateral Agreement

Exhibit E-1
-    Form of Revolving Note

Exhibit E-2
-    Form of Term Note

Exhibit F
-    Form of Solvency Certificate

Exhibit G
-    Form of Opinion of Willkie Farr & Gallagher LLP

Exhibit H-1
-    Form of Closing Certificate (Borrower)

Exhibit H-2
-    Form of Closing Certificate (Subsidiary Loan Parties)

Exhibit I
-    Form of Global Intercompany Note

Exhibit J-1
-    Form of Discounted Prepayment Offer Solicitation

Exhibit J-2
Form of Discounted Prepayment Offer Form

Exhibit K-1
-    Form of Tax Status Certificate 1

Exhibit K-2
-    Form of Tax Status Certificate 2

Exhibit K-3
-    Form of Tax Status Certificate 3

Exhibit K-4
-    Form of Tax Status Certificate 4

Exhibit L
-    Form of Borrowing Request

Exhibit M
-    Form of Prepayment Notice

Exhibit N
-    Form of Compliance Certificate






--------------------------------------------------------------------------------









CREDIT AGREEMENT, dated as of June 1, 2017, as amended as of February 15, 2018,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among VIRTUS INVESTMENT PARTNERS, INC., a
Delaware corporation (the “Borrower”), the LENDERS party hereto and MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent. Capitalized terms used
without definition in this Agreement have the meanings given to them in Section
1.01.
The parties hereto agree as follows:
PRELIMINARY STATEMENTS
Pursuant to the Acquisition Agreement, the Borrower will acquire from the
Sellers all of the issued and outstanding limited liability company interests of
RidgeWorth Holdings LLC, a Delaware limited liability company (the “Target”).
In February 2017, the Borrower consummated the Common Stock Offering and
consummated the Series D Preferred Stock Offering and received net proceeds
thereof.
The Borrower has requested that (a) on the Closing Date, substantially
simultaneously with the consummation of the Acquisition, the Term Lenders extend
credit to the Borrower in the form of Term Loans in an initial aggregate
principal amount of $260,000,000 pursuant to this Agreement and (b) from and
after the Closing Date, the Revolving Lenders extend credit to the Borrower in
the form of Revolving Commitments in an aggregate principal amount of
$100,000,000, in each case, to be used for the purposes set forth in Section
5.10.
The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS












--------------------------------------------------------------------------------







Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business Representations” means the representations made by or with
respect to the Target and its Subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders or the Joint Lead Arrangers, but only
to the extent that the Borrower or any of its Affiliates has the right not to
consummate the Acquisition, or to terminate the obligations of the Borrower or
such Affiliate, under the Acquisition Agreement as a result of a failure of such
representations in the Acquisition Agreement to be true and correct.
“Acquisition” means the acquisition by the Borrower of the Target pursuant to
the Acquisition Agreement.
“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 16, 2016, among the Borrower, 100 Pearl Street 2, Lightyear Fund III
AIV-2, L.P. and the Target, including all schedules, exhibits and annexes
thereto.
“Acquisition Documents” means the Acquisition Agreement and all side letters,
instruments and agreements affecting the terms of the foregoing or entered into
in connection therewith.
“Additional Commitments” means Additional Revolving Commitments and/or
Additional Term Commitments.
“Additional Commitments Effective Date” has the meaning assigned to such term in
Section 2.20(b).
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Additional Commitments pursuant to Section 2.20, Extended Term
Loans and/or Extended Revolving Commitments pursuant to Section 2.21,
Refinancing Term Loans pursuant to Section 2.22 and/or Replacement Revolving
Commitments pursuant to Section 2.23, which shall be consistent with the
applicable provisions of this Agreement and otherwise





--------------------------------------------------------------------------------





reasonably satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Administrative Agent, the Issuing Banks (to
the extent Section 9.02(b) would require the consent of Issuing Banks for the
amendments effected in such Additional Credit Extension Amendment), the Loan
Parties and the other parties specified in the applicable Section of this
Agreement (but not any other Lender not specified in the applicable Section of
this Agreement), but shall not effect any amendments that would require the
consent of each affected Lender or all Lenders pursuant to the proviso in
Section 9.02(b) unless such consents have been obtained. Any Additional Credit
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Section 4.01 and
certificates confirming satisfaction of conditions consistent with Section 4.02,
all to the extent reasonably requested by the Administrative Agent or the other
parties to such Additional Credit Extension Amendment.
“Additional Revolving Commitments” has the meaning assigned to such term in
Section 2.20(a).
“Additional Revolving Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of (a)
any Additional Revolving Commitments in accordance with Section 2.20, (b) any
Extended Revolving Commitments in accordance with Section 2.21 or (c) any
Replacement Revolving Commitments pursuant to Section 2.23, in each case
pursuant to an Additional Credit Extension Amendment; provided that each
Additional Revolving Lender shall be subject to the approval of the
Administrative Agent and each Issuing Bank (such approval in each case not to be
unreasonably withheld or delayed).
“Additional Term Commitments” has the meaning assigned to such term in Section
2.20(a).
“Additional Term Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Additional Term Loans in accordance with Section 2.20, (b) any Extended Term
Loans in accordance with Section 2.21 or (c) any Refinancing Term Loans pursuant
to Section 2.22, in each case pursuant to an Additional Credit Extension
Amendment; provided that each Additional Term Lender shall be subject to the
approval of the Administrative Agent (to the extent Section 9.04(b)(i)(B) would
require the approval of the Administrative Agent for an assignment of Term Loans
to such Additional Term Lender) (such approval not to be unreasonably withheld
or delayed).
“Additional Term Loans” means loans made pursuant to Additional Term
Commitments.





--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. Notwithstanding
the foregoing, (i) solely with respect to the Adjusted LIBO Rate applicable to
the Term Loans, the Adjusted LIBO Rate will be deemed to be 0.75% per annum if
the Adjusted LIBO Rate calculated pursuant to the foregoing provisions would
otherwise be less than 0.75% per annum and (ii) solely with respect to the
Adjusted LIBO Rate applicable to Revolving Loans, the Adjusted LIBO Rate will be
deemed to be 0.00% per annum if the Adjusted LIBO Rate calculated pursuant to
the foregoing provisions would otherwise be less than 0.00% per annum.
“Administrative Agent” means MSSF, in its capacity as administrative agent and
collateral agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advisers Act” means the Investment Advisers Act of 1940.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agreement” has the meaning assigned to such term in the Preamble hereto.
“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate or Alternate Base Rate floor or otherwise; provided that OID
and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity or, if shorter, the actual length to maturity of such Indebtedness; and
provided, further, that the “All-In Yield” shall not include customary
arrangement fees, structuring fees, commitment fees (but not unused revolving
commitment fees), underwriting fees and similar fees payable to the Joint Lead
Arrangers, the Bookrunners or the arranger or underwriter of any new or
replacement loans.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and





--------------------------------------------------------------------------------





(c) the Adjusted LIBO Rate (giving effect to the “floor” set forth in the last
sentence of the definition of the term “Adjusted LIBO Rate”) determined on such
date (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 100 basis
points; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11:00
a.m. (London time) by reference to the ICE LIBOR (or the successor thereto if
the Intercontinental Exchange Benchmark Administration Ltd. is no longer making
a LIBO Rate available) for deposits in dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if the Intercontinental Exchange Benchmark Administration Ltd. is no
longer making a LIBO Rate available) as an authorized vendor for the purpose of
displaying such rates). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
15, 2018.
“Amendment No. 1 Acquisition” means the acquisition of the Amendment No. 1
Target pursuant to the Amendment No. 1 Acquisition Agreement.
“Amendment No. 1 Acquisition Agreement” means the Securities Purchase Agreement,
dated as of February 1, 2018, among the Amendment No. 1 Target, certain of its
equityholders, Virtus Partners, Inc. and certain other parties thereto.
“Amendment No. 1 Additional Term Commitment” means, with respect to each
Amendment No. 1 Additional Term Lender, the commitment, if any, of such
Amendment No. 1 Additional Term Lender to make an Amendment No. 1 Additional
Term Loan pursuant to Section 2.01(c), as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Amendment No. 1 Additional
Term Lender pursuant to an Assignment and Assumption. The amount of each
Amendment No. 1 Additional Term Lender’s Amendment No. 1 Additional Term
Commitment is set forth on Schedule I to Amendment No. 1 or in the Assignment
and Assumption pursuant to which such Amendment No. 1 Additional Term Lender
shall have assumed its Amendment No. 1 Additional Term Commitment, as the case
may be. As of the Amendment No. 1 Effective Date, the aggregate amount of
Amendment No. 1 Additional Term Commitments of all Amendment No. 1 Additional
Term Lenders is $105,000,000.





--------------------------------------------------------------------------------





“Amendment No. 1 Additional Term Lender” means, at any time, any Lender that has
an Amendment No. 1 Additional Term Commitment or an Amendment No. 1 Additional
Term Loan outstanding at such time.
“Amendment No. 1 Additional Term Loan” means a Loan made pursuant to Section
2.01(c).
“Amendment No. 1 Additional Term Loan Expiration Date” means the earlier to
occur of (x) October 5, 2018 and (y) the date on which the Amendment No. 1
Additional Term Commitments are reduced to zero pursuant to Section 2.08.
“Amendment No. 1 Additional Term Loan Funding Date” means the date, on or after
the Amendment No. 1 Effective Date but not after the Amendment No. 1 Additional
Term Loan Expiration Date, on which all of the conditions contained in
Section 3.2 of Amendment No. 1 have been satisfied (or waived in accordance with
its terms) and the funding of the Amendment No. 1 Additional Term Loans occurs.
“Amendment No. 1 Effective Date” means February 15, 2018, the date of
effectiveness of Amendment No. 1.
“Amendment No. 1 Target” means Sustainable Growth Advisers, LP, a Delaware
limited partnership.
“Amendment No. 1 Target Representations” means the representations made by or
with respect to the Amendment No. 1 Target and its Subsidiaries in the Amendment
No. 1 Acquisition Agreement as are material to the interests of the Lenders or
the Joint Lead Arrangers, but only to the extent that the Borrower or any of its
Affiliates has the right not to consummate the Amendment No. 1 Acquisition, or
to terminate the obligations of the Borrower or such Affiliate, under the
Amendment No. 1 Acquisition Agreement as a result of a failure of such
representations in the Amendment No. 1 Acquisition Agreement to be true and
correct.
“Amendment No. 1 Transactions” means the effectiveness of Amendment No. 1, the
consummation of the Amendment No. 1 Acquisition, the incurrence of the Amendment
No. 1 Additional Term Loans and the payment of fees and expenses in connection
with the foregoing.
“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act and
rules and regulations thereunder, (b) the UK Bribery Act and (c) other
anti-corruption and anti-bribery laws and regulations of any applicable
jurisdiction.





--------------------------------------------------------------------------------





“Anti-Terrorism Laws” means (a) the Trading with the Enemy Act, (b) foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (c) the USA PATRIOT Act and (d) other
anti-terrorism and anti-money-laundering laws of any applicable jurisdiction.
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).
“Applicable ECF Percentage” means, with respect to any Excess Cash Flow Period,
if the Secured Net Leverage Ratio as of the end of such Excess Cash Flow Period
is (a) greater than 1.00 to 1.00, 50%, (b) greater than or equal to 0.50 to 1.00
but less than or equal to 1.00 to 1.00, 25% and (c) less than 0.50 to 1.00, 0%.
“Applicable Fee Rate” means (a) from the Closing Date to the date on which the
Borrower is required to deliver a Compliance Certificate pursuant to Section
5.01(d) for the fiscal quarter during which the Closing Date occurs, 0.50% per
annum and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Secured Net Leverage Ratio as set forth in the
most recent Compliance Certificate delivered by the Borrower pursuant to
Section 5.01(d):
Applicable Fee Rate
Pricing Level
Secured Net Leverage Ratio
Applicable Fee Rate
I
≤ 1.00 to 1.00
0.375%
II
> 1.00 to 1.00
0.500%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Secured Net Leverage Ratio shall become effective as of the first day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01(d); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level II shall apply, as of the first day after the date on which such
Compliance Certificate was required to have been delivered until the first day
immediately following delivery of such Compliance Certificate, at which time the
Applicable Fee Rate shall be determined based on such Compliance Certificate.





--------------------------------------------------------------------------------





“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
aggregate Revolving Commitments (disregarding any such Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments pursuant to this Agreement and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means (a) from and after the Closing Date to the date on which
the Borrower is required to deliver a Compliance Certificate pursuant to Section
5.01(d) for the fiscal quarter during which the Closing Date occurs (i) 2.75%
per annum, in the case of an ABR Loan, or (ii) 3.75% per annum, in the case of a
Eurocurrency Loan, (b) thereafter until the Amendment No. 1 Effective Date, the
applicable percentage per annum set forth below determined by reference to the
Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate delivered by the Borrower pursuant to Section 5.01(d):
Applicable Rate
Pricing Level
Secured Net Leverage Ratio
ABR Loan
Eurocurrency Loan
I
≤ 1.00 to 1.00
2.50%
3.50%
II
> 1.00 to 1.00
2.75%
3.75%



and (c) from and after the Amendment No. 1 Effective Date, the applicable
percentage per annum set forth below determined by reference to the Secured Net
Leverage Ratio as set forth in the most recent Compliance Certificate delivered
by the Borrower pursuant to Section 5.01(d):
Applicable Rate
Pricing Level
Secured Net Leverage Ratio
ABR Loan
Eurocurrency Loan
I
≤ 1.00 to 1.00
1.25%
2.25%
II
> 1.00 to 1.00
1.50%
2.50%








--------------------------------------------------------------------------------





Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Net Leverage Ratio shall become effective as of the first day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01(d); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level II shall apply as of the first day after the date on which such
Compliance Certificate was required to have been delivered until the first day
immediately following delivery of such Compliance Certificate, at which time the
Applicable Rate shall be determined based on such Compliance Certificate.
“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04(b)), substantially in the form of Exhibit A or any
other form reasonably approved by the Administrative Agent.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Prepayment pursuant to Section 2.26(a); provided that the Borrower
shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent).
“Audited Financial Statements” means (a) the audited consolidated balance sheet
of the Target and its subsidiaries as of December 31, 2016, and the related
consolidated statement of operations and cash flows of the Target and its
subsidiaries, including the notes thereto for the one-year period ended December
31, 2016 and (b) the audited consolidated balance sheet of the Borrower and its
subsidiaries as of December 31, 2016, and the related consolidated statement of
operations, comprehensive income, changes in stockholders’ equity and cash flows
for the one-year period ended December 31, 2016.
“Available Amount” means, on any date of determination, the sum of, (a) (i) for
each Excess Cash Flow Period, (x) Excess Cash Flow for such Excess Cash Flow
Period minus (y) the Applicable





--------------------------------------------------------------------------------





ECF Percentage of Excess Cash Flow for such Excess Cash Flow Period plus (ii)
the net cash proceeds received by the Borrower after the Closing Date and on or
prior to such date in connection with the issuance of, or contribution in cash
in respect of existing, Qualified Equity Interests (other than Qualified Equity
Interests issued to any Subsidiary of the Borrower) plus (iii) the net cash
proceeds received by the Borrower or any Restricted Subsidiary from the issuance
of its Indebtedness or Disqualified Equity Interests after the Closing Date that
have been exchanged or converted into Qualified Equity Interests plus (iv) the
net cash proceeds received by the Borrower and its Restricted Subsidiaries from
sales of Investments that were made using the Available Amount plus (v) Declined
Amounts plus (vi) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
in respect of any Investments made using the Available Amount plus (vii) the
fair market value of any Unrestricted Subsidiary that is re-designated as a
Restricted Subsidiary (or, if such Unrestricted Subsidiary is not a Wholly Owned
Subsidiary, such fair market value multiplied by the percentage of such
Unrestricted Subsidiary that will be owned by the Borrower and its Restricted
Subsidiaries following such re-designation) or that has been merged or
consolidated with or into the Borrower or any of its Restricted Subsidiaries, to
the extent that the designation of such Subsidiary as an Unrestricted Subsidiary
was made using the Available Amount), minus (b) the aggregate amount of the
Available Amount previously utilized pursuant to Sections 6.04(m)(ii)(B),
6.07(g) and 6.08(f).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United State Code.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board,





--------------------------------------------------------------------------------





(b) in the case of any limited liability company, the board of managers of such
Person, (c) in the case of any partnership, the board of directors or board of
managers of the general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Bookrunners” means (a) in connection with the Original Credit Agreement, MSSF
and Barclays Bank PLC, and (b) in connection with Amendment No. 1, MSSF,
Barclays Bank PLC, and JPMorgan Chase Bank, N.A.
“Borrower” has the meaning assigned to such term in the Preamble hereto.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$1,000,000 and (b) in the case of an ABR Revolving Borrowing, $500,000.
“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $100,000, and (b) in the case of an ABR Revolving Borrowing,
$100,000.
“Borrowing Request” means a written request by the Borrower for a Borrowing
substantially in the form of Exhibit L delivered in accordance with Section
2.03.
“Broker-Dealer Licenses and Memberships” means (a) the memberships of each
Broker-Dealer Subsidiary with NSCC, DTC and FINRA and (b) the licenses with
Governmental Authorities of each Broker-Dealer Subsidiary, in each case, to the
extent necessary and material to the normal conduct of the business of the
applicable Broker-Dealer Subsidiary as a Registered Broker-Dealer or Introducing
Broker, as applicable.
“Broker-Dealer Registrations” means the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary, in each
case, to the extent necessary and material to the normal conduct of the business
of the applicable Broker-Dealer Subsidiary as a Registered Broker-Dealer or
Introducing Broker, as applicable.





--------------------------------------------------------------------------------





“Broker-Dealer Subsidiary” means (i) the Restricted Subsidiaries of the Borrower
listed on Schedule 1.01(a) and any other Restricted Subsidiary of the Borrower
that becomes a broker-dealer registered under the Exchange Act or associated
persons (as defined in the Exchange Act) thereof (a “Registered Broker-Dealer”)
after the Closing Date and (ii) the Restricted Subsidiaries of the Borrower
listed on Schedule 1.01(b) and any other Restricted Subsidiary of the Borrower
that is an introducing broker that is required to register under the Commodity
Exchange Act (an “Introducing Broker”) after the Closing Date.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Calculation Date” has the meaning assigned to such term in the definition of
“Pro Forma Basis.”
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Cash Management Obligations” means obligations of the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depositary and cash management services or any automated
clearing house transfer of funds.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any involuntary loss of equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.





--------------------------------------------------------------------------------





“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than capital stock of (or, in the case of Persons that are not corporations,
other ownership interest in) one or more Foreign Subsidiaries that are CFCs.
“CFTC” means the U.S. Commodity Futures Trading Commission, any successor
thereto and any analogous Governmental Authority.
“Change in Control” means (a) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the Closing
Date) having beneficial ownership (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Closing Date), directly or
indirectly, of Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower, (b) the occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower by persons who were
neither nominated, designated or approved by the Board of Directors of the
Borrower nor appointed by directors so nominated, designated or approved or (c)
the occurrence of a “Change in Control” (or similar event, however denominated),
as defined in the documentation governing any Material Indebtedness.
“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the Closing Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, regulations, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Class” means (i) with respect to any Commitment, its character as an Initial
Revolving Commitment, Extended Revolving Commitment, Replacement Revolving
Commitment, commitment in respect of Initial Term Loans, Additional Term
Commitment (which may be part of an existing Class of Term Commitments),
commitment in respect of Extended Term Loans or commitment in respect of





--------------------------------------------------------------------------------





Refinancing Term Loans (whether established by way of new Commitments or by way
of conversion or extension of existing Commitments or Loans) designated as a
“Class” in an Additional Credit Extension Amendment and (ii) with respect to any
Loans, its character as a Revolving Loan made pursuant to the Initial Revolving
Commitments, Extended Revolving Commitments or Replacement Revolving
Commitments, an Initial Term Loan, Additional Term Loan, Extended Term Loan or a
Refinancing Term Loan (whether made pursuant to new Commitments or by way of
conversion or extension of existing Loans) designated as a “Class” in an
Additional Credit Extension Amendment; provided that notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the
borrowing and repayment of Revolving Loans shall be made on a pro rata basis
across all Classes of Revolving Loans (except to the extent that any applicable
Additional Credit Extension Amendment pursuant to Section 2.21 or 2.23 provides
that the Class of Revolving Loans established thereunder shall be entitled to
less than pro rata repayments), and any termination of Revolving Commitments
shall be made on a pro rata basis across all Classes of Revolving Commitments
(except to the extent that any applicable Additional Credit Extension Amendment
pursuant to Section 2.21 or 2.23 provides that the Class of Revolving
Commitments established thereunder shall be entitled to less than pro rata
treatment). Commitments or Loans that have different maturity dates, pricing
(other than upfront fees and other fees of the type excluded from the
determination of “All-In Yield”) or other terms shall be designated separate
Classes.
“Clearing Prepayment Price” has the meaning assigned to such term in Section
2.26(b)(ii).
“Clearing Prepayment Price Notice” has the meaning assigned to such term in
Section 2.26(b)(iii).
“Closing Date” means June 1, 2017.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.





--------------------------------------------------------------------------------





“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from (i) each of the
Restricted Subsidiaries (other than any Excluded Subsidiary) either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Subsidiary Loan
Party after the Closing Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Guarantee Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person and (ii) the
Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or (y)
in the case of any Person that becomes a Subsidiary Loan Party after the Closing
Date (including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person;
(b)    all outstanding Equity Interests of the Borrower, and all outstanding
Equity Interests of each Restricted Subsidiary (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received, with respect to any Equity Interests constituting
certificated securities, certificates representing such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
(c)    if any Indebtedness for borrowed money in a principal amount of
$3,000,000 or more is owing by any obligor (other than a Loan Party) to any Loan
Party, such Indebtedness shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
(d)    except to the extent otherwise provided hereunder or under any Security
Document, the Secured Obligations shall have been secured by a perfected
first-priority (subject to Liens permitted by Section 6.02) security interest
(to the extent such security interest may be perfected by delivering
certificated securities, promissory notes or instruments, entering into
agreements with respect to commercial tort claims, filing financing statements
under the Uniform Commercial Code, making any necessary filings with respect to
the security interest with the United States Patent and Trademark Office or
United States Copyright Office or by the execution





--------------------------------------------------------------------------------





and delivery of Mortgages referred to in clause (f) below) in the Collateral of
the Borrower and each Subsidiary Loan Party, in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and/or the Security
Documents;
(e)    except to the extent otherwise provided hereunder, the Administrative
Agent shall have received certificates of insurance in form and substance
reasonably satisfactory to the Administrative Agent evidencing the existence of
insurance to be maintained by the Borrower and its Restricted Subsidiaries
pursuant to Section 5.07, and the Administrative Agent shall be designated as
additional insured or lender’s loss payee or mortgagee, as applicable, as its
interest may appear thereunder; and
(f)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) an ALTA survey or, if
acceptable to the title insurance company to issue the title coverage described
in clause (iii) without any survey exception, including all survey-related
endorsements, an existing survey with a “no-change” affidavit, (iii) a policy or
policies of title insurance in an amount not less than the lesser of (x) the
outstanding Loan Document Obligations and (y) the fair market value of such
Mortgaged Property and fixtures, as determined by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent and insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Encumbrances, together with such
endorsements as the Administrative Agent may reasonably request (it being agreed
that the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), (iv) such affidavits, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably required to
induce the title company to issue the title policy/ies and endorsements
contemplated above and which are reasonably requested by such title company, (v)
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating to such Mortgaged
Property), (vi) if any Mortgaged Property is located in an area determined by
the Federal Emergency Management Agency to have special flood hazards, evidence
of such flood insurance as may be required under applicable law, including
Regulation H of the Board of Governors and the other Flood Insurance Laws and as
required under Section 5.07(b), and (vii) such legal





--------------------------------------------------------------------------------





opinions as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (1) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Borrower reasonably determines (and the Administrative Agent agrees in
writing) that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees,
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (2) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents, (3) in no event shall control
agreements or other control or similar arrangements be required with respect to
deposit accounts, commodities accounts or securities accounts, (4) in no event
shall any Loan Party be required to (i) execute any agreements with respect to
the creation of security interests governed by the laws of, or otherwise
complete any filings or other action with respect to the perfection of security
interests in, any jurisdiction outside of the United States, (ii) make any
fixture filings, other than in connection with any Mortgage with respect to
fixtures located on a Mortgaged Property, (iii) deliver any certificates
representing Equity Interests, other than the certificated securities described
in clause (b) above, (iv) deliver any promissory notes or instruments, other
than with respect to the Indebtedness described in clause (c) above, (v) execute
any landlord, mortgagee or bailee waivers and (vi) send notices to account
debtors or other contractual third parties prior to an Event of Default, and(5)
in no event shall the Collateral include any Excluded Assets, and no actions
shall be required with respect to Excluded Assets. The Administrative Agent may,
in its discretion, grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets (including extensions
beyond the Closing Date or the applicable date otherwise required by Section
5.14 or in connection with assets acquired, or Subsidiaries formed or acquired,
after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.
“Commitment” means with respect to any Lender, its Revolving Commitment,
Additional Revolving Commitment, Extended Revolving Commitment or Replacement
Revolving Commitment,





--------------------------------------------------------------------------------





commitment in respect of Initial Term Loans, Additional Term Commitment,
commitment in respect of Extended Term Loans or commitment in respect of
Refinancing Term Loans or any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Common Stock” means the common stock of the Borrower, par value $0.01.
“Common Stock Offering” means the sale of shares of Common Stock consummated in
February 2017, the net proceeds of which were used as described in Section 5.10.
“Compliance Certificate” means a certificate of a Financial Officer,
substantially in the form of Exhibit N.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:
(a)    without duplication and, other than with respect to the amounts described
in clause (a)(xi) below, to the extent already deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, including bank and letter of credit fees and costs of surety bonds
in connection with financing activities;
(ii)    provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise, and similar taxes paid or accrued
during such period (including in respect of repatriated funds);
(iii)    depreciation and amortization (including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs);
(iv)    Non-Cash Charges;
(v)    unusual or non-recurring charges, including restructuring and severance
charges and transition items not reflective of ongoing earnings generation of
the





--------------------------------------------------------------------------------





Borrower and its Restricted Subsidiaries, accruals or reserves or related
charges (including restructuring costs related to acquisitions after the Closing
Date);
(vi)    losses on (x) sales of marketable securities and (y) other asset sales,
disposals or abandonments (other than, in the case of this clause (y), asset
sales, disposals or abandonments in the ordinary course of business);
(vii)    the amount of any net losses from discontinued operations in accordance
with GAAP;
(viii)    any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815-Derivatives and Hedging;
(ix)    any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period; and
(x)    any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b)(v) and (b)(vi) below;
(xi)    the amount of cost savings, operating expense reductions and synergies
(net of ongoing increased expense and dis-synergies arising from the Acquisition
or Material Acquisition or Material Disposition) (x) related to the Acquisition
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower), within 12 months
after the Closing Date, or (y) related to Material Acquisitions or Material
Dispositions after the Closing Date projected by the Borrower in good faith to
result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower), within 12 months after a Material Acquisition or
Material Disposition is consummated, in each case, calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
were realized





--------------------------------------------------------------------------------





during the entirety of such period, net of the amount of actual benefits
realized during such period from such actions; provided that, in each case, such
cost savings, operating expense reductions and synergies are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, as described in reasonable detail in an Officer’s Certificate
(provided that no separate Officer’s Certificate shall be required to the extent
that such cost savings, operating expense reductions and synergies are so
described in a Compliance Certificate previously or concurrently delivered
pursuant to Section 5.01(d)), and are expected to be realized within 18 months
after the Closing Date or the date of consummation of a Material Acquisition or
Material Disposition, as applicable; provided further that the aggregate amount
added pursuant to this clause (xi) shall not exceed 25% of Consolidated EBITDA
(before giving effect to this clause (xi)) in any Test Period; minus
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    unusual or non-recurring gains;
(ii)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);
(iii)    gains on (x) sales of marketable securities and (y) asset sales,
disposals or abandonments (other than, in the case of this clause (y), asset
sales, disposals or abandonments in the ordinary course of business);
(iv)    the amount of any net income from discontinued operations in accordance
with GAAP;
(v)    any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815-Derivatives and Hedging;





--------------------------------------------------------------------------------





(vi)    any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in such period; and
(vii)    any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(viii) and (a)(ix) above;
in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:
(I)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances), and
(II)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Accounting
Standards Codification No. 815-Derivatives and Hedging.
For purposes of determining the Total Net Leverage Ratio or Secured Net Leverage
Ratio for any Test Period, Consolidated EBITDA for each fiscal quarter specified
in the table below shall be deemed to equal the amount set forth opposite such
fiscal quarter end date, in each case, before giving effect on a Pro Forma Basis
to any transaction that occurs after the Closing Date:
Fiscal quarter ended
Consolidated EBITDA
June 30, 2016
$41,712,267
September 30, 2016
$45,870,400
December 31, 2016
$42,439,196
March 31, 2017
$36,773,227



“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) an aggregate amount of cash and Permitted Investments
(excluding cash and Permitted





--------------------------------------------------------------------------------





Investments which are identified as “restricted” on the consolidated balance
sheet) of the Loan Parties as of such date (in each case, free and clear of all
liens, other than Liens permitted pursuant to Section 6.02 for the benefit of
the Secured Parties and Liens permitted pursuant to Section 6.02(vii), (xvi)(A)
and (B) and (xxii)).
“Consolidated Net Income” means, for any period, the net income (loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income, (b) any
Transaction Costs incurred during such period; provided that they are incurred
prior to the date that is three months after the Closing Date, (c) any fees and
expenses (including any transaction or retention bonus) incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, non-compete agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,
(d) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments, (e)
accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition in accordance with GAAP (including any
adjustment of estimated payouts on earn outs) or changes as a result of the
adoption or modification of accounting policies during such period, (f)
stock-based award compensation expenses, (g) any income (loss) attributable to
deferred compensation plans or trusts, (h) any income (loss) from Investments
recorded using the equity method and (i) the amount of any expense required to
be recorded as compensation for contingent transaction payments. There shall be
included in Consolidated Net Income, without duplication, the amount of any cash
tax benefits related to the tax amortization of intangible assets in such
period. There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements, as a result of the Transactions or any
acquisition consummated prior to the Closing Date and any Permitted Acquisitions
(or other Investments permitted hereunder) or the amortization or write-off of
any amounts thereof.
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income for any period shall include the amount of proceeds
received in such period (or, with respect to





--------------------------------------------------------------------------------





losses suffered or charges and expenses incurred in such period, proceeds
received after the last day of such period but prior to the date Consolidated
Net Income is calculated hereunder) from business interruption insurance or
reimbursement of expenses and charges that are received in such period pursuant
to indemnification and other reimbursement provisions in connection with any
acquisition or other Investment or any disposition of any asset permitted
hereunder.
“Consolidated Secured Net Debt” means (i) Consolidated Net Debt less (ii) any
amount of Indebtedness included therein that is not secured by any assets of the
Borrower or any Restricted Subsidiary.
“Consolidated Total Debt” means the aggregate amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding on such date, determined on
a consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of acquisition method
accounting in connection with the Transactions or any Permitted Acquisition (or
other Investment permitted hereunder)) described in clauses (a), (b), (g), (h)
and (i) (in the case of (h) and (i), to the extent unreimbursed) of the
definition of “Indebtedness.”
“Consolidated Working Capital” means, at any date, the excess of (a) the amount,
in conformity with GAAP, of accounts receivable, net, of the Borrower and its
Restricted Subsidiaries on such date over (b) the sum of the amounts, in
conformity with GAAP, of (i) accounts payable and accrued liabilities of the
Borrower and its Restricted Subsidiaries on such date, (ii) accrued compensation
and benefits of the Borrower and its Restricted Subsidiaries on such date and
(iii) dividends expected to be paid by the Borrower on the Common Stock or
Series D Preferred Stock in respect of the four fiscal quarters following the
date of determination; provided that, for purposes of calculating Excess Cash
Flow, increases or decreases in working capital (A) arising from acquisitions or
dispositions by the Borrower and its Restricted Subsidiaries shall be measured
from the date on which such acquisition or disposition occurred until the first
anniversary of such acquisition or disposition with respect to the Person
subject to such acquisition or disposition and (B) shall exclude (I) the impact
of non-cash adjustments contemplated in the Excess Cash Flow calculation, (II)
the impact of adjusting items in the definition of Consolidated Net Income and
(III) any changes in current assets or current liabilities as a result of (x)
any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (y) the effects of acquisition
method accounting.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person,





--------------------------------------------------------------------------------





whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Amounts” has the meaning assigned to such term in Section 2.11(f)(ii).
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect or that it
does not intend to comply with its funding obligation under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or become the subject of a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or





--------------------------------------------------------------------------------





liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank and each Lender.
“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender with respect to an Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to non-Defaulting Lenders or cash collateralized in
accordance with the terms hereof.
“Designated Lender” means Bank of America, N.A.
“Designated Non-Cash Consideration” means the fair market value of consideration
received by the Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of such consideration converted
to cash or Permitted Investments at the time so converted).
“Discounted Prepayment” has the meaning assigned to such term in Section
2.26(a).
“Discounted Prepayment Effective Date” means five (5) Business Days following
the Discounted Prepayment Response Date in accordance with Section 2.26(b),
unless a shorter period is agreed to between the Borrower and the Administrative
Agent.





--------------------------------------------------------------------------------





“Discounted Prepayment Offer” means the irrevocable written offer by a Lender,
substantially in the form of Exhibit I-2 to this Agreement, submitted in
response to an invitation to submit offers following the Administrative Agent’s
receipt of a Discounted Prepayment Offer Solicitation.
“Discounted Prepayment Offer Solicitation” means a written notice of the
Borrower’s solicitation of Discounted Prepayment Offers made pursuant to Section
2.26(a) substantially in the form of Exhibit I-1 to this Agreement.
“Discounted Prepayment Proration” has the meaning assigned to such term in
Section 2.26(b)(iii).
“Discounted Prepayment Response Date” means, with respect to any Discounted
Prepayment Offer Solicitation, the date specified in such Discounted Prepayment
Offer Solicitation, which shall be no less than three (3) Business Days after
delivery of such notice to applicable Lenders, as such date may be extended upon
notice by the Borrower to the Administrative Agent and each Lender holding the
applicable Class of Loans before the previously announced Discounted Prepayment
Response Date.
“Disposition” has the meaning assigned to such term in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable, whether pursuant to a sinking fund
obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests; or
(c)    is redeemable or is required to be repurchased by such Person or any of
its Affiliates, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date that is 91 days after the Latest Maturity
Date at the time issued; provided, however, that (i) an Equity Interest in any
Person that would not constitute a Disqualified Equity Interest but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change in control” shall not





--------------------------------------------------------------------------------





constitute a Disqualified Equity Interest if any such requirement is subject to
or otherwise permits the prior repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable, (ii) if an Equity
Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower or any of its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Borrower or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person and (iii) any Equity Interest of a Person that has a
mandatory redemption, repurchase, conversion or exchange obligation described in
clause (a), (b) or (c) above shall not constitute a Disqualified Equity Interest
if such obligation is required to be, or may at the option of such Person be,
satisfied by the delivery of other Equity Interests of such Person that are not
Disqualified Equity Interests (and cash in lieu of fractional shares of such
Equity Interests).
“Disqualified Lenders” means (a) competitors of the Borrower identified in
writing to the Joint Lead Arrangers prior to December 16, 2016, (b) competitors
of the Borrower identified in writing to the Administrative Agent after the
Closing Date, subject to the consent thereof by the Administrative Agent (such
consent not to be unreasonably withheld; it being agreed that, if the
Administrative Agent has not given the Borrower written notice of its objection
to the designation of a competitor within ten Business Days after written notice
of such designation, the Administrative Agent will be deemed to have consented
to such designation) and (c) any Affiliate of any Person referred to in
clause (a) or (b) above that is identified in writing by the Borrower as an
Affiliate of such Person or is reasonably identifiable as an Affiliate of such
Person solely on the basis of the similarity of its name; provided that (i)
“Disqualified Lender” shall not include (x) any bona fide diversified debt fund
or (y) any investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in, acquiring or trading commercial loans, bonds and similar
extensions of credit in the ordinary course of business (and in no event shall
the Administrative Agent be deemed to have consented to any Person described in
clause (x) or (y) being designated as a Disqualified Lender), (ii) a Person
shall cease to be a Disqualified Lender when the Borrower delivers a notice to
such effect to the Administrative Agent, (iii) the addition of any Person as a
Disqualified Lender after the Closing Date shall not be effective until the
third Business Day after the Administrative Agent consents (or is deemed to have
consented) to the addition of such Person as a Disqualified Lender and (iv) the
identification of any Person as a Disqualified Lender after the Closing Date
shall not apply to retroactively disqualify any Person that was a Lender or a
participant prior to the effectiveness of the addition of such Person as a
Disqualified Lender.





--------------------------------------------------------------------------------





“Documentation Agent” means (a) in connection with the Original Credit
Agreement, Industrial and Commercial Bank of China Limited, New York Branch, and
(b) in connection with Amendment No. 1, Industrial and Commercial Bank of China
Limited, New York Branch.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“DTC” means the Depository Trust Company, any successor thereto and any
analogous Governmental Authority.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway or any other state that is a member of the
European Economic Area.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person; provided that Eligible Assignee shall
not include (i) the Borrower or any of its controlled Affiliates, (ii) a natural
person, (iii) without the prior written consent of the Borrower (which may be
withheld in the Borrower’s sole discretion), any Disqualified Lender or (iv) any
Defaulting Lender or any subsidiary or Affiliate of any Defaulting Lender.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable





--------------------------------------------------------------------------------





injunctions or binding agreements issued, promulgated or entered into by or with
any Governmental Authority, in each instance relating to the protection of the
Environment, to preservation or reclamation of natural resources, to Release or
threatened Release of any Hazardous Material or to the extent relating to
exposure to Hazardous Materials, to health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, remediation
or restoration, administrative oversight costs, consultants’ fees, fines,
penalties and indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant (and the extent) to which liability is
assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
but in any event excluding debt securities convertible or exchangeable into
equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard





--------------------------------------------------------------------------------





(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived or, with respect to
a Multiemployer Plan, any failure to make a required contribution; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (h) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan (or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; or (i) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such Excess Cash Flow Period,
(ii)    an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,





--------------------------------------------------------------------------------





(iii)    decreases in Consolidated Working Capital for such Excess Cash Flow
Period, and
(iv)    an amount equal to the aggregate net non-cash loss on dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges excluded by virtue of
clauses (a) through (i) of the definition of Consolidated Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (x) below in
prior Excess Cash Flow Periods, the amount of capital expenditures made in cash
during such Excess Cash Flow Period, but only to the extent that such capital
expenditures were financed with internally generated cash flow of the Borrower
or its Restricted Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
other than (w) the payment of any Indebtedness that is prohibited by Section
6.08, (x) any payment under any revolving credit facility except to the extent
there is an equivalent permanent reduction in commitments thereunder, (y) any
payment not financed with internally generated cash flow of the Borrower or its
Restricted Subsidiaries and (z) all prepayments of Loans during such Excess Cash
Flow Period,
(iv)    an amount equal to the aggregate net non-cash gain on dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such Excess Cash Flow
Period,





--------------------------------------------------------------------------------





(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period in respect of long-term liabilities of the Borrower
and its Restricted Subsidiaries other than Indebtedness to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,
(vii)    without duplication of amounts deducted pursuant to clause (x) below in
prior Excess Cash Flow Periods, the amount of Investments and acquisitions made
in cash during such Excess Cash Flow Period (and (without duplication of the
foregoing), in the case of any Investment or acquisition made in exchange for an
earn-out or similar deferred consideration prior to or during such period, the
amount of such earn-out or similar deferred consideration paid in cash during
such period) pursuant to clauses (b), (e), (f), (h), (l) (to the extent the
corresponding payment under Section 6.07(a) would reduce Excess Cash Flow
pursuant to clause (viii) below), (m), (n), and (r) of Section 6.04, in each
case to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries,
(viii)    (A) up to $16,000,000 of payments made in cash during such period
pursuant to Section 6.07(h) and (B) the amount of payments made in cash during
such period pursuant to Section 6.07(a) to Persons other than the Borrower or a
Restricted Subsidiary or Section 6.07(i), in each case to the extent such
payments were financed with internally generated cash flow of the Borrower and
its Restricted Subsidiaries,
(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness to the extent that such expenditures are not expensed during such
period or are not deducted in calculating Consolidated Net Income,
(x)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, other Investments or capital expenditures to be
consummated or made during the first fiscal quarter of the Borrower following
the end of such period; provided that to the extent the





--------------------------------------------------------------------------------





aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments or capital expenditures during such fiscal
quarter is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such fiscal
quarter, and
(xi)    the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period.
“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2018.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $3,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership, (c)
Equity Interests in (i) any Person (other than any Wholly Owned Subsidiaries and
other than the Amendment No. 1 Target) to the extent the pledge thereof to the
Administrative Agent is not permitted by, or creates an enforceable right of
termination under, the terms of such Person’s organizational or joint venture
documents (other than to the extent that any such prohibition would be rendered
ineffective by, or is otherwise unenforceable under, the Uniform Commercial Code
or any other applicable Requirements of Law); provided that this clause shall
not apply to proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition, (ii) any not-for-profit Subsidiary, (iii)
any Subsidiary that is a special purpose entity and (iv) any Subsidiary that is
a captive insurance company, (d) voting Equity Interests in excess of 65% of the
outstanding voting Equity Interests of any CFC or CFC Holdco, (e) any lease,
license or other agreement with any Person if, to the extent and for so long as,
the grant of a Lien thereon to secure the Secured Obligations constitutes a
breach of or a default under, or creates a right of termination in favor of any
party (other than any Loan Party or a Wholly Owned Restricted Subsidiary) to,
such lease, license or other agreement (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the Uniform Commercial Code or any other applicable Requirements of Law);
provided that this clause shall not apply to proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition, (f)
any asset subject to a Lien of the type permitted by Section 6.02(iv) (whether
or not incurred pursuant to such





--------------------------------------------------------------------------------





Section) or a Lien permitted by Section 6.02(xi), in each case if, to the extent
and for so long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Loan Party or a Wholly Owned Restricted
Subsidiary) to, any agreement pursuant to which such Lien has been created (but
only to the extent any of the foregoing is not rendered ineffective by, or is
otherwise unenforceable under, the Uniform Commercial Code or any Requirements
of Law), (g) any intent-to-use trademark applications filed in the United States
Patent and Trademark Office only to the extent that the grant of a security
interest therein would invalidate such application, (h) pledges and security
interests prohibited by (or as to security interests, those that are not capable
of being perfected under) applicable law, rule or regulation, after giving
effect to the applicable anti-non-assignment provisions of the Uniform
Commercial Code or other applicable law, (i) any asset if, to the extent and for
so long as the grant of a Lien thereon to secure the Secured Obligations is
prohibited or restricted by any Requirements of Law (other than to the extent
that any such prohibition or restriction would be rendered ineffective pursuant
to the Uniform Commercial Code or any other applicable Requirements of Law), (j)
Commercial Tort Claims with a claim value of less than $2,000,000 individually,
(k) letters of credit and letter-of-credit rights with a value of less than
$2,000,000 individually (except to the extent constituting a supporting
obligation for other Collateral as to which perfection is accomplished by the
filing of a Uniform Commercial Code financing statement or equivalent, it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a Uniform Commercial Code
financing statement or equivalent), (l) Margin Stock, (m) any cash and cash
equivalents maintained in a segregated deposit account or securities account
that are comprised solely of (A) funds used or to be used for payroll and
payroll taxes and other employee benefit payments to or for the benefit of the
employees of the Borrower and its Subsidiaries, (B) funds used or to be used to
pay any taxes required to be collected, remitted or withheld during the current
period, (C) other funds which the Borrower or any of its Subsidiaries holds as
an escrow or fiduciary for the benefit of any third person and (D) collateral to
secure letter of credit reimbursement obligations (other than in respect of
Letters of Credit) and any segregated cash deposits (other than in favor of the
Administrative Agent) that constitute Liens permitted by Section 6.02(viii) and
(xv) and (n) those assets as to which the Borrower reasonably determines (and
the Administrative Agent agrees in writing) that the cost of obtaining such
security interest is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby; provided that this clause shall not apply to
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition; provided, however, that Excluded Assets shall
not include any Proceeds, substitutions or replacements of any Excluded Assets
referred to in the preceding clauses (a) through (n) (unless such Proceeds,
substitutions or replacements





--------------------------------------------------------------------------------





would constitute Excluded Assets referred to in clauses (a) through (n)). Each
category of Excluded Assets set forth above shall have the meaning set forth in
the Uniform Commercial Code (to the extent such term is defined in the Uniform
Commercial Code).
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Restricted Subsidiary of the Borrower (including, from and after the
consummation of the Amendment No. 1 Acquisition, the Amendment No. 1 Target, so
long as it is not a Wholly Owned Restricted Subsidiary), (b) any Subsidiary that
is prohibited by applicable law, rule or regulation existing on the Closing Date
(or, if later, the date it first becomes a Wholly Owned Restricted Subsidiary)
from guaranteeing the Secured Obligations, or which would require governmental
(including regulatory) consent, approval, license or authorization, unless such
consent, approval, license or authorization has been received, (c) any
Subsidiary that is prohibited by any contractual obligation existing on the date
it first becomes a Subsidiary (and not entered into in contemplation of or in
connection with becoming a Subsidiary) from guaranteeing the Secured
Obligations, (d) any Foreign Subsidiary that is a CFC, (e) any Domestic
Subsidiary of a Foreign Subsidiary that is a CFC, (f) any CFC Holdco, (g) any
Immaterial Subsidiary, (h) a Broker-Dealer Subsidiary, (i) any Virtus Fund, (j)
any Subsidiary that is a not-for-profit Subsidiary, (k) any Unrestricted
Subsidiary, (l) any inactive Subsidiary and (m) any Subsidiary as to which the
Borrower reasonably determines (and the Administrative Agent agrees in writing)
that the cost of obtaining a Guarantee from such Subsidiary is excessive in
relation to the value afforded to the Lenders thereby.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it, in each case, by a
jurisdiction as a result of (i) such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction, or (ii) any other present or
former connection between such recipient and such jurisdiction (other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned of an interest in, engaged
in any other transaction pursuant to, and/or enforced, any Loan Documents), (b)
any branch profits tax imposed under Section 884(a) of the Code, or any similar
Tax, imposed by any jurisdiction described in clause (a) above, (c) any U.S.
federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax that
is attributable to a Lender’s failure to comply with Section 2.17(e), and (e) in
the case of a Foreign Lender (other than any Foreign Lender becoming a party
hereto pursuant to a request by any Loan Party under Section 2.19 hereto), any
U.S. federal withholding Taxes imposed on amounts payable





--------------------------------------------------------------------------------





to such Foreign Lender pursuant to a Requirement of Law in effect at the time
such Foreign Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17(a).
“Existing Class” means a Class of Existing Term Loans or a Class of Existing
Revolving Commitments.
“Existing Revolving Commitments” has the meaning assigned to such term in
Section 2.21(b).
“Existing Target Facility” means that certain Credit Agreement, dated as of May
30, 2014, among Space Acquisition Co, LLC, Space Intermediate LLC, Royal Bank of
Canada, as administrative agent, swingline lender and L/C issuer, Madison
Capital Funding LLC, Bank of Montreal and the other lenders party thereto.
“Existing Term Loans” has the meaning assigned to such term in Section 2.21(a).
“Extended Class” means a Class of Extended Term Loans or a Class of Extended
Revolving Commitments.
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.21(b).
“Extended Term Loans” has the meaning assigned to such term in Section 2.21(a).
“Extending Lender” has the meaning assigned to such term in Section 2.21(c).
“Extension Effective Date” has the meaning assigned to such term in Section
2.21(c).
“Extension Election” has the meaning assigned to such term in Section 2.21(c).
“Extension Request” means a Revolving Extension Request or a Term Extension
Request.
“Facilities” means, collectively, each Revolving Facility and each Term Loan
Facility.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), and any current or
future Treasury regulations or other official administrative interpretations
thereof.





--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means the Fee Letter, dated as of December 16, 2016, as amended as
of December 30, 2016, among the Borrower and the Joint Lead Arrangers.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financial Performance Covenant” means the covenant set forth in Section 6.12.
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.
“First Lien Intercreditor Agreement” means a customary intercreditor agreement
among the Administrative Agent and one or more senior representatives for the
holders of Indebtedness that is intended to be secured by Liens on the
Collateral ranking pari passu to the Liens securing the Loan Document
Obligations, in form and substance reasonably acceptable to the Administrative
Agent and the Borrower.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.
“Foreign Government Scheme or Arrangement” has the meaning assigned to such term
in Section 3.10(c).





--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” has the meaning assigned to such term in Section 3.10(c).
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank and self-regulatory organizations,
including FINRA).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as





--------------------------------------------------------------------------------





to enable the primary obligor to pay such Indebtedness or (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.
“Guarantee Agreement” means the Master Guarantee Agreement among the Borrower,
the Subsidiary Loan Parties and the Administrative Agent, substantially in the
form of Exhibit B.
“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls and radon
gas.
“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.26(b)(iii).
“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.
“Incremental Equivalent Debt” means (x) notes or loans that are unsecured and
rank pari passu with or subordinated in right of payment to the Facilities, (y)
notes that are secured by Liens that rank pari passu with or subordinated to the
Liens securing the Facilities and (z) loans that are secured by Liens that are
subordinated to the Liens securing the Facilities; provided that (i) all
Incremental Equivalent Debt (whether or not secured) shall count toward capacity
under the Incremental Cap, be permitted to be incurred only to the extent
capacity is available under the Incremental Cap and, to the extent permitted
pursuant to clause (b) of the definition of “Incremental Cap” (whether or not
secured) shall be included in the numerator in the calculation of Secured Net
Leverage Ratio for purposes of such clause (b), (ii) Incremental Equivalent Debt
shall be subject to the requirements set forth in clauses (v), (vi), (viii)(B)
and (viii)(C) of Section 2.20(a); provided that clauses (v) and (vi) of Section
2.20(a) shall not apply to any Incremental Equivalent Debt consisting of a
customary bridge facility so long as any such customary bridge facility is to be
automatically converted into long-term debt that satisfies such clauses and
(iii) any





--------------------------------------------------------------------------------





Incremental Equivalent Debt that is secured shall be subject to a First Lien
Intercreditor Agreement and/or a Junior Lien Intercreditor Agreement, as the
case may be.
“Incremental Cap” means, at any date of determination, an amount equal to the
sum of (a) $75,000,000 plus the aggregate principal amount of Amendment No. 1
Additional Term Loans that are funded and (b) an amount such that on a Pro Forma
Basis, the Secured Net Leverage Ratio as of the last day of the Test Period
(provided that for purposes of this clause (b), when calculating the Secured Net
Leverage Ratio, (i) any Additional Revolving Commitments established on such
date shall be assumed to be fully drawn and (ii) the cash proceeds of any
Additional Term Loans or any Additional Revolving Commitments being so incurred
shall not be netted) would be less than or equal to 1.75 to 1.00.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until 30 days after such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (x)
deferred or prepaid revenue or (y) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.





--------------------------------------------------------------------------------





“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.
“Indemnified Liabilities” has the meaning assigned to such term in Section
9.03(b).
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12(a).
“Initial Revolving Commitments” means the Revolving Commitments made on the
Closing Date.
“Initial Term Loans” means (i) the Loans made pursuant to Section 2.01(a) on the
Closing Date and (ii) the Amendment No. 1 Additional Term Loans.
“Initial Term Loan Amortization Amount” means (i) prior to the Amendment No. 1
Additional Term Loan Funding Date, $650,000 and (ii) thereafter, the amount
equal to (A) the ratio of (x) $650,000 divided by (y) the aggregate principal
amount of Initial Term Loans outstanding immediately prior to the Amendment No.
1 Additional Term Loan Funding Date times (B) the aggregate principal amount of
Initial Term Loans outstanding immediately after the Amendment No. 1 Additional
Term Loan Funding Date.
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing Request (or,
in the case of Revolving Loans, if agreed to by each Lender participating
therein, twelve months or periods less than one month); provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business





--------------------------------------------------------------------------------





Day unless such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (b) any Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month at the end of such Interest Period and
(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date and (ii) in the case of Revolving Loans, the Revolving
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Introducing Broker” has the meaning assigned to such term in the definition of
the term “Broker-Dealer Subsidiary.”
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (i) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (ii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value (as determined in
good faith by a Financial Officer) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received by such
investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (iii) any Investment (other than any Investment referred to
in clause (i) or (ii) above) by the specified Person in the form of a purchase
or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),





--------------------------------------------------------------------------------





plus (x) the cost of all additions thereto and minus (y) the amount of any
portion of such Investment that has been repaid to the investor in cash or
Permitted Investments (or converted to cash or Permitted Investments) as a
repayment of principal or a return of capital, and of any payments in cash or
Permitted Investments (or converted to cash or Permitted Investments) actually
received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (y) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.
“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations thereunder.
“Investment Manager Subsidiary” means each Subsidiary that is duly registered,
licensed or qualified as an investment adviser under the Advisers Act.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means each Revolving Lender (other than the Revolving Lender that
is the Documentation Agent and any Eligible Assignee that takes by assignment
the Revolving Commitment of such Revolving Lender existing as of the Amendment
No. 1 Effective Date unless such Eligible Assignee agrees to be an Issuing
Bank), each in its capacity as an issuer of Letters of Credit hereunder. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Joint Lead Arrangers” means, collectively, (a) in connection with the Original
Credit Agreement, MSSF, Barclays Bank PLC, JPMorgan Chase Bank, N.A., and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and (b) in connection with
Amendment No. 1, MSSF, Barclays Bank PLC, and JPMorgan Chase Bank, N.A.





--------------------------------------------------------------------------------





“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).
“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations or Indebtedness that is secured by
Liens that are junior to the Liens securing the Loan Document Obligations, and
any Permitted Refinancing thereof.
“Junior Lien Intercreditor Agreement” means a customary intercreditor agreement
among the Administrative Agent and one or more representatives for the holders
of other Indebtedness, in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, pursuant to which such representatives
agree that the Liens securing such Indebtedness are subordinated to the Liens
securing the Loan Document Obligations. Wherever in this Agreement, a
representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien subordinated
to the Liens securing the Loan Document Obligations, then the Borrower, the
Subsidiary Loan Parties, the Administrative Agent and the representative for
such Indebtedness shall execute and deliver the Junior Lien Intercreditor
Agreement.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Expiration Date” means the date which is five Business Days prior to the
latest Revolving Maturity Date.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.
“LCT Election” has the meaning assigned to such term in Section 1.07.
“LCT Test Date” has the meaning assigned to such term in Section 1.07.





--------------------------------------------------------------------------------





“Lenders” means a Revolving Lender, a Term Lender and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Additional Credit Extension Amendment, in each case, other than any such Person
that ceases to be a party hereto (i) pursuant to an Assignment and Assumption or
(ii) as a result of the payment of all Obligations with respect to all Classes
of which such Person was a Lender.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement other than any such standby letter of credit that shall have ceased to
be a “Letter of Credit” outstanding hereunder pursuant to Section 9.05.
“Letter of Credit Sublimit” means an amount equal to $7,500,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.
“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum equal to (i) the Intercontinental Exchange
Benchmark Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or
such other commercially available source providing quotations of ICE LIBOR as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Borrowing being made, continued or
converted by MSSF and with a term equivalent to such Interest Period would be
offered by MSSF to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Limited Condition Transaction” has the meaning assigned to such term in Section
1.07.





--------------------------------------------------------------------------------





“Loan Document Obligations” means the due and punctual payment by the Borrower
of (a) the principal of and interest at the applicable rate or rates provided in
this Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (b) each payment required to be made by the Borrower hereunder in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral, and (c) all other monetary obligations
of the Borrower under or pursuant to this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including fees and other monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.
“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) any Additional Credit Extension Amendment,
(v) any First Lien Intercreditor Agreement, (vi) any Junior Lien Intercreditor
Agreement, (vii) except for purposes of Section 9.02, any Notes, (viii) any
global intercompany note delivered pursuant to Section 6.01(a)(iv) and (ix) any
joinder to, or amendment or supplement to, any of the foregoing.
“Loan Parties” means the Borrower and the Subsidiary Loan Parties.
“Loans” means the loans made by Lenders to the Borrower pursuant to this
Agreement.
“LTM EBITDA” means, as of any date of determination, Consolidated EBITDA for the
Test Period determined on a Pro Forma Basis.
“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders of any Class, Lenders
having Revolving Exposures and unused Revolving Commitments of such Class
representing more than 50% of the sum of the aggregate Revolving Exposures and
the unused aggregate Revolving Commitments of such Class at such time and (b) in
the case of the Term Lenders of any Class, Lenders holding outstanding Term
Loans of such Class representing more than 50% of all Term Loans of such Class
outstanding at such time; provided that to the extent set forth in Section
9.02(d), whenever there are one or more Defaulting Lenders, the total
outstanding Term Loans and Revolving Exposures of, and the unused Revolving
Commitments of, each





--------------------------------------------------------------------------------





Defaulting Lender, shall in each case be excluded for purposes of making a
determination of the Majority in Interest of such Class.
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes Equity
Interests of any Person that becomes a Restricted Subsidiary and (b) involves
consideration in excess of $10,000,000.
“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on (a)
the business, financial condition or results of operations of the Borrower and
its Restricted Subsidiaries, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that (i)
involves assets comprising all or substantially all of an operating unit of a
business or involves Equity Interests of any Person owned by the Borrower or any
Restricted Subsidiary and (ii) involves consideration in excess of $10,000,000.
“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of the Borrower and its Subsidiaries,
taken as a whole, for such quarter and (ii) any group comprising Wholly Owned
Restricted Subsidiaries that each would not have been a Material Subsidiary
under clause (i) but that, taken together,





--------------------------------------------------------------------------------





as of the last day of the fiscal quarter of the Borrower most recently ended,
had revenues or total assets for such quarter in excess of 5.0% of the
consolidated revenues or total assets, as applicable, of the Borrower and its
Subsidiaries, taken as a whole, for such quarter.
“Maximum Prepayment Price” has the meaning assigned to such term in Section
2.26(b)(i).
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.
“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11 or Section 5.12.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by the Borrower and its Restricted
Subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
(1) the amount of all payments that are required to be made by the Borrower and
its Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by a Lien permitted by Section 6.02 on such asset
(which Lien, if such assets constitute





--------------------------------------------------------------------------------





Collateral, ranks prior to the Lien securing the Secured Obligations), (2) the
pro rata portion of net cash proceeds thereof (calculated without regard to this
clause (2)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or any of its Restricted
Subsidiaries as a result thereof, (3) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (4) the amount of all taxes paid (or reasonably estimated to be
payable), and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event; provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction.
“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting, and (e)
other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
(i) the Borrower may determine to add back such non-cash charge in the current
period and (ii) to the extent that the Borrower does decide to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA and Excess Cash Flow to such extent, and
excluding (x) amortization of a prepaid cash item that was paid in a prior
period and (y) any write-off, write-down or reserve with respect to accounts
receivable or inventory).
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards and similar incentive based
compensation awards or arrangements.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Debt Cap” means the greater of (x) $22,000,000 and (y) 15.0% of
LTM EBITDA.
“Non-Loan Party Investment Amount” means, on any date of determination, (i) an
amount equal to the greater of (x) $30,000,000 and (y) 25.0% of LTM EBITDA minus
(ii) the aggregate amount of





--------------------------------------------------------------------------------





Investments by any Loan Party in any Restricted Subsidiary that is not a Loan
Party made pursuant to Sections 6.04(c) and (h) outstanding at such time.
“Note” means promissory notes delivered by the Borrower pursuant to Section
2.09(e).
“NSCC” means the National Securities Clearing Commission, any successor thereto
and any analogous Governmental Authority.
“OID” means, with respect to any Indebtedness, the difference of 100% of the
principal amount thereof over the percentage of principal amount at which such
Indebtedness is funded by the lender or investor thereof.
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.
“Original Credit Agreement” means the credit agreement dated as of the Closing
Date among the Borrower, the Lenders party thereto and the Administrative Agent.
“Other Taxes” means all present or future recording, stamp, documentary, excise,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery, registration or enforcement
of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).
“Participating Lender” has the meaning assigned to such term in Section
2.26(b)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C-1, delivered on the Closing Date as supplemented by any certificate
delivered pursuant to Section 5.03(b) or Section 5.11.
“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any





--------------------------------------------------------------------------------





Person; provided that (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will be a Restricted Subsidiary (including as a result of a merger
or consolidation between any Restricted Subsidiary and such Person), (b) the
business of such Person constitutes a business permitted by Section 6.03(b) or
the assets acquired constitute assets used or useful in a business permitted by
Section 6.03(b), (c) the Borrower shall comply with Section 5.11 with respect to
each such purchase or other acquisition, (d) before and after giving effect to
any such purchase or other acquisition, (i) no Event of Default shall have
occurred and be continuing and (ii) the Borrower shall be in compliance with the
Financial Performance Covenant on a Pro Forma Basis for the Test Period, (e) the
proposed acquisition is consensual (not “hostile”) and, if applicable, has been
approved by the target’s Board of Directors and (f) for Permitted Acquisitions
the consideration of which is in excess of $10,000,000, the Borrower shall have
delivered to the Administrative Agent, on or prior to the consummation of such
purchase or other acquisition, a certificate of a Financial Officer certifying
that all the requirements set forth in this definition have been (or will be, as
applicable) satisfied with respect to such purchase or other acquisition,
together with reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (d)(ii) above and the proviso to
Section 6.04(h).
“Permitted Encumbrances” means:
(a)    Liens for Taxes not overdue for a period of more than 30 days or, if more
than 30 days overdue, that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(b)    Liens imposed by law (other than any Lien imposed under ERISA or Section
430(k) of the Code), such as carriers’, landlords’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 30 days overdue, are unfiled
and no other action has been taken to enforce such Lien or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;
(c)    Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security





--------------------------------------------------------------------------------





legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Restricted Subsidiary;
(d)    Liens incurred or deposits made, in each case in the ordinary course of
business, to secure the performance of bids, trade contracts, governmental
contracts and leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations);
(e)    easements, rights-of-way, restrictions, encroachments, protrusions,
zoning restrictions and other similar encumbrances and minor title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;
(f)    Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(k);
(g)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any Restricted
Subsidiary; provided that such Lien secures only the obligations of the Borrower
or such Restricted Subsidiary in respect of such letter of credit;
(h)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any Restricted Subsidiary;
(i)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness; and
(j)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiary in the ordinary course of business;





--------------------------------------------------------------------------------





provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.
“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:
(a)    dollars, euro or, in the case of any Foreign Subsidiary, such other
currencies used in the jurisdiction in which such Foreign Subsidiary is
organized or doing business held by it from time to time in the ordinary course
of business;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 12 months from the date of
acquisition thereof;
(e)    repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;





--------------------------------------------------------------------------------





(f)    marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $500,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(g)    securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);
(h)    investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and
(j)    investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act or that are administered by
financial institutions having capital of at least $500,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon and
fees (including any original issue discount), costs and expenses incurred in
connection with such modification, refinancing, refunding, renewal or extension,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing,





--------------------------------------------------------------------------------





refunding, renewal or extension (i) has a final maturity date equal to or later
than the earlier of (x) the final maturity date of the Indebtedness being
modified, refinanced, refunded, renewed or extended or (y) 91 days after the
Latest Maturity Date at the time of such modification, refinancing, refunding,
renewal or extension and (ii) has a Weighted Average Life to Maturity equal to
or greater than the lesser of (x) the Weighted Average Life to Maturity of the
Indebtedness being modified, refinanced, refunded, renewed or extended or (y) 91
days longer than the Weighted Average Life to Maturity of the Loan Document
Obligations with the Latest Maturity Date at the time of such modification,
refinancing, refunding, renewal or extension, (c) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Loan Document Obligations, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Loan Document Obligations the terms of such Indebtedness
are not materially adverse to the Lenders compared to the terms contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended and (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is permitted pursuant to Section 6.01(a)(ii) or
(vii), (i) the terms, covenants and events of default (including if applicable,
as to collateral but excluding as to interest rate (including whether such
interest is payable in cash or in kind) and redemption premium) of the
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension are not, taken as a whole, materially less favorable to the Loan
Parties than the terms of the Indebtedness being modified, refinanced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to such modification, refinancing, refunding, renewal or extension, together
with a reasonably detailed description of the material terms of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms are not, taken as a whole,
materially less favorable shall satisfy the foregoing requirements in this
clause (i), and (ii) the primary obligor in respect of, and the Persons (if any)
that Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended. For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





--------------------------------------------------------------------------------





“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 5.01.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of) of any property or asset of the
Borrower or any of its Restricted Subsidiaries permitted by Section 6.05(k)
other than dispositions resulting in aggregate Net Proceeds not exceeding (A)
$2,500,000 in the case of any single transaction or series of related
transactions and (B) $5,000,000 for all such transactions during any fiscal year
of the Borrower; or
(b)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
any Indebtedness, other than Indebtedness permitted under Section 6.01 (other
than Refinancing Term Loans and Specified Refinancing Debt) or permitted by the
Required Lenders pursuant to Section 9.02.
“Prepayment Premium” means a premium (expressed as a percentage of the principal
amount of such Loans to be prepaid) equal to the amount set forth below:
(i)    before the date which is six months after the Amendment No. 1 Effective
Date, 1%; and
(ii)    thereafter, 0%.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.





--------------------------------------------------------------------------------





“Prior Credit Agreements” means, collectively (i) that certain Credit Agreement
dated as of September 30, 2016, among the Borrower, the lenders party thereto
and The Bank of New York Mellon, as administrative agent and (ii) Existing
Target Facility.
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to any calculation
for any period:
(a)    Material Acquisitions and Material Dispositions that have been made by
the Borrower or any Restricted Subsidiary, or any Person or any of its
subsidiaries acquired by, merged or consolidated with the Borrower or any
Restricted Subsidiary, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries, during such period
or subsequent to the period and on or prior to the date for which the
calculation is being made (the “Calculation Date”) will be given pro forma
effect as if they had occurred on the first day of the period;
(b)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such period;
(c)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
period; and
(d)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Swap Agreement applicable to
such Indebtedness).
The calculations above shall be made in good faith by a Financial Officer.
Interest on a Capitalized Lease shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer to be the rate of interest implicit
in such Capitalized Lease in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate. When calculating compliance with a financial ratio as of any
date, Consolidated Net Debt shall be calculated as of such date (after giving
effect to all incurrences and repayments of Indebtedness and uses (other than
ordinary working





--------------------------------------------------------------------------------





capital uses) of cash and Permitted Investments to occur on such date) and
Consolidated EBITDA shall be calculated for the Test Period.
“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Qualifying Offer” has the meaning assigned to such term in Section 2.26(b)(ii).
“Refinancing” means the repayment of the Prior Credit Agreements and the
termination of all commitments thereunder and of all guarantees and Liens
granted thereunder.
“Refinancing Term Effective Date” has the meaning assigned to such term in
Section 2.22(b).
“Refinancing Term Lender” has the meaning assigned to such term in Section
2.22(b).
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.22(a).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Registered Broker-Dealer” has the meaning assigned to such term in the
definition of the term “Broker-Dealer Subsidiaries.”
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.
“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the Environment, including the
Environment, within any building, structure, facility or fixture.





--------------------------------------------------------------------------------





“Replaced Revolving Commitments” has the meaning assigned to such term in
Section 2.23(a).
“Replacement Revolving Commitments” has the meaning assigned to such term in
Section 2.23(a).
“Replacement Revolving Lender” has the meaning assigned to such term in Section
2.23(b).
“Repricing Transaction” means (i) all or any portion of the Initial Term Loans
is (A) repaid, prepaid, refinanced or replaced (other than in connection with a
Change in Control or a Transformative Acquisition) or (B) repriced or
effectively refinanced through any waiver, consent or amendment (in the case of
each of clauses (A) and (B), in connection with the incurrence of any secured
term loans having an All-In Yield that is less than the All-In Yield of the
Initial Term Loans (or portion thereof) so repaid, prepaid, refinanced, replaced
or repriced or any waiver, consent or amendment of this Agreement directed at,
or the result of which would be, the lowering of the All-In Yield of the Initial
Term Loans) occurring within six months after the Amendment No. 1 Effective
Date, and/or (ii) all or any Initial Term Loan held by any Lender is repaid,
prepaid, refinanced or replaced pursuant to Section 9.02(c) as a result of, or
in connection with, such Lender not agreeing or otherwise consenting to any
waiver, consent or amendment referred to in clause (i)(B) above (or otherwise in
connection with a transaction described in the parenthetical of clause (i)
above). For the avoidance of doubt, to the extent that the Borrower either (x)
elects not to make a Borrowing of Amendment No. 1 Additional Term Loans and
cancels the Amendment No. 1 Additional Term Commitments with respect thereto or
(y) elects to make a Borrowing of Amendment No. 1 Additional Term Loans in an
aggregate principal amount of less than $105,000,000, then neither election
described in the foregoing clause (x) or (y) shall constitute a “Repricing
Transaction.”
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02(d), whenever there are one
or more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender
shall in each case be excluded for purposes of making a determination of
Required Lenders.
“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the Revolving Commitments or (b) after the termination or expiration of the
Revolving Commitments, the Revolving Exposure; provided that to the extent set
forth in Section 9.02(d), whenever there are one or more Defaulting Lenders, the
Revolving Exposures of, and the unused Revolving Commitments of, each





--------------------------------------------------------------------------------





Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Revolving Lenders.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Closing Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Debt Payment” has the meaning assigned to such term in Section 6.08.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revolving Availability Period” means the period commencing on the Closing Date
to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving





--------------------------------------------------------------------------------





Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) an Additional Credit Extension Amendment. The amount of each Lender’s
Revolving Commitment is set forth on Schedule I to Amendment No. 1, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment or in the Additional Credit Extension Amendment pursuant to
which such Revolving Commitment is made, as the case may be. As of the Amendment
No. 1 Effective Date, the aggregate amount of the Lenders’ Revolving Commitments
is $100,000,000.
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.
“Revolving Extension Request” has the meaning assigned to such term in Section
2.21(b).
“Revolving Facility” means a credit facility consisting of a Class of Revolving
Loans.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means loans made pursuant to the Initial Revolving Commitments,
Additional Revolving Commitments, Extended Revolving Commitments and/or
Replacement Revolving Commitments, as the context requires.
“Revolving Maturity Date” means (i) with respect to Initial Revolving
Commitments and any Additional Revolving Commitments, the fifth anniversary of
the Closing Date and (ii) with respect to any other Revolving Commitments, the
maturity date specified therefor in the Additional Credit Extension Amendment
related thereto.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“Sanctions” means any sanctions administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of Commerce or
the U.S. Department of State, as well as the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.





--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Cash Management Obligations” means the due and punctual payment of all
monetary obligations of the Borrower and the Restricted Subsidiaries in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds
provided to the Borrower or any Restricted Subsidiary that are (a) owed to the
Administrative Agent, a Joint Lead Arranger or any of their respective
Affiliates or (b) owed to a Person that is a Lender or an Affiliate of a Lender
at the time the agreement relating to such obligations is entered into.
“Secured Net Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated Secured Net Debt as of such date;
provided that for purposes of the definition of the term “Incremental Cap” and
the definition of the term “Incremental Equivalent Debt,” all Incremental
Equivalent Debt (whether or not secured) incurred in reliance on clause (b) of
the definition of the term “Incremental Cap” shall be included in Consolidated
Secured Net Debt to (b) LTM EBITDA.
“Secured Obligations” means, collectively, (a) the Loan Document Obligations,
(b) the Secured Cash Management Obligations and (c) the Secured Swap Obligations
(excluding, with respect to any Loan Party at any time, Excluded Swap
Obligations (as defined in the Collateral Agreement) with respect to such Loan
Party at such time).
“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent and each sub-agent thereof, (d) each Joint Lead Arranger,
(e) each Person to whom any Secured Cash Management Obligations are owed,
(f) each counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, (g) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (h) the permitted successors and assigns of each of the foregoing.
“Secured Swap Obligations” means all monetary obligations of the Borrower and
the Restricted Subsidiaries under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent, a Joint Lead Arranger or any of
their respective Affiliates or (b) is entered into after the Closing Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into.





--------------------------------------------------------------------------------





“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement, pledge agreement, intellectual property security
agreement or similar agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.14 to secure
any of the Secured Obligations, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Seed Capital Investment” means any “seed” or “early stage” investment in, or
segregating of funds in, any Virtus Fund in which the Borrower or one or more of
its Restricted Subsidiaries has invested or is segregating capital for the
purpose of establishing or maintaining an investment record in order to offer
one or more products or investment strategies to third-party investors.
“Series D Preferred Stock” means the Borrower’s 7.25% Series D Mandatory
Convertible Preferred Stock, par value $0.01 per share and liquidation
preference $100.00 per share.
“Series D Preferred Stock Offering” means the sale of Series D Preferred Stock
consummated in February 2017, the net proceeds of which were used as described
in Section 5.10.
“Specified LC Sublimit” means, with respect to any Issuing Bank, (a) the amount
equal to the product of (i) a fraction, the numerator of which is the Revolving
Commitment of such Issuing Bank (or its Affiliate that is a Revolving Lender),
and the denominator of which is the total Revolving Commitments times (ii) the
Letter of Credit Sublimit or (b) such higher amount as is agreed between such
Issuing Bank and the Administrative Agent.
“Specified Refinancing Debt” means (x) notes or loans that are unsecured and
rank pari passu with or subordinated in right of payment to the Loan Document
Obligations, (y) notes that are secured by Liens that rank pari passu with or
subordinated to the Liens securing the Loan Document Obligations and (z) loans
that are secured by Liens that are subordinated to the Liens securing the Loan
Document Obligations; provided that (i) Specified Refinancing Debt shall be
subject to the requirements set forth in clauses (i), (iii), (iv), (v), (vi) and
(vii) of Section 2.22(a), mutatis mutandis, except that Specified Refinancing
Debt shall be permitted to be used to refinance all or any portion of any
existing Specified Refinancing Debt and in such case references to the Loans in
such clauses shall refer to the Specified Refinancing Debt being refinanced; and
(ii) any Specified Refinancing Debt that is secured shall be subject to a First
Lien Intercreditor Agreement and/or a Junior Lien Intercreditor Agreement, as
the case may be.





--------------------------------------------------------------------------------





“Specified Representations” means the representations set forth in Section 3.01
(with respect to organizational power and authority to enter into the Loan
Documents), Section 3.02, Section 3.03(b)(i), Section 3.08, Section 3.14,
Section 3.16, Section 3.17 (with respect to the use of the proceeds of the Loans
borrowed on the Closing Date), Section 3.19 and Section 3.20 (in the case of
Section 3.20, subject to the proviso of Section 4.01(f)).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Submitted Amount” has the meaning assigned to such term in Section 2.26(b)(i).
“Submitted Prepayment Price” has the meaning assigned to such term in Section
2.26(b)(i).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower; provided that no Virtus Fund
is or shall be deemed hereunder to be a subsidiary of the Borrower or any of its
Restricted Subsidiaries.
“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.





--------------------------------------------------------------------------------





“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the other Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means (a) in connection with the Original Credit Agreement,
Barclays Bank PLC, and (b) in connection with Amendment No. 1, Barclays Bank
PLC.
“Target” has the meaning assigned to such term in the Preliminary Statements
hereto.
“Target Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.26(b)(i).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Borrowing” means a Borrowing of Term Loans.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Term Commitment is set forth on Schedule 2.01, in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Term Commitment or in the Additional Credit Extension Amendment pursuant to
which such Term Commitment is made, as the case may be. As of the Closing Date,
the aggregate amount of Term Commitments of all Lenders is $260,000,000.
“Term Extension Request” has the meaning assigned to such term in Section
2.21(a).
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.





--------------------------------------------------------------------------------





“Term Loan Facility” means the credit facility consisting of Term Loans.
“Term Loans” means Initial Term Loans, Additional Term Loans, Extended Term
Loans and/or Refinancing Term Loans, as the context requires.
“Term Maturity Date” means (i) with respect to the Initial Term Loans, the
seventh anniversary of the Closing Date and (ii) with respect to any other Term
Loans, the date specified as the maturity date for such Term Loans in the
Additional Credit Extension Amendment related to such Term Loans.
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been or were required to have been delivered pursuant to Section
4.01(i), 5.01(a) or 5.01(b).
“Tiered Offer” has the meaning assigned to such term in Section 2.26(b)(i).
“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Net Debt as of such date to (b) LTM
EBITDA.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the transactions described in
clauses (a) through (c) of the definition of “Transactions.”
“Transactions” means (a) the Financing Transactions to occur on the Closing
Date, (b) the Acquisition and the other transactions contemplated by the
Acquisition Documents, (c) the Refinancing and (d) the payment of the
Transaction Costs.
“Transformative Acquisition” means any acquisition or investment by the Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
the Loan Documents immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition or investment, would not provide
the Borrower and its Subsidiaries with adequate flexibility under the Loan
Documents for continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.





--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e).
“Unrestricted Subsidiary” means (i) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Closing
Date and (ii) any Subsidiary of an Unrestricted Subsidiary referred to in
clause (i).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
“Virtus Fund” means, as of any date, (1) any investment company registered
pursuant to Section 8 of the Investment Company Act of which the Borrower or any
of its Subsidiaries is the registered investment adviser, (2) any undertaking
for collective investment in transferable securities established in Ireland
pursuant to the European Communities (Undertakings for Collective Investment in
Transferable Securities) Regulations 2011 or, in the case of UCITS established
in a member state of the European Union other than Ireland, the Council
Directive of 13 July 2009 (2009/65/EU) on the coordination of laws, regulations,
and administrative provisions relating to undertakings for collective investment
in transferable securities (UCITS) of which the Borrower or any of its
Subsidiaries is the “investment manager,” (3) any mutual fund, separate account,
unregistered investment fund or other vehicle for collective investing (in any
form of organization, including a corporation, limited liability company,
partnership, association, statutory trust or other entity) of which the Borrower
or any of its Subsidiaries is the investment adviser or investment manager, as
the case may be or (4) any collateralized loan obligation or collateralized debt
obligation (including any investment structure established to hold
collateralized loan obligation or collateralized debt obligation risk retention
tranches) as to which the Borrower or any of its Subsidiaries is the collateral
manager.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.





--------------------------------------------------------------------------------





“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.
“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).


Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any Person shall be construed to include such





--------------------------------------------------------------------------------





Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) references to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles or
Sections shall be construed to refer to Articles or Sections, as applicable, of
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Financial Accounting Standards
Accounting Standards Codification No. 825-Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value” as
defined therein or (b) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. Notwithstanding any other
provision contained herein, any lease that is treated as an operating lease for
purposes of GAAP as of the Closing Date shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the Closing Date,
that would be treated as an operating lease for purposes of GAAP as of the
Closing Date shall be treated as an operating lease), in each case for purposes
of this Agreement, notwithstanding any change in GAAP after the





--------------------------------------------------------------------------------





Closing Date. In the event that compliance with the Financial Performance
Covenant must be calculated on a Pro Forma Basis prior to the first test date
under Section 6.12, the maximum or minimum level set forth for such test date
shall be complied with as if in effect at the date of calculation.
Section 1.05    Effectuation of Transactions. All references herein to the
Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of the Borrower and the
other Loan Parties contained in this Agreement and the other Loan Documents
shall be deemed made, in each case, after giving effect to the Acquisition and
the other Transactions to occur on the Closing Date, unless the context
otherwise requires.
Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
Section 1.07    Limited Condition Transactions. To the extent that the Loan
Documents require (x) compliance with any financial ratio or test, (y) the
absence of any Default or Event of Default or (z) compliance with any cap as a
condition to the consummation of any Permitted Acquisition or similar permitted
Investment, the making of any Restricted Payment (if such Restricted Payment
must be declared in advance of such Restricted Payment) or the making of any
Restricted Debt Payment (if notice must be given in advance of such Restricted
Debt Payment) (each, a “Limited Condition Transaction”), including, in each
case, the assumption or incurrence of Indebtedness or Liens in connection
therewith, (A) the determination of whether all applicable relevant conditions
are satisfied may be made, at the election of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), (I) in the case of a Permitted Acquisition or
similar permitted Investment and the assumption or incurrence of Indebtedness or
Liens in connection therewith, either (1) at the time of the execution of the
definitive agreement with respect to the relevant Permitted Acquisition or
Investment or (2) at the time of the consummation of the relevant Permitted
Acquisition or Investment, in either case after giving effect to the Permitted
Acquisition or Investment and any related Indebtedness or Liens on a Pro Forma
Basis, (II) in the case of a Restricted Payment and the assumption or incurrence
of Indebtedness or Liens in connection therewith, either (1) at the time of the
declaration thereof (provided that such declaration is not made more than 60
days in advance of the Restricted Payment) or (2) at the time of the making of
such Restricted Payment, in either case after giving effect to the





--------------------------------------------------------------------------------





Restricted Payment and any related Indebtedness or Liens on a Pro Forma Basis
and (III) in the case of any Restricted Debt Payment and the assumption or
incurrence of Indebtedness or Liens in connection therewith, either (1) at the
time of delivery of customary irrevocable (which may be conditional) notice with
respect to such Restricted Debt Payment or (2) at the time of the making of such
Restricted Debt Payment, in either case after giving effect to the relevant
Restricted Debt Payment and any related Indebtedness or Liens on a Pro Forma
Basis (in each case, the “LCT Test Date”); and (B) if the Borrower has made an
LCT Election to test at the earlier permitted time, then in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCT
Test Date and prior to the earlier of (1) the date on which such Limited
Condition Transaction is consummated or (2) the date that the definitive
agreement for such Permitted Acquisition or Investment is terminated or expires
without consummation of such Permitted Acquisition or Investment or the date on
which the Limited Condition Transaction is consummated, any such ratio or basket
shall be calculated on (x) a Pro Forma Basis assuming the relevant transactions
and other transactions in connection therewith (including any incurrence of
Indebtedness or Liens and the use of proceeds thereof) have occurred until such
time as the Limited Condition Transaction has actually closed or the definitive
agreement with respect thereto has been terminated or the Limited Condition
Transaction has otherwise been abandoned, and also on (y) an actual basis
without giving effect to such Limited Condition Transaction or the other
transactions in connection therewith.
Section 1.08    Reclassification; Allocation. For purposes of determining
compliance at any time with Section 6.01 or 6.02, in the event that any
Indebtedness or Lien meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Section 6.01 or
6.02, respectively, the Borrower, in its sole discretion, may, from time to
time, classify or reclassify such transaction or item (or portion thereof), and
will only be required to include the amount and type of such transaction (or
portion thereof) in any one category, in each case, within Section 6.01 or 6.02,
respectively. It is understood and agreed that Indebtedness, Liens, Investments,
Restricted Payments or Restricted Debt Payments need not be permitted solely by
reference to one category of permitted Indebtedness, Liens, Investments,
Restricted Payments or Restricted Debt Payments under Section 6.01, 6.02, 6.04,
6.07 or 6.08, respectively, but may instead be permitted under any combination
of categories thereof within the applicable covenant.
ARTICLE II    
THE CREDITS





--------------------------------------------------------------------------------





Section 2.01    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Term Lender
agrees to make, on the Closing Date, a Term Loan to the Borrower denominated in
dollars in a principal amount equal to its Term Commitment.
(b)    Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make, from time to time during the Revolving Availability
Period, Revolving Loans to the Borrower denominated in dollars in an aggregate
principal amount which will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or the aggregate Revolving
Exposures exceeding the aggregate Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.
(c)    Subject to the terms and conditions in Amendment No. 1, each Amendment
No. 1 Additional Term Lender agrees to make Amendment No. 1 Additional Term
Loans to the Borrower in an amount so requested by the Borrower, subject to the
terms and conditions set forth therein, which amount shall not exceed such
Lender’s Amendment No. 1 Additional Term Commitment.
(d)    Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.


Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and other than as expressly provided herein with respect to a Defaulting
Lender, no Lender shall be responsible for any other Lender’s failure to make
Loans as required hereby.
(b)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation (i) of such Lender to make any such Loan in accordance with the terms
of this Agreement to





--------------------------------------------------------------------------------





the extent such Loan is not funded by such branch or Affiliate or (ii) of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six Eurocurrency Borrowings
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).


Section 2.03    Requests for Borrowings. Each Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent in the form of a
written Borrowing Request, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing (or, solely in the case of a Borrowing Request for
Term Loans (but not an Interest Election Request), such later date and time as
is acceptable to the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable. Each
Borrowing Request shall specify the following information:
(i)    whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;





--------------------------------------------------------------------------------





(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06, or, in
the case of any ABR Revolving Borrowing requested to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f), the identity of the
Issuing Bank that made such LC Disbursement;
(vii)    in the case of the Borrowings on the Closing Date, that as of the
Closing Date, the conditions set forth in Section 4.01 will be satisfied; and
(viii)    in the case of a Borrowing after the Closing Date, that as of the date
of such Borrowing, the conditions set forth in Sections 4.02(a) and 4.02(b) or,
with respect to Amendment No. 1 Additional Term Loans, Section 3.2 of Amendment
No. 1, will be satisfied.
If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.


Section 2.04    [Reserved].


Section 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein (including
Section 2.24), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit in
dollars for the Borrower’s own account (or for the account of any Restricted
Subsidiary so long as the Borrower and such Restricted Subsidiary are
co-applicants in respect of such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, which
shall reflect the standard operating procedures of such Issuing Bank, at any
time and from time to time during the Revolving Availability Period and prior to
the LC Expiration Date; provided that to the extent reasonably practicable, the
Borrower shall use commercially reasonable





--------------------------------------------------------------------------------





efforts to request Letters of Credit from the Issuing Banks ratably in
accordance with their respective Specified LC Sublimits. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)    Issuance, Amendment, Renewal, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank may agree after consultation with the Administrative
Agent) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of any Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(x) the aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments that would be in effect at any time prior to the expiration of all
Letters of Credit outstanding at such time (after giving effect to the scheduled
maturity of any Revolving Commitment occurring prior to the expiration of all
such Letters of Credit), (y) the aggregate LC Exposure shall not exceed the
Letter of Credit Sublimit and (z) in the case of any issuance, amendment
increasing the amount thereof, renewal or extension, the conditions set forth in
Section 4.02 shall have been satisfied. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any law or regulation applicable to
such Issuing Bank or any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital





--------------------------------------------------------------------------------





requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it, (ii) except as
otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $500,000, (iii) any
Lender is at that time a Defaulting Lender, if after giving effect to Section
2.24(a)(iv), any Defaulting Lender Fronting Exposure remains outstanding, unless
such Issuing Bank has entered into arrangements, including the delivery of cash
collateral, reasonably satisfactory to such Issuing Bank with the Borrower or
such Defaulting Lender to eliminate such Issuing Bank’s Defaulting Lender
Fronting Exposure arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure, (iv) the expiry date of
such requested Letter of Credit would occur after the LC Expiration Date, unless
the applicable Issuing Bank agrees and such Letter of Credit has been cash
collateralized or backstopped (or the Borrower has entered into separate
undertakings to deliver cash collateral or a backstop letter of credit) in a
manner acceptable to the applicable Issuing Bank, (v) the LC Exposure with
respect to the applicable Issuing Bank would exceed the applicable Specified LC
Sublimit of such Issuing Bank then in effect or (vi) the issuance of such Letter
of Credit would violate any policies of the applicable Issuing Bank applicable
to letters of credit generally. No Issuing Bank shall be under any obligation to
amend any Letter of Credit if (A) the Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(c)    Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) (or such other date
as reasonably agreed to by the Issuing Bank; provided that such date is not
beyond the LC Expiration Date, unless the applicable Issuing Bank agrees and
such Letter of Credit has been cash collateralized or backstopped (or the
Borrower has entered into separate undertakings to deliver cash collateral or a
backstop letter of credit) in a manner acceptable to the applicable Issuing
Bank) and (ii) the LC Expiration Date; provided that if such expiry date is not
a Business Day, such Letter of Credit shall expire at or prior to the close of
business on the next succeeding Business Day; provided, further, that any Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall





--------------------------------------------------------------------------------





be renewed automatically for additional consecutive periods of one year or less
(but not beyond the LC Expiration Date, unless the applicable Issuing Bank
agrees and such Letter of Credit has been cash collateralized or backstopped (or
the Borrower has entered into separate undertakings to deliver cash collateral
or a backstop letter of credit) in a manner acceptable to the applicable Issuing
Bank) unless the applicable Issuing Bank notifies the beneficiary thereof within
the time period specified in such Letter of Credit or, if no such time period is
specified, at least 30 days prior to the then-applicable expiration date, that
such Letter of Credit will not be renewed.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any issuance, amendment, renewal or extension of any Letter of Credit
or the occurrence and continuance of a Default or any reduction or termination
of the Revolving Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the Borrower of
such LC Disbursement in accordance with the provisions of Section 2.05(h), and
the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than 4:00
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives notice of such LC Disbursement; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount, and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving





--------------------------------------------------------------------------------





Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in dollars and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential or punitive





--------------------------------------------------------------------------------





damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.
(h)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Upon the making of an LC Disbursement by any
Issuing Bank following receipt from the beneficiary of any Letter of Credit of
any notice of an LC Disbursement under such Letter of Credit, such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery or facsimile) of such demand for payment and that
such Issuing Bank has made an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement in accordance with paragraph (f) of this
Section.
(i)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment and shall be payable on demand or, if no





--------------------------------------------------------------------------------





demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, not later than 4:00 p.m., New York City time, on the Business Day
immediately following the Business Day on which the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, the Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit and pledge (as a perfected first priority security interest) in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Banks and the Revolving Lenders, an amount of
cash in dollars equal to 103% of the portions of the LC Exposure attributable to
Letters of Credit, as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit and pledge such cash collateral shall
become effective immediately, and such deposit shall become immediately
required, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or (i)
of Section 7.01. The Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to Section
2.24(a)(iv)), then promptly upon the request of the Administrative Agent or any
Issuing Bank, the Borrower shall deliver and pledge to the Administrative Agent
cash in an amount sufficient to cover such Defaulting Lender Fronting Exposure
(after giving effect to any cash collateral provided by the Defaulting Lender).
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived or the termination of Defaulting
Lender status or coverage of such Defaulting Lender Fronting





--------------------------------------------------------------------------------





Exposure, as applicable. If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.
(k)    [Reserved].
(l)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.
(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods (but not more frequently than monthly) as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii)
within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other





--------------------------------------------------------------------------------





information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(n)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each Letter of Credit.




Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate





--------------------------------------------------------------------------------





and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing in accordance with Section 2.13.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 8.06 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 8.06
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 8.06.




Section 2.07    Interest Elections.
(a)    Each Revolving Borrowing and Term Borrowing initially shall be of the
Type specified in the applicable Borrowing Request in accordance with Section
2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request in accordance with
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such written Interest Election Request
shall be irrevocable.
(c)    Each Interest Election Request shall be in writing and shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be





--------------------------------------------------------------------------------





allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the applicable Interest Period.


Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Revolving Commitments shall
terminate on the Revolving Maturity Date, (ii) the Term Commitments shall
terminate upon the funding thereof and (iii) the Amendment No. 1 Additional Term
Commitments shall terminate upon the earlier of (x) the





--------------------------------------------------------------------------------





funding thereof and (y) 11:59 p.m., New York City time, on the Amendment No. 1
Additional Term Loan Expiration Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
five Business Days prior to the effective date of such termination or reduction
(or such later date acceptable to the Administrative Agent), specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked or delayed by the
Borrower (by notice to the Administrative Agent in writing on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.




Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such





--------------------------------------------------------------------------------





Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.
(e)    The Term Loans made by each Term Lender shall, at the request of such
Term Lender, be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit E-2, dated as of (i) the Closing Date, (ii)
the date such Term Loan was made or (iii) the effective date of an Assignment
and Assumption pursuant to Section 9.04(b), payable to such Term Lender and
otherwise duly completed. The Revolving Loans made by each Revolving Lender
shall, at the request of such Revolving Lender, be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit E-1, dated
(i) the Closing Date, (ii) the date of effectiveness of any Additional Credit
Extension Amendment pursuant to which the Revolving Commitment was made or (iii)
the effective date of an Assignment and Assumption pursuant to Section 9.04(b),
payable to such Revolving Lender in a principal amount as originally in effect
and otherwise duly completed . The date, amount, Type, interest rate and
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Notes, and, prior to any transfer may be endorsed by such Lender on the
schedule attached to such Notes or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.







--------------------------------------------------------------------------------





Section 2.10    Amortization of Term Loans.
(a)    Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Initial Term Loans on the last day of each March, June,
September and December (commencing on September 30, 2017), an aggregate
principal amount equal to the Initial Term Loan Amortization Amount; provided
that (i) if any such date is not a Business Day, such payment shall be due on
the next Business Day and (ii) such payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.11(f) or, if applicable, Section 2.26 and as a result of the
conversion of Initial Term Loans to Extended Term Loans or the refinancing of
Initial Term Loans with Refinancing Term Loans. Upon the conversion of Initial
Term Loans to Extended Term Loans or the refinancing of Initial Term Loans with
Refinancing Term Loans, all amortization payments shall be reduced ratably by
the aggregate principal amount of the Initial Term Loans so converted or
refinanced. The Borrower shall repay Additional Term Loans, Extended Term Loans
and Refinancing Term Loans in such amounts and on such date or dates as shall be
specified therefor in the applicable Additional Credit Extension Amendment.
(b)    To the extent not previously paid, all Term Loans of each Class shall be
due and payable on the Term Maturity Date for the Term Loans of such Class.
(c)    Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.


Section 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirement to pay any
amounts required pursuant to paragraph (e) of this Section.
(b)    In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount necessary to eliminate such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall,





--------------------------------------------------------------------------------





within five Business Days after such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” within one Business Day of such Prepayment Event), prepay
Term Loans in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event,” if the Borrower and its Restricted
Subsidiaries intend to invest (or commit to invest) the Net Proceeds from such
event (or a portion thereof) within 365 days after receipt of such Net Proceeds
in long-term assets useful in the business of the Borrower and the Restricted
Subsidiaries (including any acquisitions permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so (x) invested (or committed to be invested) by the end of
such 365-day period or (y) if committed to be so invested within such 365-day
period, have not been so invested within 180 days after the end of such 365-day
period, in each case, at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so invested (or committed to be
invested), in the case of clause (x), or that have not been so invested, in the
case of clause (y).
(d)    Following the end of each Excess Cash Flow Period, the Borrower shall
prepay Term Loans in an aggregate amount equal to the Applicable ECF Percentage
of Excess Cash Flow for such Excess Cash Flow Period; provided that such amount
shall be reduced by the aggregate amount of prepayments of Term Loans (and, to
the extent the Revolving Commitments are reduced in a corresponding amount
pursuant to Section 2.08, Revolving Loans) made pursuant to Section 2.11(a)
during such Excess Cash Flow Period (excluding all such prepayments funded with
the proceeds of other Funded Debt (other than Revolving Loans) and excluding
such prepayments applied to amortization payments on the Term Loans due in such
Excess Cash Flow Period). Each prepayment pursuant to this paragraph shall be
made on or before the date that is ten (10) Business Days after the date on
which financial statements are required to have been delivered pursuant to
Section 5.01(a) with respect to the Excess Cash Flow Period.
(e)    All prepayments hereunder shall be accompanied by (1) accrued interest to
the extent required by Section 2.13, (2) any amounts payable as provided in
Section 2.16 and (3) in the event of a Repricing Transaction, the Prepayment
Premium.
(f)    (i)  Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a), the Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (g) of this Section. In the event of any optional





--------------------------------------------------------------------------------





prepayment of Term Loans made at a time when Term Loans of more than one Class
remain outstanding, the Borrower may select any Class of Term Loans to be
prepaid and, in the absence of such selection, such prepayment shall be applied
to each Class of Term Loans on a pro rata basis (or, to the extent provided in
the Additional Credit Extension Amendment for any Class of Term Loans, less than
pro rata for such Class) based on the aggregate principal amount of Term Loans
of such Class outstanding. Optional prepayments of Term Loans shall otherwise be
allocated as directed by the Borrower; provided that, absent any such direction,
such prepayments shall be applied to the remaining amortization payments of such
Term Loans in direct order of maturity thereof.
(ii)    In the event of any mandatory prepayment of Term Borrowings made at a
time when Term Borrowings of more than one Class remain outstanding, the
Borrower shall select Term Borrowings to be prepaid so that the aggregate amount
of such mandatory prepayment is allocated among Borrowings of Term Loans of each
Class pro rata (or, to the extent provided in the Additional Credit Extension
Amendment for any Class of Term Loans, less than pro rata for such Class) based
on the aggregate principal amount of outstanding Borrowings of each such Class.
Mandatory prepayments of Term Loans shall be applied to the remaining
amortization payments of such Term Loans in direct order of maturity thereof;
provided, further, that, notwithstanding anything to the contrary contained in
this Section 2.11(f), any Term Lender may elect, by notice to the Administrative
Agent by telephone (confirmed by facsimile) at least two Business Days prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans pursuant to Section 2.11(c) (with respect to a Prepayment Event described
in clause (a) of the definition of “Prepayment Event”) or (d) (such amounts,
“Declined Amounts”).
(iii)    In the absence of a designation by the Borrower as described in the
preceding provisions (i) and (ii) of this paragraph as to the Type of Borrowing
of any Class being so prepaid, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16; provided that if no Lenders
exercise the right to decline a given mandatory prepayment of the Term Loans
pursuant to Section 2.11(f)(ii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are ABR Loans to the full extent thereof before application to
Term Loans that are Eurocurrency Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 2.16.
(g)    The Borrower shall notify the Administrative Agent in writing
substantially in the form of Exhibit M (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the





--------------------------------------------------------------------------------





date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment (or, in each case, such later date acceptable to the Administrative
Agent). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or Borrowing of the applicable
Class or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that such notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked or delayed by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied; provided, further that any notice of mandatory prepayment pursuant to
Section 2.11(c) or 2.11(d) must be delivered not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment (or such later date
acceptable to the Administrative Agent). Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.
(h)    Notwithstanding any other provisions of this Section 2.11, (i) to the
extent that all or any portion of the Net Proceeds of any Prepayment Event
described in clause (a) of the definition of the term “Prepayment Event”) by a
Foreign Subsidiary, or Excess Cash Flow attributable to Foreign Subsidiaries, is
prohibited or delayed by applicable local law, rule or regulation from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.11 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law, rule
or regulation will not permit repatriation to the United States (the Borrower
hereby agreeing to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation and/or minimize any such costs
of prepayment and/or use the other cash sources of the Borrower and its
Restricted Subsidiaries to make the relevant prepayment), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Proceeds or Excess Cash
Flow is permitted under the applicable local law, rule or regulation, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than five Business
Days after such repatriation) applied (net of additional taxes





--------------------------------------------------------------------------------





payable or reserved against as a result thereof and additional costs relating to
such repatriation) to the repayment of the Term Loans pursuant to this Section
2.11 or (ii) to the extent that the Borrower has reasonably determined in good
faith that repatriation of all or any portion of such Net Proceeds or Excess
Cash Flow would have material adverse tax cost consequences to the Borrower or
such Foreign Subsidiary (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation), such Net Proceeds or
Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary and shall not be required to be applied as a repayment of the Term
Loans pursuant to this Section 2.11 so long, but only so long, as the
repatriation would result in such material adverse tax consequences to the
Borrower or any Restricted Subsidiary.


Section 2.12    Fees.
(a)    Subject to Section 2.24(a)(iii)(A), the Borrower agrees to pay to the
Administrative Agent in dollars for the account of each Revolving Lender a
commitment fee equal to the Applicable Fee Rate times the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which the Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Commitments terminate, commencing on the first
such date to occur after the Closing Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender.
(b)    Subject to Sections 2.24(a)(iii)(B) and (C), the Borrower agrees to pay
(i) to the Administrative Agent in dollars for the account of each Revolving
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurocurrency Revolving Loans on the average daily maximum
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to and including the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank in dollars a fronting fee, which
shall accrue at the rate equal to 0.25% per annum (or such lower rate as agreed
between the Borrower and the relevant Issuing Bank) on the average daily maximum
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the





--------------------------------------------------------------------------------





period from and including the Closing Date to and including the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 15 days after demand (or such later date as such Issuing Bank may agree).
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent (including those set forth in
the Fee Letter).


Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii)





--------------------------------------------------------------------------------





in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case and notwithstanding anything to the contrary in this Agreement, the
Borrower may revoke any Borrowing Request that is pending when such notice is
received.







--------------------------------------------------------------------------------





Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    subject any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes indemnifiable under Section 2.17 or Excluded
Taxes); or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans or ABR Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as





--------------------------------------------------------------------------------





the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction actually suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof (or such later date as such Lender or Issuing Bank may agree).
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section if it shall not at the time be the general policy or practice of
such Lender or Issuing Bank to demand such compensation in similar circumstances
from similarly situated borrowers under comparable credit facilities having
provisions similar to this Section 2.15.


Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to (i) borrow, convert or
continue (other than in the case of any failure to borrow, convert or continue
as a result of the application of Section 2.14 or Section 2.25) any Revolving
Loan or Term Loan or (ii) prepay any Revolving Loan or Term Loan, in each case,
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(g) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency





--------------------------------------------------------------------------------





Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19(b) or Section
9.02(c), then, in any such event, the Borrower shall, after receipt of a written
request by any Lender affected by any such event (which request shall set forth
in reasonable detail the basis for requesting such amount), compensate each
Lender for the actual loss, cost and expense attributable to such event. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand (or such later date as such Lender may agree). Notwithstanding the
foregoing, this Section 2.16 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.17 shall govern.




Section 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction on account of any Taxes; provided that if any Loan Party, the
Administrative Agent or any other applicable withholding agent shall be required
by applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct Taxes from such payments, then (i)
if the Tax in question is an Indemnified Tax or an Other Tax, the amount payable
by the applicable Loan Party shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional amounts payable under this Section 2.17) each of the Administrative
Agent, Lender or Issuing Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Loan Party, the
Administrative Agent or other applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.
(c)    Without duplication of any amounts paid under Sections 2.17(a) or 2.17(b)
above, the Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 15 days after written demand
therefor (or such later date as the relevant indemnitee may agree), for any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document





--------------------------------------------------------------------------------





and any Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any properly completed and executed documentation
prescribed by law, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under any Loan Document. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to Tax at a
rate reduced by an applicable tax treaty, the Borrower, Administrative Agent or
other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.
Without limiting the generality of the foregoing:
(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original





--------------------------------------------------------------------------------





copies of Internal Revenue Service Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding.
(ii)    Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party and such other documentation as required under the Code,
(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two properly completed and duly signed certificates, substantially in the form
of Exhibits K-1, K-2, K-3 or K-4, as applicable (any such certificate a “United
States Tax Compliance Certificate”), and (y) two properly completed and duly
signed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied
by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner that would be required under this Section
2.17 if such beneficial owner were a Lender, as applicable (provided that, if
the Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such direct or indirect partners), or
(E)    any other form prescribed by applicable Requirements of Law as a basis
for claiming an exemption from or a reduction in U.S. federal withholding tax
duly





--------------------------------------------------------------------------------





completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.
(iii)    If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of those Sections
(including those contained in Section 1471(b) or 1472(b), as applicable) of the
Code, such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and, if necessary, to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section
2.17(e)(iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this clause (e).
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If and to the extent the Administrative Agent or a Lender determines, in
its sole good faith discretion, that it received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.17, it shall pay to the relevant Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the applicable Loan Party, upon the
request of the Administrative Agent or such Lender, as applicable, agrees to
repay promptly the amount paid over to such Loan Party (plus any penalties,
interest or other





--------------------------------------------------------------------------------





charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. The Administrative
Agent or such Lender, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that the Administrative Agent or such Lender may delete any
information therein that the Administrative Agent or such Lender deems
confidential). In no event shall the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this Section 2.17(f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Notwithstanding anything to the contrary, this Section 2.17(f)
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to Taxes which it
deems confidential to any Loan Party or any other person).
(g)    The agreements in this Section 2.17 shall survive the termination of this
Agreement, an assignment of rights by or replacement of any Lender and the
repayment of all Loans and all other amounts payable hereunder.
(h)    For the avoidance of doubt, for purposes of this Section 2.17, the term
“Lender” shall include any Issuing Bank.


Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank
shall be made as expressly provided herein and except that payments pursuant to





--------------------------------------------------------------------------------





Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day. If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other amounts then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and other amounts
(other than principal and unreimbursed LC Disbursements) then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the





--------------------------------------------------------------------------------





express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
(C) any disproportionate payment obtained by a Lender of any Class as a result
of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or Revolving Commitments of that Class or any increase in the
Applicable Rate in respect of the Loans of Lenders that have consented to any
such extension. The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.




Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17(a) or (c) or
any event gives rise to the operation of Section 2.25, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to





--------------------------------------------------------------------------------





Section 2.15 or 2.17 or mitigate the applicability of Section 2.25, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.
(b)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.25, (ii) the Borrower is required to pay any amount to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank to the extent such consent would be required under
Section 9.04(b) for an assignment of Revolving Loans or Revolving Commitments),
which consents, in each case, shall not unreasonably be withheld or delayed, (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in LC Disbursements,
accrued but unpaid interest thereon, accrued but unpaid fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) the Borrower or such assignee shall have paid
(unless waived) to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17 or a notice given under Section 2.25, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.







--------------------------------------------------------------------------------





Section 2.20    Increase in Commitments.
(a)    The Borrower may by written notice to the Administrative Agent elect to
seek (x) commitments (“Additional Revolving Commitments”) to increase the
Revolving Commitments of any Class and/or (y) commitments (“Additional Term
Commitments”) to increase the aggregate principal amount of any existing Class
of Term Loans or to establish one or more new Classes of Term Loans; provided
that:
(i)    the aggregate amount of all Additional Commitments shall not exceed the
Incremental Cap;
(ii)    any such increase or any new Class shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof; provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding clause (i);
(iii)    no existing Lender shall be required to provide any Additional
Commitments;
(iv)    as of each date of borrowing of any Additional Term Commitments or
effectiveness of Additional Revolving Commitments, (A) each of the conditions
set forth in Section 4.02 shall be satisfied and (B) the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant
recomputed (assuming the applicable Additional Revolving Commitments established
on such date are fully drawn and without netting the cash proceeds of any
Additional Term Loans or any Additional Revolving Commitments being so incurred
in calculating the Total Net Leverage Ratio) as of the last day of the Test
Period;
(v)    the final maturity date of any Additional Term Loans shall be no earlier
than the Latest Maturity Date applicable to each Class of Term Loans outstanding
prior to such proposed incurrence of Additional Term Loans;
(vi)    the Additional Term Loans shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
each Class of Term Loans outstanding prior to such proposed incurrence of
Additional Term Loans (it being understood that, subject to the foregoing
requirements of this clause (vi), the amortization requirements with respect to
any Additional Term Loans may differ);





--------------------------------------------------------------------------------





(vii)    the interest margins for the Additional Term Loans shall be determined
by the Borrower and the Additional Term Lenders; provided that in the event that
the All-In Yield for any Additional Term Loans is greater than the All-In Yield
for the Initial Term Loans by more than 50 basis points, then the Applicable
Rate for the Initial Term Loans shall be increased to the extent necessary so
that the All-In Yield for such Additional Term Loans is not more than 50 basis
points higher than the All-In Yield for the Initial Term Loans;
(viii)    (A) the security interest and guaranties benefiting the Additional
Term Loans and/or Additional Revolving Commitments (and advances of credit
thereunder) will rank pari passu in right of payment and security with the
existing Facilities, (B) no Person shall guarantee the obligations with respect
to the Additional Term Loans and/or Additional Revolving Commitments (and
advances of credit thereunder) unless such Person is a Subsidiary Loan Party and
(C) the Additional Term Loans and/or Additional Revolving Commitments (and
advances of credit thereunder) will not be secured by any property that does not
constitute Collateral under the existing Facilities;
(ix)    any Additional Term Loans shall share on a pro rata basis in any
voluntary and mandatory prepayments with the Initial Term Loans or, if agreed to
by the Additional Term Lenders, on a less than pro rata basis (but in no event
on a greater than pro rata basis); and
(x)    any Additional Revolving Commitment shall have the same maturity dates
and be on the same pricing (excluding upfront fees and other fees of the type
excluded from the determination of “All-In Yield”) and other terms and pursuant
to the definitive documentation applicable to the Revolving Commitments of such
Class that is being increased, and any Additional Term Loans and Additional Term
Commitments shall be on terms to be determined, provided that, (A) the final
maturity, Weighted Average Life to Maturity, pricing, rate floors, discounts,
fees and optional and mandatory prepayment provisions applicable to such
Additional Term Loans shall be as agreed between the Borrower and the Additional
Term Lenders but subject to the foregoing clauses (v), (vi), (vii) and (ix) and
(B) the covenants and other terms applicable to such Additional Term Loans
(excluding those terms described in the immediately preceding clause (A)), which
shall be as agreed between the Borrower and the Additional Term Lenders, shall
not be materially more favorable (when taken as a whole) to the Additional Term
Lenders than those applicable to any Class of Term Loans then outstanding under
this Agreement (as determined by the Borrower in good faith), except to the
extent such covenants and other





--------------------------------------------------------------------------------





terms apply solely to any period after the Latest Maturity Date then applicable
to any Class of Term Loans or such covenants or other terms apply equally for
the benefit of the other Lenders.
(b)    Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which the Borrower proposes that the Additional
Commitments shall be effective, which shall be a Business Day and (y) the
identity of the Persons (each of which shall be an Eligible Assignee (for this
purpose treating a Lender of Additional Commitments as if it were an assignee))
whom the Borrower proposes would provide the Additional Commitments and the
portion of the Additional Commitment to be provided by each such Person. As a
condition precedent to the effectiveness of any Additional Commitments, the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Additional Commitments Effective Date signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to the Additional
Commitments (and assuming full utilization thereof) the requirements of Section
2.20(a)(i), (iv) and (x) are satisfied, and setting forth the calculation of the
Incremental Cap.
(c)    On each Additional Commitments Effective Date with respect to any
Additional Term Commitment, each Additional Term Lender shall make an Additional
Term Loan to the Borrower in a principal amount equal to its Additional Term
Commitment. The Borrower shall prepay any Revolving Loans outstanding on the
Additional Commitments Effective Date with respect to any Additional Revolving
Commitment (and pay any additional amounts required pursuant to Section 2.16) to
the extent necessary to keep the outstanding Revolving Loans pro rata across all
Classes of Revolving Commitments arising from any nonratable increase in the
Revolving Commitments. If there is a new borrowing of Revolving Commitments on
such Additional Commitments Effective Date, the Revolving Lenders after giving
effect to such Additional Revolving Commitments shall make such Revolving Loans
in accordance with Section 2.01(b).
(d)    The Additional Commitments shall be documented by an Additional Credit
Extension Amendment executed by the Persons providing the Additional Commitments
(and the other Persons specified in the definition of Additional Credit
Extension Amendment but no other existing Lender), and the Additional Credit
Extension Amendment may provide for such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.20.
(e)    This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.





--------------------------------------------------------------------------------







Section 2.21    Extended Term Loans and Extended Revolving Commitments.
(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) in accordance with this
Section 2.21(a). In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (a “Term Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall be identical to those applicable to the Existing Term Loans from
which such Extended Term Loans are to be converted except that:
(i)    the maturity date of the Extended Term Loans shall be later than the
maturity date of the Existing Term Loans and the Weighted Average Life to
Maturity of such Extended Term Loans shall be longer than the then remaining
Weighted Average Life to Maturity of the Existing Term Loans;
(ii)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;
(iii)    (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, OID and premiums
with respect to the Extended Term Loans may be different than those for the
Existing Term Loans and/or (B) additional fees and/or premiums may be payable to
the Extending Lenders providing such Extended Term Loans in addition to or in
lieu of any of the items contemplated by the preceding clause (A);
(iv)    the Extended Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Borrower and the Extending Lenders so long as such
Extended Term Loans do not participate on a greater than pro rata basis in any
such mandatory prepayments as compared to existing Term Lenders; and
(v)    the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Term Loans).





--------------------------------------------------------------------------------





(b)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments of any Class (the Commitments of such
applicable Class, the “Existing Revolving Commitments”) be converted into a new
Class of Revolving Commitments (the Commitments of such applicable Class, the
“Extended Revolving Commitments”) in accordance with this Section 2.21(b). In
order to establish any Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (a “Revolving Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which shall be identical to those applicable to the Existing
Revolving Commitments from which such Extended Revolving Commitments are to be
converted except that:
(i)    the maturity date of the Extended Revolving Commitments shall be later
than the maturity date of the Existing Revolving Commitments;
(ii)    (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, undrawn revolving commitment fees,
funding discounts, OID and premiums with respect to the Extended Revolving
Commitments may be different than those for the Existing Revolving Commitments
and/or (B) additional fees and/or premiums may be payable to the Extending
Lenders in addition to or in lieu of any of the items contemplated by the
preceding subclause (A);
(iii)    the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Revolving Commitments).
(c)    Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of an Existing Class
into an Extended Class shall be effective, which shall be a Business Day. Each
Lender of an Existing Class that is requested to be extended shall be offered
the opportunity to convert its Existing Class into the Extended Class on the
same basis as each other Lender of such Existing Class. Any Lender (to the
extent applicable, an “Extending Lender”) wishing to have all or a portion of
its Existing Class subject to such Extension Request converted into an Extended
Class shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Existing Class subject to such Extension Request that it has elected to convert
into an Extended Class. In the event that the aggregate portion of the Existing
Class subject to Extension Elections exceeds the amount of the Extended Class
requested pursuant to the Extension Request, the portion of the Existing Class
converted shall be allocated on a pro





--------------------------------------------------------------------------------





rata basis based on the amount of the Existing Class included in each such
Extension Election. Notwithstanding the conversion of any Existing Revolving
Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically with all Existing Revolving Commitments
for purposes of the obligations of a Revolving Lender in respect of Letters of
Credit under Section 2.05, except that the applicable Additional Credit
Extension Amendment may provide that the maturity date for the Letters of Credit
may be extended and the related obligations to issue Letters of Credit may be
continued so long as each applicable Issuing Bank has consented to such
extensions in its sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).
(d)    An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender). No Additional Credit Extension Amendment shall provide
for any Class of (x) Extended Term Loans in an aggregate principal amount that
is less than $10,000,000 or (y) Extended Revolving Commitments in an aggregate
principal amount that is less than $5,000,000. In addition to any terms and
changes required or permitted by Section 2.21(a), the Additional Credit
Extension Amendment shall amend the scheduled amortization payments pursuant to
Section 2.10 with respect to the Existing Term Loans from which the Extended
Term Loans were converted to reduce each scheduled principal repayment amounts
for the Existing Term Loans in the same proportion as the amount of Existing
Term Loans to be converted pursuant to such Additional Credit Extension
Amendment.
(e)    Notwithstanding anything to the contrary contained in this Agreement, on
the Extension Effective Date, (i) the principal amount of each Existing Term
Loan shall be deemed reduced by an amount equal to the principal amount
converted into an Extended Term Loan, (ii) the amount of each Existing Revolving
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Commitment and (iii) if, on any Extension Effective
Date with respect to any Class of Revolving Commitments, any Loans of any
Extending Lender are outstanding under the applicable Existing Revolving
Commitments, such Loans (and any related participations) shall be deemed to be
converted into Loans (and related participations) made pursuant to the Extended
Revolving Commitments in the same proportion as such Extending Lender’s Existing
Revolving Commitments are converted to Extended Revolving Commitments.
(f)    This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary. Each Extended Class shall be documented by an
Additional Credit Extension Amendment





--------------------------------------------------------------------------------





executed by the Extending Lenders providing such Extended Class (and the other
persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.21.




Section 2.22    Refinancing Term Loans.
(a)    The Borrower may at any time and from time to time, by written notice to
the Administrative Agent, request the establishment of one or more additional
Classes of Term Loans under this Agreement or an increase to an existing Class
of Term Loans under this Agreement (“Refinancing Term Loans”); provided that:
(i)    the proceeds of such Refinancing Term Loans shall be used, concurrently
or substantially concurrently with the incurrence thereof, solely to refinance
all or any portion of any outstanding Term Loans;
(ii)    each Class of Refinancing Term Loans shall be in an aggregate amount of
not less than $10,000,000 (or such other amount necessary to repay any Class of
outstanding Term Loans in full);
(iii)    such Refinancing Term Loans shall be in an aggregate principal amount
not greater than the aggregate principal amount outstanding of Term Loans to be
refinanced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any OID or upfront fees);
(iv)    the final maturity date of such Refinancing Term Loans shall be later
than the maturity date of the Term Loans being refinanced, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall be longer than the
then remaining Weighted Average Life to Maturity of each Class of Term Loans
being refinanced;
(v)    (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment provisions applicable to such Refinancing Term Loans shall be as
agreed between the Borrower and the Refinancing Term Lenders so long as, in the
case of any mandatory prepayment provisions, such Refinancing Term Lenders do
not participate on a greater than pro rata basis in





--------------------------------------------------------------------------------





any such prepayments as compared to Term Lenders holding Term Loans to be
refinanced and (B) the covenants and other terms applicable to such Refinancing
Term Loans (excluding those terms described in the immediately preceding clause
(A)), which shall be as agreed between the Borrower and the lenders providing
such Refinancing Term Loans, shall not be materially more favorable (when taken
as a whole) to the Refinancing Term Lenders than those applicable to any Term
Loans then outstanding under this Agreement (as determined by the Borrower in
good faith), except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date then applicable to any term loan
facility hereunder or such covenants or other terms apply equally for the
benefit of the other Lenders;
(vi)    no existing Lender shall be required to provide any Refinancing Term
Loans;
(vii)    no Refinancing Term Loans shall be guaranteed by any Person that is not
a Subsidiary Loan Party or secured by any asset that is not Collateral; and
(viii)    the Refinancing Term Loans shall rank pari passu in right of payment
and of security with the existing Loans, on terms and pursuant to documentation
applicable to the Term Loans being refinanced.
(b)    Each such notice shall specify (x) the date (each, a “Refinancing Term
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a Business Day and (y) the identity of the Persons (each
of which shall be an Eligible Assignee (for this purpose treating a Lender of
Refinancing Term Loans as if it were an assignee)) whom the Borrower proposes
would provide the Refinancing Term Loans and the portion of the Refinancing Term
Loans to be provided by each such Person. On each Refinancing Term Effective
Date, each Person with a commitment for a Refinancing Term Loan (each such
Person, a “Refinancing Term Lender”) shall make a Refinancing Term Loan to the
Borrower in a principal amount equal to such Person’s commitment therefor.
(c)    This Section 2.22 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary. The Refinancing Term Loans shall be documented by
an Additional Credit Extension Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.22.





--------------------------------------------------------------------------------









Section 2.23    Replacement Revolving Commitments.
(a)    The Borrower may at any time and from time to time, by written notice to
the Administrative Agent, request the establishment of one or more additional
Classes of Revolving Commitments (“Replacement Revolving Commitments”) to
replace all or a portion of any existing Classes of Revolving Commitments under
this Agreement (“Replaced Revolving Commitments”); provided that:
(i)    substantially concurrently with the effectiveness of the Replacement
Revolving Commitments, all or an equivalent portion of the Revolving Commitments
in effect immediately prior to such effectiveness shall be terminated, and all
or an equivalent portion of the Revolving Loans then outstanding, together with
all interest thereon, and all other amounts accrued for the benefit of the
Revolving Lenders, shall be repaid or paid (it being understood, however, that
any Letters of Credit issued and outstanding under the Replaced Revolving
Commitments shall be deemed to have been issued under the Replacement Revolving
Commitments if the amount of such Letters of Credit would exceed the remaining
amount of commitments under the Replaced Revolving Commitments after giving
effect to the reduction contemplated hereby);
(ii)    such Replacement Revolving Commitments shall be in an aggregate amount
not greater than the aggregate amount of Replaced Revolving Commitments to be
replaced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any OID or upfront fees);
(iii)    the final maturity date of such Replacement Revolving Commitments shall
be later than the maturity date of the Replaced Revolving Commitments, and the
Replacement Revolving Commitments shall not be subject to any amortization;
(iv)    the Letter of Credit Sublimit under such Replacement Revolving
Commitments shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Commitments, the Administrative Agent and the Issuing
Banks thereunder (or any replacement Issuing Banks);
(v)    (A) the pricing, rate floors, discounts, fees and prepayment provisions
applicable to such Replacement Revolving Commitments shall be as agreed between
the Borrower and the





--------------------------------------------------------------------------------





Replacement Revolving Lenders so long as, in the case of any mandatory or
optional prepayment provisions, such Replacement Revolving Lenders do not
participate on a greater than pro rata basis in any such prepayments as compared
to Replaced Revolving Commitments and (B) the covenants and other terms
applicable to such Replacement Revolving Commitments (excluding those terms
described in the immediately preceding clause (A)), which shall be as agreed
between the Borrower and the lenders providing such Replacement Revolving
Commitments, shall not be materially more favorable (when taken as a whole) to
the lenders providing the Replacement Revolving Commitments than those
applicable to the Replaced Revolving Commitments (as determined by the Borrower
in good faith), except to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date then applicable to any revolving
credit facility hereunder or such covenants or other terms apply equally for the
benefit of the other Lenders;
(vi)    no existing Lender shall be required to provide any Replacement
Revolving Commitments; and
(vii)    no Replacement Revolving Commitments shall be guaranteed by any Person
that is not a Subsidiary Loan Party or secured by any asset that is not
Collateral; and
(viii)    the Replacement Revolving Commitments shall rank pari passu in right
of payment and of security with the existing Revolving Commitments.
(b)    Each such notice shall specify (x) the date on which the Borrower
proposes that the Replacement Revolving Commitments become effective, which
shall be a Business Day and (y) the identity of the Persons (each of which shall
be an Eligible Assignee (for this purpose treating a Lender of Replacement
Revolving Commitments as if it were an assignee)) whom the Borrower proposes
would provide the Replacement Revolving Commitments (each such person, a
“Replacement Revolving Lender”) and the portion of the Replacement Revolving
Commitments to be provided by each such Person.
(c)    This Section 2.23 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary. The Replacement Revolving Commitments shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Replacement Revolving Commitments (and the other Persons specified
in the definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to





--------------------------------------------------------------------------------





this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.23.


Section 2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02(d).
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Issuing Bank hereunder; third, to cash
collateralize the Issuing Banks’ LC Exposure with respect to that Defaulting
Lender in accordance with Section 2.05(j); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, in the case of a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy that Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to that
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with Section 2.05(j); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as





--------------------------------------------------------------------------------





a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which a Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or related Letters of Credit were
issued at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the relevant Loans of, and
LC Disbursements owed to, the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Disbursements
owed to, that Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letters of Credit are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to Section 2.05(j),
in each case pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive or accrue any
commitment fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit fees
as provided in Section 2.12(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.05(j).
(C)    With respect to any commitment fee or Letter of Credit fees not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent





--------------------------------------------------------------------------------





allocable to such Issuing Bank’s LC Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.05 and the
payments of participation fees pursuant to Section 2.12(b), the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of that Defaulting Lender; provided that (A)
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of that non-Defaulting
Lender minus (2) the aggregate principal amount of the Revolving Loans of that
Lender, and (B) the conditions set forth in Section 4.02 are satisfied at such
time.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Banks’ LC Exposure in accordance with the procedures
set forth in 2.05(j).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing in their sole discretion that a Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.24(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.





--------------------------------------------------------------------------------





(c)    New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Defaulting
Lender Fronting Exposure after giving effect thereto.






Section 2.25    Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans
denominated in dollars to Eurocurrency Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon three Business Days’ notice from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Loans of such Lender to ABR Loans either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans, and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Each Lender agrees to notify the Administrative Agent and the Borrower in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


Section 2.26    Discounted Prepayment Offers. Notwithstanding anything in any
Loan Document to the contrary, so long as no Default or Event of Default has
occurred and is continuing, the Borrower may prepay outstanding Term Loans
(which shall, for the avoidance of doubt, be automatically and permanently
canceled immediately upon such prepayment) on the following basis:





--------------------------------------------------------------------------------





(a)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (a “Discounted Prepayment”) pursuant to a Discounted
Prepayment Offer Solicitation made in accordance with this Section 2.26;
provided that the Borrower shall not initiate any action under this Section 2.26
to make a Discounted Prepayment unless (I) at least ten (10) Business Days shall
have passed since the consummation of the most recent Discounted Prepayment; or
(II) at least three (3) Business Days shall have passed since (x) the Discounted
Prepayment Response Date in any Discounted Prepayment Response Solicitation in
which no Lender was willing to accept any prepayment of any Term Loan at or
below the Maximum Prepayment Price or (y) the date of the Borrower’s revocation
in full of any Discounted Prepayment in accordance with clause (h) below.
(b)    Procedures.
(i)    Subject to the proviso to clause (a) above, the Borrower may from time to
time solicit Discounted Prepayment Offers in the form of a Discounted Prepayment
Offer Solicitation by providing notice to the Administrative Agent at least
three (3) Business Days (unless a shorter notice period is agreed to by the
Administrative Agent in its sole discretion) in advance of the proposed
Discounted Prepayment Offer Solicitation; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to (x)
each Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of Term Loans subject to a discounted prepayment offer
solicitation in accordance with clause (iv) below (the “Target Discounted
Prepayment Amount”), the Class or Classes of Term Loans subject to such offer
and the maximum prepayment price (expressed as a percentage of principal amount)
of each relevant Class of Term Loans at which the Borrower is willing to prepay
such Term Loans (the “Maximum Prepayment Price”) (it being understood that
different Maximum Prepayment Prices and Target Discounted Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each offer will be treated as a separate offer pursuant to the terms of this
Section 2.26), (III) the Target Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof (or the remaining outstanding amount of such Class of Term Loans)
and (IV) subject to clause (h)) below, each such solicitation by the Borrower
shall remain outstanding through the Discounted Prepayment Response Date. The
Administrative Agent will promptly provide each Lender holding the applicable
Class of Term Loans with a copy of such Discounted Prepayment Offer Solicitation
and a form of the Discounted Prepayment Offer to be submitted by a responding
Lender to the





--------------------------------------------------------------------------------





Administrative Agent by no later than 5:00 p.m. New York time on the Discounted
Prepayment Response Date. Except in the case of any amendment or modification of
a Discounted Prepayment Offer Solicitation as set forth in clause (h) below,
each Lender’s Discounted Prepayment Offer shall be irrevocable and shall specify
a minimum prepayment price (expressed as a percentage of principal amount),
which shall be at or below the Maximum Prepayment Price (the “Submitted
Prepayment Price”) at which such Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable Class and the maximum
aggregate principal amount and Class of such Lender’s Term Loans subject to a
discounted prepayment offer in accordance with clause (d) below (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Prepayment
Price. Each Lender may only submit one Discounted Prepayment Offer, but each
Discounted Prepayment Offer may contain up to three offers, with each such offer
specifying a Submitted Prepayment Price for the applicable Class or Classes of
Term Loans and a corresponding Submitted Amount therefor (each such offer, a
“Tiered Offer”), only one of which may result in a Qualifying Offer. Any Lender
whose Discounted Prepayment Offer is not received by the Administrative Agent by
the Discounted Prepayment Response Date shall be deemed to have declined to make
a Discounted Prepayment Offer and to have declined to accept a Discounted
Prepayment of any of its Term Loans at any prepayment price at or below the
Maximum Prepayment Price.
(ii)    The Administrative Agent shall promptly, following a request by the
Borrower, advise the Borrower and, in any event, no later than the first
Business Day following a Discounted Prepayment Response Date, of all Discounted
Prepayment Offers. The Administrative Agent shall review all Discounted
Prepayment Offers received on or before the applicable Discounted Prepayment
Response Date and shall determine (subject to the approval of the Borrower and
subject to the rounding requirements of the Administrative Agent made in its
reasonable discretion) the Clearing Prepayment Price and the Class(es) of Term
Loans to be prepaid at such Clearing Prepayment Price in accordance with this
Section 2.26. As used herein, the “Clearing Prepayment Price” shall be the
lowest prepayment price at or below the Maximum Prepayment Price that yields a
Discounted Prepayment in an aggregate principal amount equal to the lower of (x)
the Target Discounted Prepayment Amount and (y) the sum of all Submitted
Amounts. Each Lender that has submitted a Discounted Prepayment Offer to accept
prepayment at a prepayment price that is at or below the Clearing Prepayment
Price with respect to one or more Classes of Term Loans (each, a “Qualifying
Offer”) shall be deemed to have irrevocably consented to the prepayment of such
Class or Classes or Term Loans equal to its Submitted





--------------------------------------------------------------------------------





Amount (subject to any required proration pursuant to the following subsection
(iii)) at the Clearing Prepayment Price (each such Lender, a “Participating
Lender”). If a Participating Lender has submitted a Discounted Prepayment Offer
containing Tiered Offers for the applicable Class or Classes of Term Loans at
different Submitted Prepayment Prices, only the Tiered Offer with the highest
Submitted Prepayment Price that is equal to or less than the Clearing Prepayment
Price will be deemed to be the Discounted Prepayment Offer of such Participating
Lender.
(iii)    Subject to clause (h) below, if there is at least one Participating
Lender, the Borrower will prepay the Submitted Amount of the applicable
Class(es) of each Participating Lender at the Clearing Prepayment Price for such
Class(es); provided that if the Submitted Amount by all Participating Lenders
offered at a prepayment price at or below the Clearing Prepayment Price exceeds
the Target Discounted Prepayment Amount for the applicable Class(es), prepayment
of the principal amount of the relevant Class(es) of Term Loans for those
Participating Lenders whose Submitted Prepayment Price is equal to the Clearing
Prepayment Price (the “Identified Participating Lenders”) shall be made pro rata
among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender for such Class, and the
Administrative Agent (subject to the approval of the Borrower and subject to
rounding requirements of the Administrative Agent made in its reasonable
discretion) will calculate such proration (the “Discounted Prepayment
Proration”). Unless a Discounted Prepayment Offer Solicitation is withdrawn in
accordance with clause (h) below, promptly, and in any case within five (5)
Business Days following the Discounted Prepayment Response Date, (I) the
Borrower shall notify the Administrative Agent of the Discounted Prepayment
Effective Date, (II) the Administrative Agent shall notify each Lender of the
Discounted Prepayment Effective Date, the Clearing Prepayment Price for each
Class of Term Loans, and the aggregate principal amount of the Discounted
Prepayment and each Class of Term Loans to be prepaid at the Clearing Prepayment
Price on such date (the “Clearing Prepayment Price Notice”), and (III) the
Administrative Agent shall notify each Participating Lender of the aggregate
principal amount of each Class of Term Loans of such Lender to be prepaid at the
Clearing Prepayment Price on such date. Each determination by the Borrower of
the amounts stated in the foregoing notices to the Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Lenders shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (d) below
(subject to subsection (h) below).





--------------------------------------------------------------------------------





(c)    In connection with any Discounted Prepayment, the Borrower and the
Lenders acknowledge and agree that the Administrative Agent may require as a
condition to any Discounted Prepayment, the payment of customary reasonable,
documented fees and expenses from the Borrower in connection therewith.
(d)    The Borrower shall make each Discounted Prepayment to the Administrative
Agent, for the account of the Participating Lenders, at the Administrative
Agent’s office in immediately available funds not later than 2:00 p.m. on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant Class of Term Loans on a
pro rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Prepayment.
(e)    To the extent not expressly provided for herein, each Discounted
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.26, established by the Borrower acting in its
reasonable discretion in consultation with the Administrative Agent.
(f)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.26, each notice or other communication required to be
delivered or otherwise provided to the Administrative Agent shall be deemed to
have been given upon the Administrative Agent’s actual receipt during normal
business hours of such notice or communication in accordance with the
instructions set forth in the Discounted Prepayment Offer Solicitation; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(g)    The Borrower and the Lenders acknowledge and agree that the
Administrative Agent may (x) perform any and all of its duties under this
Section 2.26 by itself or through any sub-agent or (y) decline to perform any or
all duties under this Section 2.26, in which case under this clause (y) the
Borrower may appoint any other financial institution or advisor (that is not the
Borrower or any of its Affiliates) to act as an arranger in connection with any
Discounted Prepayment pursuant to this Section 2.26. References to
“Administrative Agent” in this Section





--------------------------------------------------------------------------------





2.26 shall be deemed (i) in the case of clause (x) above, to include any
sub-agent and (ii) in the case of clause (y) above, to be such other financial
institution or advisor appointed pursuant to this clause (g), and, in either
case, the Borrower and the Lenders expressly consent to the performance of such
duties by such sub-agent or other financial institution or advisor, as
applicable. The exculpatory provisions pursuant to this Section 2.26, Article
VIII of this Agreement and any other Loan Document shall apply to each such
appointed sub-agent or other financial institution or advisor and its respective
activities in connection with any Discounted Prepayment provided for in this
Section 2.26 as well as the activities of the Administrative Agent. Each Lender
submitting any Discounted Prepayment Offer acknowledges and agrees for itself
and on behalf of its assignees and Participants that in connection with each
Discounted Prepayment, such Lender has independently and, without reliance on
any other Lender Related Party, has made and will continue to make its own
analysis and determination to participate in each Discounted Prepayment and
based on documents and information as it shall deem appropriate at the time.
(h)    The Borrower shall have the right, by written notice to the
Administrative Agent, to (x) amend or modify any Discounted Prepayment Offer
Solicitation at its discretion at any time on or prior to the applicable
Discounted Prepayment Response Date pursuant to procedures reasonably
established by the Borrower in consultation with the Administrative Agent or (y)
revoke in full (but not in part) its offer to make a Discounted Prepayment and
rescind the Discounted Prepayment Offer Solicitation therefor at its discretion
at any time on or prior to delivery of the applicable Clearing Prepayment Price
Notice (and if such offer is so revoked, any failure by the Borrower to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.26 shall not
constitute a Default or Event of Default under Section 7.01 or otherwise).
(i)    The Borrower may not use the proceeds of any Revolving Loans to fund any
Discounted Prepayment.




ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:







--------------------------------------------------------------------------------





Section 3.01    Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to carry on its business as now conducted and as proposed to
be conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Financing Transactions and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and are in good standing in, every jurisdiction where such
qualification is required.
Section 3.02    Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when delivered hereunder, will have been duly executed
and delivered by such Loan Party and will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) solely in the case of a
foreclosure of the pledge of Equity Interests in any Broker-Dealer Subsidiary or
any direct or indirect parent company of any Broker-Dealer Subsidiary under the
Loan Documents, any approval by FINRA or similar Governmental Authority of a
change in control or ownership or transfer of assets or line of business of any
Broker-Dealer Subsidiary (or direct or indirect parent company thereof) and
(iii) filings necessary to perfect Liens created under the Loan Documents, (b)
will not violate (i) the Organizational Documents of, or (ii) any Requirements
of Law applicable to, the Borrower or any Restricted Subsidiary, (c) will not
violate or result in a default under any indenture or other agreement or
instrument binding upon the Borrower or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation thereunder and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents, except (in
the case of each of clauses (a), (b)(ii) and (c)) to the extent that the failure
to obtain or make such consent,





--------------------------------------------------------------------------------





approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 3.04    Financial Condition; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance in all
material respects with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and (ii) fairly present in
all material respects the financial condition of the entities to which they
relate as of the dates thereof and their results of operations and cash flows
for the periods covered thereby in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries (other than Target and its subsidiaries) as of March 31, 2017 and
the unaudited consolidated balance sheet of Target and its subsidiaries as of
March 31, 2017 and, in each case, related consolidated statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows, as
applicable) and cash flows for the three-month periods ended on March 31, 2017
and 2016 (i) were prepared in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (other than Target and its subsidiaries) or Target
and its subsidiaries, as applicable, as of the date thereof and their results of
operations for the periods covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    The Borrower has heretofore furnished to the Lenders the consolidated pro
forma balance sheet of the Borrower and its Subsidiaries as of March 31, 2017,
and a related pro forma statement of operations for the twelve months then ended
(such pro forma balance sheet and pro forma statement of operations, the “Pro
Forma Financial Statements”), which have been prepared giving effect to the
Transactions (excluding the impact of purchase accounting effects required by
GAAP) as if such transactions had occurred on such date or at the beginning of
such period, as the case may be.  The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof.
(d)    Since December 31, 2016, there has been no Material Adverse Effect.







--------------------------------------------------------------------------------





Section 3.05    Properties.
(a)    If and when there are any Mortgaged Properties, each of the Borrower and
the Restricted Subsidiaries will have good title to all such Mortgaged
Properties, (i) free and clear of all Liens except for Permitted Encumbrances
and (ii) except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(b)    If and when there is any Mortgage delivered hereunder, no such Mortgage
will encumber any Mortgaged Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.07(b).


Section 3.06    Litigation and Environmental Matters.
(a)    Except as set forth in Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(b)    Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii)
has, to the knowledge of the Borrower, become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability, (vi) has, to the knowledge of the Borrower, any basis
to reasonably expect that the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability, or (v) to the knowledge of the Borrower
or any Restricted Subsidiary, currently owns, leases or operates or has formerly
owned, leased or operated any properties which contain or where there has been a
Release or threat of Release of any Hazardous Materials in amounts or
concentrations which constitute a violation of, or require investigation,
response or other corrective action by the Borrower or any Restricted Subsidiary
under, applicable Environmental Laws. To the knowledge of the Borrower, all
Hazardous Materials transported from any property currently or formerly owned or
operated





--------------------------------------------------------------------------------





by any of the Borrower or any Restricted Subsidiary for off-site disposal have
been disposed of in a manner which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.


Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Restricted Subsidiaries is in material compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, all Broker-Dealer Licenses and Memberships and
Broker-Dealer Registrations of each Broker-Dealer Subsidiary have been obtained
and are in full force and effect.
Section 3.08    Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is required to register as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.
Section 3.09    Taxes.
(a)    Except for failures that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and its Restricted Subsidiaries (i) has timely filed or caused to be filed all
Tax returns and reports required to have been filed by it and (ii) has paid or
caused to be paid all Taxes levied or imposed on it or its properties, income or
assets (whether or not shown on a Tax return) including in its capacity as a
withholding agent, except any Taxes that are not overdue for a period of more
than 30 days or are being contested in good faith by appropriate proceedings;
provided that the Borrower or such Restricted Subsidiary, as the case may be,
has set aside on its books adequate reserves therefor in accordance with GAAP.
(b)    There is no current, pending or proposed Tax assessment, deficiency or
other claim against the Borrower or any Restricted Subsidiary except (i) those
being actively contested by the Borrower or such Restricted Subsidiary in good
faith and by appropriate proceedings diligently conducted that stay the
enforcement of the Tax in question and for which adequate reserves have been
provided in accordance with GAAP or (ii) those that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.







--------------------------------------------------------------------------------





Section 3.10    ERISA; Labor Matters.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than PBGC premiums due and not
delinquent under Section 4007 of ERISA), (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.





--------------------------------------------------------------------------------





(d)    Except as set forth on Schedule 3.10(d), (i) there are no collective
bargaining agreements or Multiemployer Plans covering the employees of the
Borrower or any of the Restricted Subsidiaries as of the Closing Date and (ii)
none of the Borrower or any Restricted Subsidiary has suffered any strikes,
walkouts, material work stoppages or other material labor difficulty within the
last five years and, to the knowledge of the Borrower, no such labor
difficulties are threatened. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the hours
worked by and payments made to employees of the Borrower or any Restricted
Subsidiary have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters.
(e)    The Borrower represents and warrants as of the Amendment No. 1 Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.


Section 3.11    Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time delivered, it being understood that any
such projected financial information may vary from actual results and such
variations could be material.
Section 3.12    Subsidiaries. As of the Closing Date, Schedule 8 to the
Perfection Certificate sets forth the name of, and the ownership interest of the
Borrower and each Subsidiary in, each Subsidiary.
Section 3.13    Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own, license or possess the right to use, all
Intellectual Property that is reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property of any Person, except to the extent such conflicts, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business as
currently





--------------------------------------------------------------------------------





conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which would not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the Intellectual Property is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 3.14    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, (a) the fair value of the assets of the Borrower
and its subsidiaries, on a consolidated basis, will exceed their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, (b)
the present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability, on a consolidated basis, of their
debts and other liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
on a consolidated basis, as such debts and liabilities become absolute and
matured, and (d) the Borrower and its subsidiaries, on a consolidated basis,
will not have unreasonably small capital with which to conduct the business in
which they are engaged or in which they are about to be engaged, as such
business is now conducted and is proposed to be conducted following the Closing
Date. For purposes of this Section 3.14, (i) the amount of any contingent
liability at any time shall be computed as the amount that, in the light of all
of the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability and (ii)
it is assumed that the Indebtedness and other obligations incurred on the
Closing Date under the Loan Documents will become due on their respective
maturities.


Section 3.15    Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Indebtedness that is, or is required pursuant to the
terms of this Agreement to be, subordinated in right of payment to the Loan
Document Obligations.




Section 3.16    Federal Reserve Regulations.
(a)    None of the Borrower or any other Restricted Subsidiary is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock. No part of the proceeds of the





--------------------------------------------------------------------------------





Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.
(b)    Each Broker-Dealer Subsidiary is a broker and dealer or an introducing
broker subject to the provisions of Regulation T of the Board of Governors. Each
Broker-Dealer Restricted Subsidiary that extends purpose credit to customers (as
those terms are defined in Regulation T of the Board of Governors) maintains
procedures and internal controls reasonably designed to ensure that such
Broker-Dealer Subsidiary does not extend or maintain purpose credit to or for
its customers other than in accordance with the provisions of Regulation T of
the Board of Governors, and associated persons of each Broker-Dealer Restricted
Subsidiary regularly supervise its activities and the activities of associated
persons and employees of such Broker-Dealer Subsidiary to ensure that such
Broker-Dealer Restricted Subsidiary does not extend or maintain purpose credit
to or for its customers other than in accordance with the provisions of
Regulation T of the Board of Governors, except for inadvertent failures to
comply with Regulation T of the Board of Governors in connection with
transactions which are not material either in number or amount.


Section 3.17    Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit as specified in Section 5.10. The use of proceeds of
Loans and Letters of Credit will comply with Section 6.15.


Section 3.18    Sanctions . None of the Borrower nor any of its Subsidiaries or
other controlled Affiliates or, to the knowledge of the Borrower, any director,
officer, agent or employee of the Borrower, any Restricted Subsidiary or other
controlled Affiliate is a person, government, country or entity (“Person”) with
whom transactions or dealings would be prohibited for U.S. persons to engage in
under any Sanctions, nor is the Borrower or any of its Subsidiaries or
controlled Affiliates located, organized, resident, doing business in, or
conducting transactions with the government of, or persons within, a country or
territory that is the subject of Sanctions, in each case, in violation of
applicable Sanctions nor is the Borrower or any of its Subsidiaries or
controlled Affiliates doing business in violation of applicable anti-corruption
laws.







--------------------------------------------------------------------------------





Section 3.19    PATRIOT Act. To the extent applicable, the Borrower and the
Subsidiaries are in material compliance with the PATRIOT Act.


Section 3.20    Perfection, Etc. Each Security Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing and (a) when financing statements and other filings in
appropriate form are filed in the offices of the Secretary of State of each Loan
Party’s jurisdiction of organization or formation and any applicable documents
are filed and recorded in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and (b) upon the taking of
possession or control by the Administrative Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Collateral Agreement), the Liens created by the Security Documents shall
constitute fully perfected first-priority (subject to Liens permitted by Section
6.02) Liens so far as possible under relevant law on, and security interests in
(to the extent intended to be created thereby and required to be perfected under
the Loan Documents), all right, title and interest of the grantors in such
Collateral.


Section 3.21    Certain Regulatory Matters.
(a)    Except as set forth on Schedule 3.21, to the extent required pursuant to
applicable Requirements of Law, each Broker-Dealer Subsidiary is a member in
good standing of FINRA and each Broker-Dealer Subsidiary is duly registered as a
broker-dealer and in good standing with the SEC and/or duly registered as an
introducing broker with the CFTC, and in each state where the conduct of a
material portion of its business requires such registration.
(b)    No Loan Party is an EEA Financial Institution.
(c)    No Investment Manager Subsidiary is prohibited by (i) any provision of
the Advisers Act or the rules and regulations thereunder or (ii) Section 9(a) or
9(b) of the Investment Company Act from





--------------------------------------------------------------------------------





acting as an investment adviser to a registered investment company. Neither the
Borrower nor any Subsidiary other than the Investment Manager Subsidiaries is
required to be registered, licensed or qualified as an investment adviser under
the laws requiring any such registration, licensing or qualification in any
state in which it conducts business, except where the failure to be so
registered, licensed or qualified would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. Neither the Borrower nor
any Subsidiary other than the Broker-Dealer Subsidiaries is required to be
registered, licensed or qualified as a broker-dealer under the securities laws
of any state where it conducts business or is subject to material liability or
disability by reason of the failure to be so registered, licensed or qualified
except where the failure to be so registered, licensed or qualified would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(d)    Each Virtus Fund referred to in clause (1) of the definition thereof is
duly registered with the SEC as an investment company under the Investment
Company Act and in compliance in all material respects with all applicable laws
requiring any such registration. Each Virtus Fund referred to in clause (1) of
the definition thereof is in compliance in all material respects with the
Investment Company Act. To the Borrower’s knowledge, each Virtus Fund is in
compliance with all other applicable laws and regulations except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


ARTICLE IV    
CONDITIONS


Section 4.01    Closing Date. The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder on the Closing Date
was subject to each of the following conditions:
(a)    The Administrative Agent (or its counsel) shall have received a
counterpart of this Agreement signed on behalf the Borrower.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Lenders and the Issuing Banks and dated the
Closing Date) of (i) Willkie Farr & Gallagher LLP, counsel for the Loan Parties,
substantially in the form of Exhibit G and (ii) the local counsels listed on
Schedule 4.01(b), in form and substance reasonably





--------------------------------------------------------------------------------





satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinions.
(c)    The Administrative Agent shall have received (i) a certificate of the
Borrower, substantially in the form of Exhibit H-1, and (ii) a certificate of
the Subsidiary Loan Parties, each dated the Closing Date and with appropriate
insertions, executed by any Responsible Officer of the Borrower or such
Subsidiary Loan Party, as applicable, and including or attaching the documents
referred to in paragraph (d) of this Section.
(d)    The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors of each Loan Party approving and authorizing the execution, delivery
and performance of Loan Documents to which it is a party, certified as of the
Closing Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment, and (iv) a
good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.
(e)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Lead Arrangers and the Borrower to be
due and payable on or prior to the Closing Date, including (i) fees payable for
the accounts of the Lenders and (ii) to the extent invoiced in reasonable detail
at least one Business Day prior to the Closing Date, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party.
(f)    The Administrative Agent shall have received (i) a completed Perfection
Certificate dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and (ii) copies of
lien searches with respect to the Loan Parties in the applicable jurisdictions
identified in the Perfection Certificate. The Collateral and Guarantee
Requirement (other than to the extent contemplated by Section 5.14) shall have
been satisfied. Notwithstanding the foregoing, to the extent that any security
interest in the intended Collateral is not perfected on the Closing Date after
the Borrower’s use of commercially reasonable efforts to do so, subject to the
next proviso, the perfection of such security interest(s)





--------------------------------------------------------------------------------





will not constitute a condition precedent on the Closing Date but such security
interest(s) will be required to be perfected after the Closing Date in
accordance with Sections 5.12 and 5.14; provided, however, that the foregoing
proviso shall not apply to any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of stock
certificates constituting certificated securities of any Person that, after
giving effect to the Transactions, would be a Material Subsidiary that is a
Domestic Subsidiary, including the Target; provided, further, that any such
stock certificates of subsidiaries of the Target will be required to be
delivered on the Closing Date only to the extent received from the Sellers, so
long as the Borrower shall have used all commercially reasonable efforts to
cause the Sellers to deliver them to the Borrower on the Closing Date.
(g)    (i) Subject to Section 13.12 of the Acquisition Agreement, except as set
forth in Section 3.08(a)(ii) of the Company Disclosure Schedule (as defined in
the Acquisition Agreement), from September 30, 2016 until December 16, 2016,
there shall not have been any event, occurrence, development or state of
circumstances or facts that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and (ii) from December 16, 2016,
until the Closing Date, no Material Adverse Effect shall have occurred. For
purposes of this Section 4.01(g) only, “Material Adverse Effect” shall have the
meaning assigned to such term in the Acquisition Agreement.
(h)    The Administrative Agent shall have received a certificate, dated the
Closing Date, executed by any Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(g), (k) and (l) are satisfied.
(i)    The Joint Lead Arrangers shall have received the financial statements
described in Section 3.04(a) and (b). The Joint Lead Arrangers shall have
received the Pro Forma Financial Statements.
(j)    The Acquired Business Representations shall be accurate in all material
respects (without duplication of any materiality qualifier set forth therein).
The Specified Representations shall be accurate in all material respects.
(k)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial funding of Loans on the Closing Date, shall be
consummated, in accordance with the Acquisition Agreement, in each case without
giving effect to any modifications, consents, amendments or waivers thereto that
are materially adverse to the Lenders or the Joint Lead





--------------------------------------------------------------------------------





Arrangers. The Borrower shall have provided to the Joint Lead Arrangers a copy
of all modifications, consents, amendments or waivers to the Acquisition
Agreement that are or would reasonably be expected to be materially adverse to
the interests of the Lenders or the Joint Lead Arrangers.
(l)    All pre-existing indebtedness for borrowed money of the Borrower, Target
and each of their respective Subsidiaries shall have been repaid or repurchased
in full, all commitments relating thereto shall have been terminated, and all
liens or security interests related thereto shall have been terminated or
released, other than (i) the Loans, (ii) indebtedness owing to any Loan Party,
(iii) preferred stock held by any Loan Party, (iv) the Series D Preferred Stock,
(v) indebtedness consisting of unsecured obligations to rollover employee
shareholders of Target and its Subsidiaries in an amount equal to 50% of the
after-tax gain that would have been attributable to the equity in Target held by
such employees had they sold such equity in the Acquisition, not to exceed, in
the aggregate, approximately $5.3 million plus interest at an annual interest
rate not to exceed 2.5%, (vi) approximately $2.9 million aggregate principal
amount of promissory notes owed to certain employees of Target and its
Subsidiaries, and (vii) other indebtedness set forth on Schedule 6.01. The
Administrative Agent shall have received customary payoff letters in respect of
the Prior Credit Agreements.
(m)    The Lenders shall have received a certificate from the chief financial
officer of the Borrower substantially in the form of Exhibit F certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.
(n)    The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information about
the Loan Parties required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act, to the extent as requested from the Borrower in
writing at least 10 days prior to the Closing Date.
(o)    The Administrative Agent and, if applicable, any Issuing Bank shall have
received a Borrowing Request in accordance with the requirements hereof.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.







--------------------------------------------------------------------------------





Section 4.02    Each Credit Event After the Closing Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing after the Closing Date,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit
after the Closing Date, is subject to receipt of the borrowing request therefor
in accordance herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment increasing the
amount thereof, renewal or extension of such Letter of Credit, as the case may
be (in each case, unless such date is the Closing Date); provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.
(b    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, no Default or Event of Default shall have occurred and be
continuing.
(c)    The Administrative Agent and, if applicable, any Issuing Bank shall have
received a Borrowing Request in accordance with the requirements hereof.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
Notwithstanding anything in this Section 4.02 and in Section 2.20 to the
contrary, to the extent that the proceeds of Additional Term Loans or Additional
Revolving Commitments are to be used to finance a Permitted Acquisition or
Investment permitted hereunder, the only conditions precedent to the funding of
such Additional Term Loans or the initial borrowings under such Additional
Revolving Commitments shall be (i) the conditions precedent set forth in the
related Additional Credit Extension Amendment, (ii) that (A) the Specified
Representations and (B) the representations made by or with respect to the
target of such Permitted Acquisition as are material to the interests of the
Lenders or the Joint Lead Arrangers, but only to the extent that the Borrower or
any of its Affiliates has the right not to consummate such Permitted
Acquisition, or to terminate the obligations of the Borrower or such Affiliate,





--------------------------------------------------------------------------------





under the definitive documentation with respect to such Permitted Acquisition as
a result of a failure of such representations in such documentation to be true
and correct, in each case, shall be true and correct, (iii) no Event of Default
under Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing or
would result therefrom and (iv) the Administrative Agent and, if applicable, any
Issuing Bank shall have received a Borrowing Request in accordance with the
requirements hereof.


ARTICLE V    
AFFIRMATIVE COVENANTS
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated (or
cash collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:


Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:
(a)    (i) on or before the date that is 90 days after the end of each such
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2017), an audited consolidated balance sheet and audited consolidated statements
of operations, comprehensive income, changes in stockholders’ equity and cash
flows of the Borrower and its Subsidiaries, in each case as of the end of and
for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (other than
any such qualification or exception as a result of, or relating to, an impending
maturity date of Commitments or Loans under this Agreement occurring within one
year of the date such opinion or report is issued or any potential inability to
satisfy the Financial Performance Covenant on any future date or for a future
period) or any qualification or exception as to the scope of such audit, to the
effect that such consolidated financial statements





--------------------------------------------------------------------------------





present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of the Borrower and
its subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, (ii) a management report setting forth (A) statement of income items of
the Borrower for such fiscal year, showing variance by dollar amount from
amounts for the previous fiscal year and (B) key operational information and
statistics for such fiscal year consistent with the Borrower’s historical public
disclosures included in its annual reports on Form 10-K and current reports on
Form 8-K with respect to annual earnings releases, (iii) a narrative report and
management’s discussion and analysis of the financial condition and results of
operations of the Borrower for such fiscal year, as compared to amounts for the
previous fiscal year and budgeted amounts and (iv) subject to any regulatory
restriction, regulatory policy or any other legal restrictions, a copy of each
FOCUS report filed with FINRA by each Broker-Dealer Subsidiary during the prior
fiscal year;
(b)    (i) on or before the date that is 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower (commencing with
the fiscal quarter ending June 30, 2017), an unaudited consolidated balance
sheet and unaudited consolidated statements of operations, comprehensive income,
changes in stockholders’ equity and cash flows of the Borrower and its
Subsidiaries) as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) a management report setting forth (A) statement of income items
of the Borrower for such fiscal quarter and for the then elapsed portion of the
fiscal year, showing variance by dollar amount from amounts for the comparable
periods in the previous fiscal year and (B) key operational information and
statistics for such fiscal quarter and for the then elapsed portion of the
fiscal year consistent with the Borrower’s historical public disclosures
included in its quarterly reports on Form 10-Q and current reports on Form 8-K
with respect to quarterly earnings releases, and (iii) a narrative report and
management’s discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts;





--------------------------------------------------------------------------------





(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements;
(d)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations (A) of
the Total Net Leverage Ratio and, with respect to any Test Period in which such
Financial Performance Covenant is applicable, demonstrating compliance with the
Financial Performance Covenant and (B) in the case of financial statements
referred to in clause (a) above, beginning with the financial statements for the
fiscal year of the Borrower ending December 31, 2018, of Excess Cash Flow for
the Excess Cash Flow Period ending with such fiscal year;
(e)    not later than 90 days after the commencement of each fiscal year of the
Borrower, (i) commencing with the fiscal year ending December 31, 2018, a
detailed consolidated budget and business plan for the Borrower and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget) and (ii) a
certificate of a Financial Officer setting forth a reasonably detailed
calculation of the Available Amount and of the Net Proceeds received during the
previous fiscal year by or on behalf of, the Borrower or any of its Restricted
Subsidiary in respect of any event described in clause (a) of the definition of
the term “Prepayment Event” and the portion of such Net Proceeds that has been
invested or are intended to be reinvested in accordance with the proviso in
Section 2.11(c);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower or any of its
Restricted Subsidiaries with the SEC or with any national securities exchange,
or distributed by the Borrower or any of its Restricted Subsidiaries to the
holders of its Equity Interests generally, as the case may be; and





--------------------------------------------------------------------------------





(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.
Documents required to be delivered pursuant to Section 5.01(a), (b), (c) or (f)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (x) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(b)) or on the website of the SEC (to the extent any such documents
are included in materials filed with the SEC) or (y) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, in either case of clause (x) or (y), (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public





--------------------------------------------------------------------------------





information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal or applicable
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark as “PUBLIC” any Borrower Materials other than the
audited and unaudited financial statements and related management’s discussion
and analysis delivered pursuant to Section 5.01(a) and (b) and the Compliance
Certificate.


Section 5.02    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:
(a)    the occurrence of any Default;
(b)    to the extent permissible by law, the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of a Financial Officer or another executive officer
of the Borrower or any Subsidiary, affecting the Borrower or any Subsidiary or
the receipt of a notice of an Environmental Liability that would reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;
(d)    any matter that has resulted in a Material Adverse Effect; and
(e)    any Material Acquisition.
Each notice delivered under any of clauses (a) through (e) shall be accompanied
by a written statement of a Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and, to the extent
applicable, any action taken or proposed to be taken with respect thereto.







--------------------------------------------------------------------------------





Section 5.03    Information Regarding Collateral.
(a)    The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization, (iii) in any Loan Party’s organizational
identification number or (iv) in the location of any Loan Party’s chief
executive office.
(b)    Not later than five days after delivery of financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate, substantially in the form of Exhibit C-2, executed by a Responsible
Officer of the Borrower (i) setting forth the information required pursuant to
Sections 1, 6, 8, 9, 10, 11 and 12 of the Perfection Certificate or confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section, and (ii) identifying any
Wholly Owned Subsidiary that has become, or ceased to be, a Material Subsidiary
during the most recently ended fiscal year.


Section 5.04    Existence; Conduct of Business. The Borrower (a) will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, and Intellectual
Property, in each case that are material to the conduct of its business and (b)
will, and will cause each Broker-Dealer Subsidiary to, maintain all (i)
Broker-Dealer Licenses and Memberships and Broker-Dealer Registrations and (ii)
all other rights and privileges necessary for and material to the normal conduct
of its business, except, in each case, to the extent (other than with respect to
the preservation of the existence of the Borrower) that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by Section
6.05.


Section 5.05    Payment of Taxes, Etc. The Borrower will, and will cause each
Restricted Subsidiary to (a) pay its obligations and liabilities, including (i)
in respect of Taxes (including in its capacity as a withholding agent) levied or
imposed upon it or its properties, income or assets, before the same shall
become delinquent or in default, except to the extent (x) any such Taxes are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been provided in





--------------------------------------------------------------------------------





accordance with GAAP or (y) the failure to make payment would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect and (ii) all lawful claims (other than Indebtedness) which, if unpaid,
would by law become a Lien upon its property other than Liens permitted by
Section 6.02.


Section 5.06    Maintenance of Properties. The Borrower will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in reasonably good working order and condition (subject
to casualty, condemnation and ordinary wear and tear), except where the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


Section 5.07    Insurance.
(a)    The Borrower will, and will cause each Restricted Subsidiary to,
maintain, with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment or the management of the Borrower) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Each
such policy of insurance shall (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a lender’s loss
payable clause or mortgagee endorsement that names the Administrative Agent, on
behalf of the Lenders as the lender’s loss payee or mortgagee thereunder, in
each case, except for any policy of insurance relating to (1) directors and
officers, fiduciary or other professional liability, (2) employment practices
liability, (3) workers compensation liability, (4) automobile and aviation
liability, (5) health, medical, dental and life insurance, and (6) (x) such
other insurance policies and programs as to which a secured lender is not
customarily granted an insurable interest therein as the Administrative Agent
may approve; (y) self-insurance programs; and (z) insurance policies of
Restricted Subsidiaries that are not Loan Parties and as to which no Loan Party
has rights thereunder or covering solely assets that do not constitute
Collateral.





--------------------------------------------------------------------------------





(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer (except to the extent that any insurance
company insuring such Mortgaged Property ceases to be financially sound and
reputable, in which case, the Borrower shall promptly replace such insurance
company with a financially sound and reputable insurance company), flood
insurance in a reasonable total amount as the Administrative Agent and the
Designated Lender may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent and the Designated Lender evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and the Designated
Lender, including evidence of annual renewals of such insurance.


Section 5.08    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Restricted Subsidiary to, maintain proper books of
record and account in which entries that are full, true and correct in all
material respects and are in conformity in all material respects with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or its Restricted
Subsidiary, as the case may be. The Borrower will, and will cause each
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties (provided that an agent or representative of the Borrower
shall have the right to accompany the representative designated by the
Administrative Agent or Lender at all times during such visits or inspections),
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 5.08 and, absent the existence of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one time during any calendar year, at the Borrower’s expense; provided, further,
that (a) when an Event of Default exists, the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice and (b) the Administrative
Agent and the Lenders





--------------------------------------------------------------------------------





shall give the Borrower the opportunity to participate in any discussions with
the independent public accountants of the Borrower.


Section 5.09    Compliance with Laws.
(a)    The Borrower (i) will, and will cause each Restricted Subsidiary to,
comply with its Organizational Documents, all Requirements of Law (including
Environmental Laws) and all orders, writs, injunctions and decrees with respect
to it, its property and operations, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and (ii) will, and will cause each Broker-Dealer
Subsidiary to comply, with the rules and regulations of the SEC, FINRA, the CFTC
and any other Governmental Authority applicable to it (including such rules and
regulations dealing with net capital requirements) and, to the extent applicable
to any Broker-Dealer Subsidiary (including its sales agents and registered
personnel), all similar, equivalent or comparable foreign statutes, rules,
regulations, and other regulatory requirements, in each case, applicable to it
(including such rules and regulations dealing with net capital requirements),
except where the failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(b)    The Borrower will, and will cause its Subsidiaries and controlled
Affiliates to, comply in all material respects with Sanctions, Anti-Corruption
Laws and Anti-Terrorism Laws.


Section 5.10    Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans made on the Closing Date, together with cash on hand
of the Borrower and the proceeds of the Common Stock Offering and the Series D
Preferred Stock Offering to finance the Transactions, with the remainder (if
any) for general corporate purposes. Revolving Loans will not be borrowed on the
Closing Date. The Borrower will use the proceeds of the Revolving Loans made
after the Closing Date for general corporate purposes, including ongoing working
capital requirements. Letters of Credit will be used only for general corporate
purposes. The Borrower will use the proceeds of the Amendment No. 1 Additional
Term Loans to fund a portion of the cash consideration for the Amendment No. 1
Acquisition.


Section 5.11    Additional Subsidiaries.
(a)    If (i) any additional Restricted Subsidiary is formed or acquired after
the Closing Date or (ii) if any Subsidiary ceases to be an Excluded Subsidiary,
the Borrower will, within 45 days (or such





--------------------------------------------------------------------------------





longer period as may be agreed to by the Administrative Agent in its sole
discretion) after such Restricted Subsidiary is formed or acquired or such
Subsidiary ceases to be an Excluded Subsidiary, notify the Administrative Agent
thereof, and will cause such Restricted Subsidiary (unless such Restricted
Subsidiary is an Excluded Subsidiary) to satisfy the Collateral and Guarantee
Requirement with respect to such Restricted Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Restricted Subsidiary owned by or on
behalf of any Loan Party within 45 days after such notice (or such longer period
as the Administrative Agent shall reasonably agree) and the Administrative Agent
shall have received a completed Perfection Certificate with respect to such
Restricted Subsidiary signed by a Responsible Officer of the Borrower, together
with all attachments contemplated thereby. Notwithstanding the foregoing, the
Borrower will have no later than 90 days (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion) to satisfy the Collateral
and Guarantee Requirement with respect to Amendment No. 1 Target and any of its
Subsidiaries if it ceases to be an Excluded Subsidiary and the Borrower intends
to dispose of limited partnership units in the Amendment No. 1 Target pursuant
to Section 6.05(n).
(b)    Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section, the Borrower shall not be
required to comply with the “Collateral and Guarantee Requirement” until a
reasonable time following the formation or acquisition of such Restricted
Subsidiary or the date such Restricted Subsidiary ceases to be an Excluded
Subsidiary, and in no event shall compliance be required until 90 days following
such formation, acquisition or identification or such longer time period as
agreed by the Administrative Agent in its sole discretion.


Section 5.12    Further Assurances.
(a)    The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law and that are not inconsistent with
the provisions of this Agreement and the Security Documents and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.
(b)    If, after the Closing Date, any material assets (including any owned (but
not leased) real property with a fair market value in excess of $3,000,000) are
acquired by the Borrower or any other





--------------------------------------------------------------------------------





Loan Party or are held by any Subsidiary on or after the time it becomes a Loan
Party pursuant to Section 5.11 (other than (i) assets constituting Collateral
under a Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof, (ii) assets constituting Excluded
Assets and (iii) assets as to which no action is required to be taken by the
Loan Parties pursuant to the last paragraph of the definition of “Collateral and
Guarantee Requirement”), the Borrower will notify the Administrative Agent
thereof concurrently with delivery of the financial statements referred to in
clauses (a) and (b) of Section 5.01 for the fiscal quarter in which such assets
are acquired, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
and as required pursuant to the “Collateral and Guarantee Requirement,” at the
expense of the Loan Parties and subject to the last paragraph of the definition
of the term “Collateral and Guarantee Requirement.” In the event any real
property is mortgaged pursuant to this Section 5.12(b), the Borrower or such
other Loan Party, as applicable, shall not be required to comply with the
“Collateral and Guarantee Requirement” and paragraph (a) of this Section until a
reasonable time following the acquisition of such real property, and in no event
shall compliance be required until 90 days following such acquisition or such
longer time period as agreed to by the Administrative Agent in its reasonable
discretion. Notwithstanding the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any real property acquired by the Borrower
or any other Loan Party after the Closing Date until (I) the date that occurs
thirty (30) days after the Administrative Agent has made available to the
Lenders and the Issuing Banks (which may be made available electronically on the
Platform) the following documents in respect of such real property: (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a Special Flood Hazard Area, (1) a notification to the
Borrower of that fact and (if applicable) notification to the Borrower that
flood insurance coverage is not available and (2) evidence of the receipt by the
Borrower of such notice; and (C) if such notice is required to be provided to
the Borrower and flood insurance is available in the community in which such
real property is located, evidence of required flood insurance and (II) the
Administrative Agent shall have received written confirmation from the
Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Designated Lender (such written
confirmation not to be unreasonably withheld or delayed).  Notwithstanding the
foregoing, if the Designated Lender has not informed the Administrative Agent
and the Borrower of any outstanding flood diligence requirements by the date
that is thirty (30) days after the date on which the Administrative Agent made
available to the Lenders and the Issuing Banks the documents described in the
foregoing clause (I) with respect to any such real property, the Designated
Lender will be deemed to have completed





--------------------------------------------------------------------------------





its flood insurance due diligence and flood insurance compliance and to have
consented to the recording of such Mortgage.


Section 5.13    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary (other than any Restricted
Subsidiary that was previously an Unrestricted Subsidiary) of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro Forma Basis, no Event of Default shall have occurred and be continuing, (ii)
the Borrower shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant recomputed as of the last day of the Test Period and (iii)
no Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
other Indebtedness of the Borrower. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.


Section 5.14    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 5.14 or such later date as the Administrative Agent agrees to in
writing in its sole discretion, the Borrower and each other Loan Party shall
deliver the documents or take the actions specified on Schedule 5.14, in each
case except to the extent otherwise agreed by the Administrative Agent pursuant
to its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.”
Section 5.15    Margin Stock. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, for the immediate, incidental or ultimate purpose of buying or
carrying Margin Stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such Margin Stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.









--------------------------------------------------------------------------------





Section 5.16    Maintenance of Rating of Facilities. The Loan Parties shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any particular rating) from S&P and a public corporate family rating
(but not any particular rating) from Moody’s, in each case in respect of the
Borrower and (ii) a public rating (but not any particular rating) in respect of
the Loans from each of S&P and Moody’s.


Section 5.17    Lender Conference Calls. The Borrower will hold and participate
in a conference call with the Administrative Agent and Lenders once per fiscal
quarter, within a reasonable time after financial statements are delivered
pursuant to Section 5.01(a) or (b), on such date and time as may be agreed to by
the Borrower and Administrative Agent.


ARTICLE VI    
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated (or cash
collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:


Section 6.01    Indebtedness; Certain Equity Securities.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    (A) Indebtedness of the Borrower and any of the Restricted Subsidiaries
under the Loan Documents (including any Indebtedness incurred pursuant to
Section 2.20, 2.21, 2.22 or 2.23), (B) Incremental Equivalent Debt and (C)
Specified Refinancing Debt;
(ii)    Indebtedness outstanding on the Closing Date and listed on Schedule 6.01
and any Permitted Refinancing thereof;





--------------------------------------------------------------------------------





(iii)    Guarantees by the Borrower and the Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that such Guarantee is otherwise permitted by Section 6.04;
provided, further, that (A) except in the case of Guarantees by Foreign
Subsidiaries of Indebtedness of other Foreign Subsidiaries, no Guarantee by any
Restricted Subsidiary that is not a Loan Party of any Indebtedness shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and (B) if
the Indebtedness being Guaranteed is subordinated in right of payment to the
Loan Document Obligations, such Guarantee shall be subordinated in right of
payment to the Guarantee of the Loan Document Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
(iv)    Indebtedness of the Borrower owing to any Restricted Subsidiary or of
any Restricted Subsidiary owing to any other Restricted Subsidiary or the
Borrower to the extent permitted by Section 6.04; provided that (x) all such
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party shall be subject to a global intercompany note and subordinated in
right of payment to the Loan Document Obligations on terms at least as favorable
to the Lenders as those set forth in the form of the global intercompany note
attached as Exhibit I and (y) the aggregate principal amount of all Indebtedness
of any Loan Party owing to any Restricted Subsidiary that is not a Loan Party
that is outstanding in reliance on this clause (iv) shall not exceed the greater
of (x) $15,000,000 and (y) 10.0% of LTM EBITDA;
(v)    (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiary financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided, further, that, after giving
effect thereto, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not the greater of (x)
$7,500,000 and (y) 5.00% of LTM EBITDA;
(vi)    Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;





--------------------------------------------------------------------------------





(vii)    (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into the Borrower or a Restricted Subsidiary) after the
Closing Date as a result of a Permitted Acquisition, or Indebtedness of any
Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Borrower or such Restricted
Subsidiary in a Permitted Acquisition, and any Permitted Refinancing thereof;
provided that (1) no Event of Default shall have occurred or be continuing or
would result from the incurrence or existence of such additional Indebtedness or
from the application of proceeds thereof, (2) at the time of any such incurrence
of Indebtedness and after giving Pro Forma Effect thereto and to the use of
proceeds thereof, the Total Net Leverage Ratio as of the last day of the Test
Period shall be less than or equal to 2.00 to 1.00, and (3) in the case of
Indebtedness incurred in contemplation of such Permitted Acquisition, (I) such
Indebtedness shall satisfy the requirements of subclauses (1), (2), (3) and (4)
of clause (viii) below, except that a customary bridge facility shall not be
required to satisfy subclause (3) so long as the long-term Indebtedness into
which such customary bridge facility is to be converted satisfies such subclause
(3) and (II) the aggregate amount of Indebtedness incurred under this clause
(vii) by Subsidiaries that are not Loan Parties shall not exceed (together with
the aggregate amount of Indebtedness incurred by Subsidiaries that are not Loan
Parties outstanding at any time in reliance on clause (viii) below) the
Non-Guarantor Debt Cap and (B) any Permitted Refinancing of any Indebtedness set
forth in the immediately preceding subclause (A);
(viii)    other Indebtedness of the Borrower or any Restricted Subsidiary;
provided that (1) no Event of Default shall have occurred or be continuing or
would result from the incurrence or existence of such additional Indebtedness or
from the application of proceeds thereof, (2) at the time of any such incurrence
of Indebtedness and after giving Pro Forma Effect thereto and to the use of
proceeds thereof, the Total Net Leverage Ratio shall be less than or equal to
2.00 to 1.00 as of the last day of the Test Period, (3) such Indebtedness does
not mature prior to the date that is 91 days after the Latest Maturity Date and
the Weighted Average Life to Maturity of any such Indebtedness shall be at least
91 days longer than the period from issuance thereof to the Latest Maturity
Date, (4) such Indebtedness has covenants and events of default that are no more
restrictive (taken as a whole) on the Borrower and its Subsidiaries than those
contained in the Loan Documents, and (5) the aggregate amount of all such
Indebtedness incurred by Subsidiaries of the Borrower that are not Loan Parties
shall not exceed (together with the





--------------------------------------------------------------------------------





aggregate amount of Indebtedness incurred by Subsidiaries of the Borrower that
are not Loan Parties outstanding at any time in reliance on Section
6.01(a)(vii)) the Non-Guarantor Debt Cap;
(ix)    Indebtedness representing deferred compensation owed to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
(x)    Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower; provided that no payment shall be made
thereunder unless such payment is permitted under Section 6.07 and is not
otherwise prohibited by Article VI of this Agreement;
(xi)    Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;
(xii)    Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted under this Agreement;
(xiii)    Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case,
incurred in the ordinary course of business;
(xiv)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;
(xv)    Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;
(xvi)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or





--------------------------------------------------------------------------------





similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;
(xvii)    Indebtedness in an aggregate amount at any time outstanding up to the
greater of (x) $15,000,000 and (y) 10% of LTM EBITDA; and
(xviii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xvii) above.
(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any Disqualified Equity Interests, except Disqualified Equity Interests
issued to and held by any Loan Party or any Wholly Owned Restricted Subsidiary.


Section 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    Liens existing on the Closing Date and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;
(iv)    Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and (C)
with respect to Capital Lease Obligations, such Liens do not at any time extend
to or cover any assets (except for accessions to or proceeds of such assets)
other than the assets





--------------------------------------------------------------------------------





subject to such Capital Lease Obligations; provided, further, that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;
(v)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;
(vi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(vii)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;
(viii)    Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
6.04 to be applied against the purchase price for such Investment or otherwise
in connection with any escrow arrangements with respect to any such Investment
or any Disposition permitted under Section 6.05 (including any letter of intent
or purchase agreement with respect to such Investment or Disposition), or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(ix)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary permitted under
Section 6.01;
(x)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party and Liens granted by a Loan Party in favor of any other
Loan Party;
(xi)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that (A)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (B) such Lien does not extend to or





--------------------------------------------------------------------------------





cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(vii);
(xii)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;
(xiii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;
(xiv)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;
(xv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xvi)    Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;
(xvii)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;
(xviii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;





--------------------------------------------------------------------------------





(xix)    Liens on cash, Permitted Investments and securities (and proceeds
thereof) of any Broker-Dealer Subsidiary that is subject to securities trades
incurred in the ordinary course of business;
(xx)    Liens on assets of any Broker-Dealer Subsidiary securing broker-dealer
financing incurred in the ordinary course of business;
(xxi)    other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the aggregate face amount of obligations
secured by Liens existing in reliance on this clause (xxi) shall not exceed an
aggregate amount equal to the greater of $15,000,000 and 10.0% of LTM EBITDA;
and
(xxii)    Liens on Collateral to secure Incremental Equivalent Debt and
Specified Refinancing Debt; provided that (1) if such Liens rank pari passu in
right of payment and security with the existing Facilities, such Liens shall be
subject to a First Lien Intercreditor Agreement and (2) if such Liens rank
junior in right of payment and security with the existing Facilities, such Liens
shall be subject to a Junior Lien Intercreditor Agreement.


Section 6.03    Fundamental Changes.
(a)    The Borrower will not, and will not permit any other Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that:
(i)    (A) any other Restricted Subsidiary may merge with the Borrower; provided
that the Borrower shall be the continuing or surviving Person, or (B) any
Restricted Subsidiary may merge with any one or more Restricted Subsidiaries;
provided that when any Subsidiary Loan Party is merging with another Restricted
Subsidiary, the continuing or surviving Person shall be a Subsidiary Loan Party;
(ii)    (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;





--------------------------------------------------------------------------------





(iii)    any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party, (B)
to the extent constituting an Investment in a Restricted Subsidiary that is not
a Loan Party, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (C) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for not materially less than fair value (as
determined by the Borrower in good faith) and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with Section
6.04;
(iv)    the Borrower may merge or consolidate with any other Person; provided
that (A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto and thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided, further, that (y) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (z) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided, further, that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;





--------------------------------------------------------------------------------





(v)    any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to Section
6.04; provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Sections 5.11 and 5.12 and if the other party
to such transaction is not a Loan Party, no Default exists after giving effect
to such transaction;
(vi)    the Borrower and its Restricted Subsidiaries may consummate the
Acquisition; and
(vii)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; provided that if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to the transaction.
(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date
and businesses reasonably related or ancillary thereto.


Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:
(a)    Permitted Investments;
(b)    loans or advances to officers, directors and employees of the Borrower
and its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes of the Borrower and the Restricted Subsidiaries, (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower, and
(iii) for purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under this clause
(b)(iii) shall not to exceed $3,500,000;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding any new Restricted Subsidiary that becomes a Loan Party
pursuant to such Investment), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is also not a Loan Party,
(iii) by the Borrower or any Loan Party (A) in any





--------------------------------------------------------------------------------





Restricted Subsidiary; provided that the aggregate amount of such Investments
made by Loan Parties after the Closing Date in Restricted Subsidiaries that are
not Loan Parties in reliance on this clause (iii)(A) shall not exceed the
Non-Loan Party Investment Amount, (B) in any Restricted Subsidiary that is not a
Loan Party, constituting an exchange of Equity Interests of such Restricted
Subsidiary for Indebtedness of such Restricted Subsidiary or (C) constituting
Guarantees of Indebtedness or other monetary obligations of Restricted
Subsidiaries that are not Loan Parties owing to any Loan Party, (iv) by the
Borrower or any Restricted Subsidiary in Restricted Subsidiaries that are not
Loan Parties so long as such Investment is part of a series of simultaneous
Investments that result in the proceeds of the initial Investment being invested
in one or more Loan Parties and (v) by the Borrower or any Restricted Subsidiary
in any Restricted Subsidiary that is not a Loan Party, consisting of the
contribution of Equity Interests of any other Restricted Subsidiary that is not
a Loan Party so long as the Equity Interests of the transferee Restricted
Subsidiary is pledged to secure the Secured Obligations;
(d)    Seed Capital Investments;
(e)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(e) or
as otherwise permitted by this Section 6.04;
(f)    Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;
(g)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
(h)    Permitted Acquisitions; provided that the aggregate amount of
consideration paid or provided by the Borrower or any other Loan Party after the
Closing Date in reliance on this Section 6.04(h) for Permitted Acquisitions
(including the aggregate principal amount of all Indebtedness assumed in
connection with Permitted Acquisitions) for any Restricted Subsidiary that shall
not be or, after giving effect to such Permitted Acquisition, shall not become a
Loan Party, shall not exceed the Non-Loan Party Investment Amount;





--------------------------------------------------------------------------------





(i)    the Borrower and its Restricted Subsidiaries may consummate the
Acquisition;
(j)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
(l)    Investments for (i) utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (ii) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;
(m)    other Investments; provided that (i) so long as immediately after giving
effect to any such Investment no Event of Default has occurred and is
continuing, and (ii) the aggregate outstanding amount of all Investments made in
reliance on this clause (m) shall not exceed (A) the greater of (x) $7,500,000
and (y) 5.0% of LTM EBITDA plus (B) the Available Amount;
(n)    other Investments; provided that (i) no Event of Default shall have
occurred and be continuing or shall result therefrom and (ii) on a Pro Forma
Basis, the Total Net Leverage Ratio shall not exceed 2.00:1.00;
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
Section and Section 6.03 after the Closing Date or that otherwise becomes a
Subsidiary to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(q)    receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;





--------------------------------------------------------------------------------





(r)    Investments in any Restricted Subsidiary that is a Broker-Dealer
Subsidiary to the extent necessary in order for such Restricted Subsidiary to be
in compliance with its net capital requirements under any Requirements of Laws;
(s)    the Amendment No. 1 Acquisition; and
(t)    acquisitions of additional limited partnership units in the Amendment No.
1 Target so long as the Amendment No. 1 Target is a Restricted Subsidiary and no
Event of Default shall have occurred and be continuing at the time of any such
acquisition.


Section 6.05    Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or a Restricted Subsidiary
in compliance with Section 6.04(c)) (each, a “Disposition”), except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
(b)    Dispositions of inventory and other assets in the ordinary course of
business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then (i)
the transferee must be a Loan Party, (ii) to the extent constituting an
Investment in a Restricted Subsidiary that is not a Loan Party, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (iii) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for not materially less than fair value (as determined by the
Borrower in good faith) and any promissory note or other non-cash





--------------------------------------------------------------------------------





consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;
(e)    Dispositions permitted by Section 6.03 (other than Section 6.03(a)(vii)),
Investments permitted by Section 6.04 (other than Section 6.04(g)), Restricted
Payments permitted by Section 6.07 and Liens permitted by Section 6.02;
(f)    Dispositions of Investments in joint ventures that are not Subsidiaries
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(g)    Dispositions of Permitted Investments;
(h)    Dispositions or forgiveness of accounts receivable in the ordinary course
of business in connection with the collection or compromise thereof;
(i)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;
(j)    transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;
(k)    Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would result from, such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default existed or would have resulted from such
Disposition), (ii) any Disposition of any property pursuant to this clause (k)
shall be for no less than the fair market value of such property at the time of
such Disposition (as determined by the Borrower in good faith) and (iii) with
respect to the any Disposition pursuant to this clause (k) for a purchase price
in excess of $3,000,000, the Borrower or a Restricted Subsidiary shall receive
not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that for the purposes of this clause (ii), (A)
any liabilities (as shown on the most recent balance sheet of the Borrower
provided hereunder or in the footnotes thereto) of the Borrower or





--------------------------------------------------------------------------------





such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to Loan Document Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be deemed to be cash, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash, (C) consideration received from such
transferee consisting of cancellation or forgiveness of Indebtedness (other than
Junior Indebtedness) owing by the Borrower or such Restricted Subsidiary to the
buyer shall be deemed to be cash, and (D) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (k) that is
at that time outstanding, not in excess of $3,000,000 at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash;
(l)    any Disposition of non-core assets acquired as a result of the Permitted
Acquisition of Equity Interests of an entity that becomes a Restricted
Subsidiary; provided that (i) within 90 days of the date of such Permitted
Acquisition, such assets are designated in writing to the Administrative Agent
as being held for sale and not for the continued operation of the Borrower or
any of its Restricted Subsidiaries or any of their respective businesses, (ii)
no Event of Default exists on the date on which the definitive agreement
governing the relevant Disposition is executed, and (iii) any Disposition of
assets pursuant to this clause (l) shall be for no less than the fair market
value of such assets at the time of such Disposition (as determined by the
Borrower in good faith);
(m)    any Disposition or series of related Dispositions involving assets having
an aggregate fair market value per Disposition or series of Dispositions of less
than $3,000,000; and
(n)    the Disposition, from time to time, of limited partnership units in the
Amendment No. 1 Target acquired after the closing of the Amendment No. 1
Acquisition, to the officers and employees thereof in exchange for cash at fair
market value (or notes of officers and employees), or in lieu of other
compensation that would otherwise be paid to such officers and employees.





--------------------------------------------------------------------------------







Section 6.06    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after the Borrower or such Restricted Subsidiary, as
applicable, acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01 and any
Lien made the subject of such Capital Lease Obligation is permitted by Section
6.02.


Section 6.07    Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and to its other Restricted Subsidiaries, provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;
(c)    redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions to it or issuances of its new Equity Interests;
provided that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;





--------------------------------------------------------------------------------





(d)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price or withholding taxes
payable in connection with the exercise of such options or warrants;
(e)    other Restricted Payments; provided that on a Pro Forma Basis the Total
Net Leverage Ratio shall not exceed 2.00:1.00;
(f)    other Restricted Payments, together with the aggregate amount of
Restricted Debt Payments made pursuant to Section 6.08(e), in an aggregate
amount not to exceed the greater of (x) $5,000,000 and (y) 3.00% of LTM EBITDA;
(g)    other Restricted Payments up to the Available Amount;
(h)    payment by the Borrower of regular quarterly dividends in respect of the
Common Stock of $0.45 per share (to be appropriately adjusted for any stock
splits, reverse stock splits or recapitalizations after the Closing Date);
(i)    dividends on the 1,150,000 shares of Series D Preferred Stock issued
pursuant to the Series D Preferred Stock Offering at the annual rate of 7.25% of
the liquidation preference thereof; and
(j)    purchases of Equity Interests in any Restricted Subsidiary if such
purchase is permitted by Section 6.04;
provided that in the case of clauses (e), (f), (g), (h) and (i) above, no Event
of Default shall have occurred and be continuing or would result therefrom.


Section 6.08    Certain Payments of Indebtedness. The Borrower will not, and
will not permit any other Restricted Subsidiary to, pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Junior
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Indebtedness (any such payment or distribution, a “Restricted Debt
Payment”), except:





--------------------------------------------------------------------------------





(a)    payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Junior Indebtedness prohibited by the subordination provisions
thereof;
(b)    Permitted Refinancings of Indebtedness to the extent permitted by Section
6.01(ii), (v) and (vii);
(c)    the conversion of any Junior Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
(d)    other Restricted Debt Payments; provided that on a Pro Forma Basis, the
Total Net Leverage Ratio shall not exceed 2.00: 1.00;
(e)    other Restricted Debt Payments, together with the aggregate amount of
Restricted Payments made pursuant to Section 6.07(f), in an aggregate amount not
to exceed the greater of (x) $5,000,000 and (y) 3.00% of LTM EBITDA; and
(f)    other Restricted Debt Payments up to the Available Amount;
provided that in the case of clauses (d), (e) and (f), no Event of Default shall
have occurred and be continuing or would result therefrom.


Section 6.09    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions with the Borrower or any Restricted
Subsidiary, (ii) on terms, taken as a whole, not materially less favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by such Person
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate (as determined in good faith by the Borrower), (iii) the payment of
customary fees and reimbursement or payment of reasonable out-of-pocket expenses
to, and indemnities provided on behalf of, directors, officers and employees of
the Borrower and the Restricted Subsidiaries in the ordinary course of business,
(iv) transactions pursuant to permitted agreements in existence or contemplated
on the Closing Date and set forth on Schedule 6.09 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (v) Restricted Payments permitted under Section 6.07, (vi) Investments
permitted under Sections 6.04(b), (d), (o) and (r), (vii) issuances of Qualified
Equity Interests of the Borrower, (viii) employment and severance arrangements
between the Borrower





--------------------------------------------------------------------------------





and the Restricted Subsidiaries and their respective officers and employees in
the ordinary course of business or in connection with the Transactions and (ix)
the entry into or performance of customary tax sharing agreements between the
Borrower and the Restricted Subsidiaries and the filing of Tax returns on a
consolidated basis. For purposes of this Section 6.09, no Virtus Fund is or
shall be deemed to be an Affiliate of the Borrower or any of its Restricted
Subsidiaries.


Section 6.10    Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the Closing Date and (to
the extent not otherwise permitted by this Section 6.10) are listed on Schedule
6.10 and (y) any renewal or extension of a restriction permitted by clause
(i)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not materially expand the scope of such restrictions, (ii)(x) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restrictions were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not materially expand the scope of such restrictions, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01 and are binding only on such Restricted Subsidiary,
(iv) are customary restrictions that arise in connection with any Disposition
permitted by Section 6.05 applicable pending such Disposition solely to the
assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Indebtedness), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto, (ix) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(a)(v) to the extent that such restrictions apply only
to the property or





--------------------------------------------------------------------------------





assets securing such Indebtedness, (x) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary, (xi) are customary provisions restricting
assignment of any license, lease or other agreement, (xii) are restrictions on
cash (or Permitted Investments) or deposits imposed by customers under contracts
entered into in the ordinary course of business (or otherwise constituting
Permitted Encumbrances on such cash or Permitted Investments or deposits),
(xiii) are customary net worth provisions contained in real property leases or
subleases or licenses of Intellectual Property entered into by the Borrower or
any Restricted Subsidiary, so long as the Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Borrower and its subsidiaries to meet their ongoing obligation or
(xiv) arise under any documentation evidencing or governing the terms of any
Indebtedness incurred under Section 6.01(a)(vii); provided that in each case any
such restrictions are no more restrictive than those set forth in the Loan
Documents and do not restrict the creation of Liens securing the Secured
Obligations.


Section 6.11    Amendment of Junior Indebtedness. The Borrower will not, and
will not permit any Restricted Subsidiary to, amend, modify, waive, terminate or
release the documentation governing any Junior Indebtedness, in each case if the
effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders.


Section 6.12    Financial Performance Covenant. The Borrower agrees, for the
benefit of the Revolving Lenders, that it will not permit the Total Net Leverage
Ratio to exceed 2.50 to 1.00 as of the last day of any fiscal quarter, if on
such day the aggregate principal amount of outstanding Revolving Loans plus the
aggregate amount of Letters of Credit (other than (i) Letters of Credit that
have been Cash Collateralized in accordance with this Agreement and (ii) undrawn
Letters of Credit in an aggregate amount not to exceed $10,000,000) exceeds 30%
of the aggregate Revolving Commitments as of such day.


Section 6.13    Changes in Fiscal Periods. The Borrower will not make any change
in fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.





--------------------------------------------------------------------------------





Section 6.14    Organizational Documents. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, amend any of its Organization
Documents in any manner that is materially adverse to the Lenders.
Section 6.15    Use of Proceeds. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, use the proceeds from the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person:
(a)    to fund any activities of or business with any Person that, at the time
of such funding, is the subject of Sanctions, or is in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions,
or (ii) in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender, Agent
or otherwise) of Sanctions;
(b)    for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in violation of Anti-Corruption Laws; or
(c)    that would be in violation of Anti-Terrorism Laws.


ARTICLE VII    
EVENTS OF DEFAULT


Section 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;





--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower or any of its Restricted Subsidiaries shall fail to observe
or perform (i) any covenant, condition or agreement contained in Section
5.02(a), 5.04 (with respect to the existence of the Borrower), 5.10 or
Article VI;
(e)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower; provided that the Borrower’s failure to
comply with Section 6.12 shall not constitute an Event of Default with respect
to any Term Loans or Term Loan Commitments unless and until the Required
Revolving Lenders shall have terminated their Revolving Commitments or declared
all amounts outstanding under the Revolving Facility to be due and payable
pursuant to this Section 7.01;
(f)    the Borrower or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events (other than defaults or events of default) occurring under any
Swap Agreement that constitutes Material





--------------------------------------------------------------------------------





Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any other Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a material part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;
(j)    the Borrower or any Restricted Subsidiary shall become insolvent or
unable to pay its debts or fail generally to pay its debts as and when they
become due;
(k)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $10,000,000 (to the extent not covered by (i)
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage or (ii) another reasonably creditworthy third-party
indemnitor) shall be rendered against the Borrower and any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of the Borrower or any of its Restricted Subsidiaries to enforce any such
judgment;
(l)    (i) an ERISA Event occurs that has resulted in liability of any Loan
Party in an aggregate amount that would reasonably be expected to result in a
Material Adverse Effect, or (ii)





--------------------------------------------------------------------------------





any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan that has resulted in liability of any Loan Party in an aggregate amount
that would reasonably be expected to result in a Material Adverse Effect;
(m)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;
(n)    any provision of any Loan Document or any Guarantee of the Loan Document
Obligations shall for any reason be asserted by any Loan Party not to be a
legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;
(o)    any Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);
(p)    (i) the subordination provisions of any agreement or instrument governing
any Junior Indebtedness or (ii) any Junior Lien Intercreditor Agreement shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect, or any Loan Party shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or (x) the Loan Document Obligations for any reason shall not have
the priority contemplated by such subordination provisions or (y) the Liens
securing the Loan Document Obligations for any reason shall not have the
priority contemplated by any Junior Lien Intercreditor Agreement;
(q)    a Change in Control shall occur; or
(r)    any Broker-Dealer Licenses and Memberships or Broker-Dealer Registrations
of any Broker-Dealer Subsidiary from any Governmental Authority shall be
terminated, which termination, individually or in the aggregate, has had a
Material Adverse Effect;





--------------------------------------------------------------------------------





then, and (A) in every such event (other than an event with respect to the
Borrower described in paragraph (h) or (i) of this Section, and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders (or, with respect to an Event of
Default arising out of a breach of Section 6.12, at the request of the Required
Revolving Lenders) shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (iii) require the
Borrower to, and the Borrower shall thereupon, deposit in a non-interest-bearing
account with the Administrative Agent, as cash collateral, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent, the Issuing Banks and the Revolving Lenders, and grants to
the Administrative Agent and the Revolving Lenders a security interest in, all
such cash as security for the LC Exposures; and (B) in case of any event with
respect to the Borrower described in paragraph (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


ARTICLE VIII    
ADMINISTRATIVE AGENT


Section 8.01    Appointment and Authorization of Agents. Each Lender hereby
irrevocably appoints MSSF to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and the Borrower shall not have rights
as a third-party beneficiary of any of such provisions (other than Section 8.07
solely to the extent such provision expressly requires the consent of the
Borrower). It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to





--------------------------------------------------------------------------------





the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Requirement of Law. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
independent contracting parties.
Each Issuing Bank shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (a) provided to
the Administrative Agent in this Article with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article and the definition of the term “Agent Parties” included such Issuing
Bank with respect to such acts or omission, and (b) as additionally provided
herein with respect to each Issuing Bank.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Person to whom any Secured Cash Management Obligations are owed or counterparty
to any Swap Agreement the obligations under which constitute Secured Swap
Obligations), on behalf of itself and its Affiliates who are owed Secured Cash
Management Obligations and Secured Swap Obligations, hereby irrevocably appoints
and authorizes the Administrative Agent to act as the “collateral agent” for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article VIII
(including Section 8.06, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, each of the Lenders (including in its capacities as a
potential Person to whom any Secured Cash Management Obligations are owed or
counterparty to any Swap Agreement the obligations under which constitute
Secured Swap Obligations), on behalf of itself and its Affiliates who are owed
Secured Cash Management Obligations and Secured Swap Obligations, hereby
expressly authorize the Administrative Agent to execute any and all documents
(including, subject to Section 9.15, releases) with respect to the Collateral
(including the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement and any other intercreditor agreement or





--------------------------------------------------------------------------------





other intercreditor arrangements necessary to effectuate the incurrence of
secured Indebtedness expressly permitted hereunder) and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by the Administrative Agent shall bind the Secured
Parties.


Section 8.02    Rights as a Lender. The Administrative Agent shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent hereunder, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.


Section 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.





--------------------------------------------------------------------------------





(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless and until the Administrative
Agent shall have received written notice from a Lender, an Issuing Bank or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”
(c)    No Agent Party shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, the existence of any Collateral or the
validity, perfection (or continued perfection) or priority of any Lien or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than (in the case of the Administrative Agent) to confirm receipt of items
expressly required to be delivered to it.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any Borrowing that by its terms shall be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to any such Borrowing. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other advisors selected by





--------------------------------------------------------------------------------





it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.
Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub‑agents.
Section 8.06    Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand each Indemnitee
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligations of any Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
Lender’s ratable share at such time) and hold harmless each Indemnitee against
any and all Indemnified Liabilities incurred by it; provided that (a) no Lender
shall be liable for payment to any Indemnitee of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment of a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct (and no action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section) and (b) to the
extent any Issuing Bank is entitled to indemnification under this Section solely
in its capacity and role as an Issuing Bank, only the Revolving Lenders shall be
required to indemnify such Issuing Bank in accordance with this Section
(determined as of the time that the applicable payment is sought based on each
Revolving Lender’s Revolving Exposure thereof at such time). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise)





--------------------------------------------------------------------------------





of, or legal advice in respect of rights and responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such costs or expenses by or on behalf of the Borrower.
Section 8.07    Resignation of Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 30 days’ notice to the Lenders, the
Issuing Banks and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall appoint from among the Lenders a successor agent
(which may be an Affiliate of a Lender), with the consent of the Borrower at all
times other than during the existence of an Event of Default under
Section 7.01(a), (b), (h) or (i) (which consent shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment prior to the effective
date of the resignation of the Administrative Agent, then the Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, where (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent may (but shall not be obligated to) continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent or continuing to hold any collateral security
per above.
Any resignation of the Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank. If the Administrative Agent resigns
as an Issuing Bank, it shall retain all the





--------------------------------------------------------------------------------





rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as an Issuing Bank and all Obligations under Letters of Credit with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations in LC Disbursements pursuant to Section 2.05(f). Upon the
appointment by the Borrower of a successor Issuing Bank (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
Administrative Agent to effectively assume the obligations of the Administrative
Agent with respect to such Letters of Credit.


Section 8.08    Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent Party or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon any
Agent Party or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.


Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, all Obligations under Letters
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and





--------------------------------------------------------------------------------





advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due to the Lenders,
the Issuing Banks and the Administrative Agent under Sections 2.12 and 9.03)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.
Section 8.10    Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.17, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payments in respect
thereof within 15 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), whether or not
such Taxes were correctly or legally imposed or asserted. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section. The
agreements in this Section shall survive the resignation and/or replacement of
the Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the





--------------------------------------------------------------------------------





Commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, for purposes of this Section, the term
“Lender” shall include any Issuing Bank.
Section 8.11    Binding Effect. Each Secured Party by accepting the benefits of
the Loan Documents agrees that (i) any action taken by the Administrative Agent
or the Required Lenders (or, if expressly required hereby, a greater proportion
of the Lenders) in accordance with the provisions of the Loan Documents, (ii)
any action taken by the Administrative Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and (iii)
the exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
Section 8.12    Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or Issuing Bank party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article VIII, Section
2.17, Section 9.01, Section 9.04, Section 9.08, Section 9.12 and Section 9.16
(and, solely with respect to Issuing Banks, Section 2.05) and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.06 only to the extent of the losses,
claims, damages, liabilities, costs and expenses with respect to or otherwise
relating to the Collateral held for the benefit of such Secured Party, in which
case the obligations of such Secured Party thereunder shall not be limited by
any concept of pro rata share or similar concept, (b) the Administrative Agent,
the Lenders and the Issuing Banks party hereto shall be entitled to act at its
sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Loan Document Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Loan Document
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.





--------------------------------------------------------------------------------





Section 8.13    Secured Cash Management Obligations and Secured Swap
Obligations. Except as otherwise expressly set forth herein or in any Guarantee
or any Security Document, no Person to whom any Secured Cash Management
Obligations are owed or counterparty to any Swap Agreement the obligations under
which constitute Secured Swap Obligations that obtains the benefits of Section
4.02 of the Collateral Agreement, any Guarantee or any Collateral by virtue of
the provisions hereof or of any Guarantee or any Security Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Obligations and Secured Swap
Obligations unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Person to whom any Secured Cash
Management Obligations are owed or counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Obligations, as the case may be.
Section 8.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain





--------------------------------------------------------------------------------





transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent or the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other





--------------------------------------------------------------------------------





person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E)
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.





--------------------------------------------------------------------------------







ARTICLE IX    
MISCELLANEOUS


Section 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:
(i)    if to the Borrower, the Administrative Agent or any Issuing Bank, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 9.01; and
(ii)    if to any other Lender, to it at its address (or fax number, telephone
number or email address) set forth in its Administrative Questionnaire (which
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including email and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or any Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.





--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Joint Lead Arrangers, the Bookrunners, the
Syndication Agent, the Documentation Agent or any of their respective Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the Issuing Banks may change its address, electronic mail address, fax or
telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and the Issuing Bank. In addition,
each Lender agrees to notify





--------------------------------------------------------------------------------





the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
fax number and electronic mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.





--------------------------------------------------------------------------------





(b)    Neither this Agreement, any Loan Document nor any provision hereof or
thereof may be waived, amended or modified, except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, with the consent of the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender),
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or premiums payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to waive (x) any obligation of the Borrower to pay default interest
pursuant to Section 2.13(c) or to amend Section 2.13(c) or (y) a Default or
Event of Default,
(iii)    postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan, or the
reimbursement date with respect to any LC Disbursement, or any date for the
payment of any interest, premium or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby,
(iv)    change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change Section 4.02 of the Collateral
Agreement, in any case, without the written consent of each Lender,
(v)    change any of the provisions of this Section without the written consent
of each Lender,
(vi)    change the percentage set forth in the definition of “Required Lenders,”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any





--------------------------------------------------------------------------------





determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be),
(vii)    release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in this Agreement or the
Guarantee Agreement) without the written consent of each Lender,
(viii)    release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided in this Agreement or the
Security Documents), without the written consent of each Lender, or
(ix)    change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a Majority in Interest of the outstanding
Loans and unused Commitments of each affected Class;
provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
without the prior written consent of the Administrative Agent or such Issuing
Bank, (B) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (C) no such agreement shall amend or otherwise modify Section 6.12 or any
definition related thereto (as any such definition is used for purposes of such
Sections) or waive any Default or Event of Default resulting from a failure to
perform or observe Section 6.12 (including any related Default or Event of
Default resulting from a failure to comply with Section 6.12 due to the
occurrence of an actual Event of Default with respect to the Financial
Performance Covenant set forth in Section 6.12) or alter the rights or remedies
of the Required Required Lenders arising pursuant to Article 7 as a result of a
breach of Section 6.12, in each case without the written consent of the Required
Revolving Lenders; provided, however, that the amendments, modifications or
waivers described in this clause (C) shall not require the consent of any
Lenders other than the Required Revolving Lenders. Notwithstanding the
foregoing, (a) this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative





--------------------------------------------------------------------------------





Agent and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, collateral security
documents and related documents executed by Foreign Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local law or advice of local counsel, (ii)
to cure ambiguities or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (ix) of paragraph (b) of this Section, the consent of a
Majority in Interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is (or whose Affiliate is) acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld
or delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal amount of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including pursuant to Section 2.11(h) treating
such assignment as a prepayment) from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest





--------------------------------------------------------------------------------





and fees) or the Borrower (in the case of all other amounts) and (iii) unless
waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii).
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section); provided that (x)
the Commitment of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(e)    In the event that S&P, Moody’s and Thompson’s BankWatch (or
Insurance-Watch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Revolving Lender, downgrade the long-term certificate deposit ratings
of such Revolving Lender, and the resulting ratings shall be below BBB-, Baa3
and C (or BB, in the case of a Lender that is an insurance company (or B, in the
case of an insurance company not rated by InsuranceWatch Ratings Service)), then
each Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an Eligible Assignee (in accordance with and subject to the
restrictions contained in paragraph (b) above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph (b) above) all its interests, rights and
obligations under this Agreement to such Eligible Assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) each Issuing Bank, the
Administrative Agent and such Eligible Assignee shall have received the prior
written consent of the Borrower and each other Issuing Bank to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not unreasonably be withheld or
delayed and (iv) unless waived, the Borrower or





--------------------------------------------------------------------------------





such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii).


Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable, documented and invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the Joint
Lead Arrangers, the Syndication Agent, the Documentation Agent, the Bookrunners,
and their respective Affiliates (without duplication), in connection with the
syndication of the credit facilities provided for herein, and the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (or proposed amendments,
modifications or waivers, whether or not effective) (limited, in the case of
legal expenses, to the reasonable, documented and invoiced fees and
out-of-pocket charges and disbursements of (x) Cahill Gordon & Reindel LLP, (y)
to the extent reasonably determined by the Administrative Agent to be necessary,
one regulatory counsel and (z) to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction, for all such Persons, taken as a whole), (ii) all reasonable,
documented and invoiced out-of-pocket costs and expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable, documented and invoiced out-of-pocket expenses incurred by the
Administrative Agent, each Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel for the Administrative Agent, the Issuing
Banks and the Lenders, in connection with the enforcement or protection of any
rights or remedies (A) in connection with the Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit (limited, in the case of legal expenses, to the reasonable, documented
and invoiced fees and out-of-pocket charges and disbursements of (x) one lead
counsel, (y) to the extent reasonably determined by the Administrative Agent to
be necessary, one regulatory counsel and (z) to the extent reasonably determined
by the Administrative Agent to be necessary, one local counsel in each
applicable jurisdiction, for all such Persons, taken as a whole, and, solely in
the case of an actual or reasonably perceived conflict of interest, one
additional lead counsel (and one additional local counsel in each applicable
jurisdiction) per group of similarly situated affected parties).
(b)    The Borrower shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Issuing Bank, each Lender, the Syndication Agent, the
Documentation Agent, the Bookrunners and each





--------------------------------------------------------------------------------





Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actions, suits, investigations, inquiries, losses, claims, damages, liabilities,
proceedings or expenses of any kind or nature whatsoever and reasonable,
documented and invoiced out-of-pocket fees and expenses of any counsel for any
Indemnitee, incurred by or asserted against or involving any Indemnitee by any
third party or by the Borrower or any Subsidiary arising out of, as a result of
or in any way related to (i) the execution or delivery of this Agreement, any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, regardless of whether brought by the
Borrower or any Subsidiary (or any of their respective securityholders or
creditors), any Indemnitee or any other Person and regardless of whether any
Indemnitee is a party thereto (collectively, “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such actions, suits, investigations, inquiries, losses, claims,
damages, liabilities, proceedings, costs or related expenses (x) resulted from
the gross negligence or willful misconduct of such Indemnitee (as determined by
a court of competent jurisdiction in a final and non-appealable judgment), (y)
resulted from a material breach of the Loan Documents by such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (z) arose from disputes between or among Indemnitees that do not
involve an act or omission by the Borrower or any Restricted Subsidiary (other
than claims against an Indemnitee in its capacity or in fulfilling its role as
an administrative agent or arranger or any similar role under this Agreement).
To the fullest extent permitted by applicable Requirements of Law, no party
hereto shall assert, and each party hereby waives, any claim against the other
party on any theory of liability for special, indirect, consequential or
punitive damages or lost profits (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
(in each case,





--------------------------------------------------------------------------------





other than, in the case of the Borrower, in respect of any such damages incurred
or paid or payable by an Indemnitee in connection with any third party claim
against any Indemnitee).
(c)    No Loan Party shall assert, and each hereby waives on behalf of itself
and each other Loan Party, any claim against any Indemnitee (i) for any direct
or actual damages arising from the use by unintended recipients of information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
waiver shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
(d)    All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section.


Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder other than as expressly
provided in Section 6.03 without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void), (ii) no assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their





--------------------------------------------------------------------------------





respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to any Disqualified Lender)
not to be unreasonably withheld or delayed) of (A) the Borrower; provided that
no consent of the Borrower shall be required for an assignment (x) by a Lender
to any Lender or an Affiliate of any Lender, (y) by a Lender to an Approved Fund
or (z) if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing; (B) the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund and (C) solely in the case
of Revolving Loans and Revolving Commitments, each Issuing Bank. Notwithstanding
anything in this Section to the contrary, if the Borrower has not given the
Administrative Agent written notice of its objection to an assignment within ten
(10) Business Days after written notice of such assignment, the Borrower shall
be deemed to have consented to such assignment; provided that in no event shall
the Borrower be deemed to have consented to any assignment to a Disqualified
Lender pursuant to this sentence. The list of Disqualified Lenders shall be made
available by the Administrative Agent to any requesting Lender. All parties
hereto acknowledge and agree that the Administrative Agent shall have no
responsibility or liability for monitoring the list of or processing assignments
to Disqualified Lenders or compliance with the terms of any of the provisions
set forth herein with respect to Disqualified Lenders. Notwithstanding the
foregoing or anything else to the contrary in this Agreement, each of the
parties hereto acknowledges and agrees that the Administrative Agent (x) shall
not have any responsibility or obligation to determine whether any Lender or any
potential assignee Lender is a Disqualified Lender and (y) shall not have any
liability with respect to any assignment or participation made to a Disqualified
Lender.
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment or, if no trade date





--------------------------------------------------------------------------------





is so specified, as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless the Borrower and the Administrative Agent otherwise consent
(in each case, such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing;
provided, further, that simultaneous assignments by or to two or more Approved
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Assumption, and, in each case, together (unless waived or
reduced by the Administrative Agent) with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive or reduce such processing and recordation fee; provided, further,
that assignments made pursuant to Section 2.19(b), Section 9.02(c) or Section
9.02(e) shall not require the signature of the assigning Lender to become
effective and (D) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent any tax forms required by Section 2.17(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s





--------------------------------------------------------------------------------





account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
(i) the Borrower and the Issuing Banks and (ii) any Lender, in the case of this
clause (ii), solely to the extent of its own Loan and Commitments, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    (i) Any Lender may, without the consent of, or notice to, the Borrower,
the Administrative Agent or the Issuing Banks, sell participations to one or
more banks or other Persons (a “Participant”) other than a natural person, a
Defaulting Lender, the Borrower or any of its Affiliates, or any Disqualified
Lender in all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the





--------------------------------------------------------------------------------





Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
Section 2.17(e) (provided that any required documentation shall be provided to
the participating Lender) and Section 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income tax purposes.
(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that a Participant’s right to a greater payment results
from a Change in Law after the Participant becomes a Participant.





--------------------------------------------------------------------------------





(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or





--------------------------------------------------------------------------------





terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or (f).
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this





--------------------------------------------------------------------------------





Section 9.07, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or any Issuing
Bank, then such provisions shall be deemed to be in effect only to the extent
not so limited.


Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates (and any Agent Party, in respect of any unpaid fees, costs and
expenses payable hereunder) is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, any such Issuing Bank, any
such Affiliate or any such Agent Party to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by the Administrative Agent, such Lender or
Issuing Bank, irrespective of whether or not the Administrative Agent, such
Lender or Issuing Bank shall have made any demand under this Agreement and
although (i) such obligations may be contingent or unmatured and (ii) such
obligations are owed to a branch or office of the Administrative Agent, such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender, applicable Issuing Bank and the applicable Agent Party shall
notify the Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of the Administrative Agent, each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender, such Issuing Bank and their respective Affiliates may have.







--------------------------------------------------------------------------------





Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and any Letters of Credit and any claims, controversy,
dispute or cause of action (whether sounding in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement or any Letters of
Credit and the transactions contemplated hereby and thereby shall be construed
in accordance with and governed by the laws of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED





--------------------------------------------------------------------------------





THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates, and to its and
its Affiliates’ directors, officers, employees, controlling persons, members,
partners, representatives and agents, including accountants, legal counsel and
other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section shall constitute a breach of
this Section by the Administrative Agent, such Issuing Bank or the relevant
Lender, as applicable), (ii) to the extent requested by any regulatory authority
or self-regulatory authority, required by applicable law or by any subpoena or
similar legal process; provided that solely to the extent permitted by law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided,
further, that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary of the Borrower, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries





--------------------------------------------------------------------------------





and its obligations under the Loan Documents or (C) any pledgee referred to in
Section 9.04(d), (vi) if required by any rating agency; provided that prior to
any such disclosure, such rating agency shall have agreed in writing to maintain
the confidentiality of such Information, (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower or any of its affiliates, advisors, members,
directors, employees, agents or other representatives or (viii) to the extent
necessary or customary for inclusion in league table measurement. For the
purposes hereof, “Information” means all information received from the Borrower
relating to the Borrower, any other Subsidiary or their business, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary; provided that, in the case of information received from the
Borrower or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN





--------------------------------------------------------------------------------





ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.
Section 9.13    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.
Section 9.14    Judgment Currency.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.


Section 9.15    Release of Liens and Guarantees.
(a)    A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction





--------------------------------------------------------------------------------





permitted by this Agreement or any designation in accordance with Section 5.13,
as a result of which such Subsidiary Loan Party ceases to be a Restricted
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale or other transfer by any Loan
Party (other than to the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of any
Subsidiary Loan Party from its Guarantee under the Guarantee Agreement pursuant
to Section 9.02, the security interests in such Collateral created by the
Security Documents or such Guarantee shall be automatically released. Upon
termination of the aggregate Commitments and payment in full of all Secured
Obligations (other than contingent indemnification obligations not yet due and
Cash Management Obligations and Secured Swap Obligations) and the expiration or
termination of all Letters of Credit (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05), all
obligations under the Loan Documents and all security interests created by the
Security Documents shall be automatically released. Any such release of Secured
Obligations shall be deemed subject to the provision that such Secured
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Secured Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any other
Loan Party or any substantial part of its property, or otherwise, all as though
such payment had not been made. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver,
without recourse or warranty, to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release (including any release from any global intercompany note
delivered pursuant to Section 6.01(a)(iv)) so long as the Borrower or applicable
Loan Party shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request in order to
demonstrate compliance with this Agreement and the other Loan Documents.
(b)    The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section
6.02(iv).





--------------------------------------------------------------------------------





(c)    Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section, and, in such case (other than upon
termination of the aggregate Commitments and payment in full of all Secured
Obligations (other than contingent indemnification obligations not yet due and
Cash Management Obligations and Secured Swap Obligations) and the expiration or
termination of all Letters of Credit (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05), the
Administrative Agent shall not be obligated to provide such release or evidence
of release, termination or subordination until the Administrative Agent has
received such confirmation.


Section 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Syndication Agent, the Documentation Agent, the Issuing Banks, the Lenders,
the Bookrunners and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Lenders, the Bookrunners and the Joint Lead Arrangers, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Issuing Banks, the Lenders, the Bookrunners and the
Joint Lead Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Borrower, any of
its Affiliates or any other Person and (B) none of the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Issuing Banks, the Lenders, the
Bookrunners and the Joint Lead Arrangers has any obligation to the Borrower or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iii) the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Issuing Banks, the Lenders, the Bookrunners and the
Joint Lead Arrangers and their respective Affiliates may employ the services of
their respective affiliates





--------------------------------------------------------------------------------





in providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning the Borrower, their
affiliates, the Target, other companies that may be the subject of this
transaction, and such affiliates of the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Issuing Banks, the Lenders, the Bookrunners
and the Joint Lead Arrangers will be entitled to the benefits afforded to the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Lenders, the Bookrunners and the Joint Lead Arrangers
hereunder and (iv) the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Issuing Banks, the Lenders, the Bookrunners and the
Joint Lead Arrangers and their respective Affiliates may be engaged, for their
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and none of the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Issuing Banks, the Lenders, the Bookrunners and the
Joint Lead Arrangers has any obligation to disclose any of such interests to the
Borrower or any of their respective Affiliates. To the fullest extent permitted
by law, Borrower hereby agrees it will not assert any claim that the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Lenders, the Bookrunners or the Joint Lead Arrangers has rendered advisory
services of any nature or owes a fiduciary or similar duty to it in connection
with the Transactions and, to the extent any such claim could exist, hereby
waives and releases any claims that it may have against the Administrative
Agent, the Syndication Agent, the Documentation Agent, Issuing Banks, the
Lenders, the Bookrunners and the Joint Lead Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


Section 9.17    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.







--------------------------------------------------------------------------------





Section 9.18    Form of Execution. The words “execution,” “signed,” “signature”
and words of like import in this Agreement or any other Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.









--------------------------------------------------------------------------------





Section 9.20    Flood Matters. Each of the parties hereto acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Loans or Facilities (including the effectiveness of any
Additional Commitments, Replacement Revolving Facility Commitments or Extended
Revolving Commitments or the borrowing of any Refinancing Term Loans or Extended
Term Loans, but not including (i) any continuation or conversion of Borrowings
under Section 2.07, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Properties as
required by applicable law and as reasonably required by the Administrative
Agent and the Designated Lender.
[Signature Pages Intentionally Omitted]



















--------------------------------------------------------------------------------




Exhibit B-1


TERM LENDER CONSENT TO AMENDMENT NO. 1
CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to the certain
Credit Agreement, dated as of June 1, 2017 (the “Credit Agreement”), by and
among VIRTUS INVESTMENT PARTNERS, INC., a Delaware corporation (the “Borrower”),
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (the
“Administrative Agent”) and the lenders party thereto.


Initial Term Loan Lenders: Please select Column A, B or C, as appropriate, and
then complete and execute the signature block below.
A
B
C
Consent to Amendment on a “Cashless Roll” basis
Consent to Amendment on a Paydown and Reallocate basis
Decline Consent
☐
☐
☐





 


________________________________
(Name of institution)




By:        
Name:
Title:


[If a second signature block is required by the financial institution:


By:        
Name:
Title: ]







[Consent to Amendment No. 1 to Virtus Credit Agreement]

--------------------------------------------------------------------------------









REVOLVING LENDER CONSENT TO AMENDMENT NO. 1
CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to the certain
Credit Agreement, dated as of June 1, 2017 (the “Credit Agreement”), by and
among VIRTUS INVESTMENT PARTNERS, INC., a Delaware corporation (the “Borrower”),
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (the
“Administrative Agent”) and the lenders party thereto.


Revolving Lenders/Issuing Banks: Please select Column A, B or C, as appropriate,
and then complete and execute the signature block(s) below.
A
B
C
Consent to Amendment only; No Change in Revolving Commitment
Consent to Amendment and Increase Revolving Commitment by up to the Maximum
Amount Specified Below
Decline Consent
☐
☐
☐



 


________________________________
(Name of institution)




By:        
Name:
Title:


[If a second signature block is required by the financial institution:


By:        
Name:
Title:]
   






Maximum Increase to Revolving Commitment:


$ _________________________________________










--------------------------------------------------------------------------------


Schedule I


Amendment No. 1 Additional Term Commitments


Amendment No. 1
Additional Term Lender
Amendment No. 1
Additional Term Commitment
Morgan Stanley Senior Funding, Inc.


$105,000,000


Total:


$105,000,000





Revolving Commitments


Revolving Lender
Revolving Commitment
Morgan Stanley Senior Funding, Inc.


$27,500,000


Barclays Bank PLC


$27,500,000


JPMorgan Chase Bank, N.A.


$15,000,000




Industrial and Commercial Bank of China Limited,
New York Branch


$30,000,000


Total:


$100,000,000








